Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 1 of 118 Page ID #:1



    1 Divya Gupta (SBN 284282)
      gupta. divy_a(a),dorse]J_. com
    2 DORSEY &'WHITNEY LLP
      600 Anton Blvd., Suite 2000
    3 Costa Mesa, CA 92626
      Tel: (714) 800-1400; Fax: (714) 800-1499
    4
        Michelle S. Grant*
    5 grant. michelle@dorsey.com
        Andrew HollY,:*
    6 holly. andrew@dorsev.com
        Meghan Deslauriers*
    7 des lauriers. meg_han@dorsry_.com
      DORSEY & WHITNEY LLP
    8 50 S. 6th Street, #1500
      Minnea2olis, MN, 55402
    9 Tel: (612) 340-2600; Fax: (612) 340-2868
   1O Attorneys for Defendants
      UnitedHealth Grou}? Incorporated,
   11 United HealthCare Services, Inc., UnitedHealthcare
      Insurance Com_pany, United Behavioral Health,
   12 United HealthCare Service LLC,
      Optuminsight, Inc., Optum Services, Inc.
   13
      *Pro Hae Vice Forthcoming
   14
   15                        UNITED STATES DISTRICT COURT

   16        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION

   17
   18 SOBERTEC LLC, a California limited          CASE NO. - - -
      liability_company, and BEACHSIDE
   19 RECOVERY LLC, a California limited          NOTICE OF REMOVAL OF
      liability company,                          ACTION TO FEDERAL COURT
   20
                   Plaintiffs,                    (28 U.S.C. §§ 1331 AND 1441(a))
   21
              v.
   22                                            (Superior Court of the State of
      UNITEDHEAL TH GROUP
   23 INCORPORATED, et. al.                      California, County of Ora11g~ Case
                                                 No. 30-2019-01069823-CU-cO-CJC)
   24               Defendants.

   25                                             Complaint Filed: May 14, 2019
   26
   27
   28

                                                                   NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 2 of 118 Page ID #:2



    1 TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT
    2 COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA AND TO
    3 PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
    4        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1367, 1441,
    5 and 1446(a), Defendants UnitedHealth Group Incorporated, United HealthCare
    6 Services, Inc., UnitedHealthcare Insurance Company, United Behavioral Health,
    7 United HealthCare Service LLC, Optuminsight, Inc., and Optum Services, Inc.
    8 ( collectively "United"), by and through its undersigned counsel, appearing specially
    9 so as to preserve any and all defenses including those available under Rule 12 of the
   1O Federal Rules of Civil Procedure, hereby invoke this Court's jurisdiction under the
   11 provisions of 28 U.S.C. §§ 1331, 1367 and 1441(a) and 29 U.S.C. l 132(e)(l). As
   12 grounds in support of this Notice of Removal, United respectfully states as follows:
   13         1.    On May 16, 2019, Plaintiffs served each of the United Defendants with
   14 a Summons and Complaint ("Complaint"), a true and correct copy of which is
   15 attached hereto as Exhibit A. The action was filed on May 14, 2019 in the
   16 Superior Court of the State of California, County of Orange, styled and captioned
   17 exactly as above, and assigned Case No. 30-2019-01069823-CU-CO-CJC. The
   18 Complaint identified the United entities as the only named defendants, along with
   19 1-100 "Doe" defendants. United is informed and believes that none of the
   20 unidentified Doe defendants have been served in this matter.
   21        2.     On June 6, 2019 the parties jointly filed and the court later approved a
   22 protective order regarding confidential information and material, a true and correct
   23 copy of which is attached hereto as Exhibit B. No other pleadings Ol papers have
   24 been filed in the action.
   25        3.     This Notice of Removal is timely filed as required by 28 U.S.C.
   26 Section 1446(b) and Fed. R. Civ. P. 6(a) because it is filed within thirty days after
   27 service of the Summons and Complaint was first made on any of the United
   28 defendants. Where, as here, the thirtieth day falls on Saturday, June 15, 2019, the
                                                 2
                                                                         NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 3 of 118 Page ID #:3



    1 thirty-day period is extended until Monday June 17, 2019. See, e.g., Cmty. Haus.
    2 P'ship v. Byrd, 2013 U.S. Dist. LEXIS 164661, at *5-7 (N.D. Cal. Nov. 19, 2013)
    3 (thirty-day period for removal fell on Saturday June 29, 2013, so period was extended
    4 until Monday July 1, 2013 by Rule 6(a)); Hernandez v. Menlo Logistics, Inc., 2013
    5 U.S. Dist. LEXIS 156746, at* 1, 18, 56-59 (D. N.M. Sept. 30, 2013) (collecting cases,
    6 and holding that although thirty-day deadline for removal fell on Sunday August 26,
    7 2012, that deadline was extended until Monday August 27, 2012 by Rule 6(a)).
    8         4.    All of the United defendants, the only properly joined and served
    9 Defendants, join in the removal of this action.
   10         5.    Pursuant to 28 U.S.C. Section 1331 and 29 U.S.C. Section 1132(e)(l),
   11 Federal District Courts have original jurisdiction over all civil actions arising under
   12 the laws of the United States and under the Employee Retirement Income Security
   13 Act ("ERISA"), Title 29, United States Code, Sections 1001 et seq. Pursuant to 28
   14 U.S.C. Sections 84(c), 1331, 1441(a), and 29 U.S.C. Section 1132(e) this state court
   15 action may be removed to this Federal District Court because it is the district and
   16 division embracing the place, the County of Orange, California, where such action
   17 is pending.
   18                      FEDERAL QUESTION JURISDICTION
   19         6.    The action described in Paragraph 1 above is a civil action of which
   20 this Court has original jurisdiction under the laws of the United States, specifically
   21 under ERISA, and therefore removable under 28 U.S.C. Section 1441(a) and 29
   22 U.S.C. Section 1132(e)(1 ). In pertinent part, Section 1441 provides as follows:
   23
              Except as otherwise expressly provided by Act of Congress, any civil action
   24
              brought in a State court of which the district courts of the United States have
   25         original jurisdiction, may be removed by the defendant or the defendants, to
              the district court of the United States for the district and division embracing
   26
              the place where such action is pending.
   27
        28 U.S.C. § 1441(a).
   28
                                                  3
                                                                         NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 4 of 118 Page ID #:4



     1        7.     Removal jurisdiction based upon a federal question exists when a
     2 federal question is presented on the face of a plaintiffs complaint. See Caterpillar,
    3 Inc. v. Williams, 482 U.S. 386, 392 (1987). An exception to the well-pleaded
    4 complaint rule exists where, as here, a federal statute, such as ERISA, wholly
     5 displaces one or more state law causes of action through "complete preemption."
    6 Aetna Health Inc. v. Davila, 542 U.S. 200, 207-08 (2004). Under this doctrine,
    7 although Plaintiffs' Complaint purports to assert only state-law causes of action,
    8 since at least some of those causes of actions are entirely encompassed by Section
    9 502(a) of ERISA, 29 U.S.C. Section 1132(a), the Complaint is converted from a
   10 state law complaint into a federal claim for purposes of the well-pleaded complaint
   11 rule. Davila, 542 U.S. at 207-08.
   12         8.     Here, at least some of the claims asserted relate to patients who are
   13 covered by BRISA-governed employee benefit plans.
   14         9.     At United's request, Plaintiffs have provided additional information to
   15 United for the patients whose claims are at issue. United used that information to
   16 determine that at least some of the patients involved are beneficiaries or participants
   17 in ERISA health plans, and their claims for benefits under these ERISA plans for
   18 these services provided by the provider-Plaintiffs have been denied. Specifically,
   19 United used the claims numbers and dates of service identified in Exhibits C and D
   20 to the Complaint-as well as patient names provided by Plaintiffs-to identify a
   21 sampling of applicable health plans. (See Declaration of Ngoc Han Nguyen at, 4.)
   22 For example, one patient was covered by the Van De Pol Enterprises Welfare
   23 Benefit Plan, which is an BRISA-governed employee health benefit plan sponsored
   24 by Van De Pol Enterprises; one patient was covered by the ROCO Management,
   25 LLC Welfare Benefit Plan, which is an BRISA-governed employee health benefit
   26 plan sponsored by ROCO Management, LLC; one patient was covered by the U.S.
   27 Bank Comprehensive Welfare Benefits Plan, which is an BRISA-governed
   28 employee health benefit plan sponsored by U.S. Bancorp. (Nguyen Deel., Exs. 1-
                                                  4
                                                                         NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 5 of 118 Page ID #:5



     1 3). As the exhibits reflect, those plan sponsors are employers engaged in
     2 commerce. See 29 U.S.C. § 1003(a).
     3         10.   For each of the patients identified above, Plaintiffs submitted claim
     4 forms to United indicating that they had received an assignment of BRISA plan
     5 benefits from the patient. (Nguyen Deel., Bxs. 4-6). Thus, Plaintiffs could have
     6 brought suit as assignees under BRISA for the portion of their patients whose
     7 claims for benefits are covered under BRISA plans.
     8         11.   Under the complete preemption doctrine, the legal claims that
     9 Plaintiffs seek to adjudicate with respect to these BRISA plans are properly
    10 characterized as claims under BRISA Section 502(a), even though they are pled as
    11 state law claims. Specifically, the Complaint makes clear that Plaintiffs are asking
    12 the Court to adjudicate claims for benefits under BRISA Section 502(a)(l)(B), and
    13 to award damages pursuant to BRISA. Plaintiffs, for example, seek a declaration
    14 that their "Claims for payment are valid and enforceable against Defendants and
    15 Defendants' claim denials and processing delays are unlawful." (Compl. at p. 55.)
   16 This refers to the claims for benefits that Plaintiffs brought on behalf of their
    17 patients under BRISA' s administrative review procedures. The relief sought aligns
   18 with, and relies upon, BRISA which permits civil actions to recover benefits due
   19 and to enforce plan rights, and which makes improper claim denials and improper
   20 processing delays unlawful. BRISA§§ 502(a)(l)(B), 503.
   21         12.    Further, Plaintiffs allege that United violated the administrative review
   22 procedures established under BRISA Section 503 and 29 C.F.R. Section 2560.503-
   23 1. (See, e.g., Comp 1. ,r 124 ("the parties' conduct must be viewed against the
   24 backdrop of the comprehensive regulatory scheme under which the parties
   25 conducted business"); id.   ,r 146 ("Defendants [] have a duty to fairly and
   26 competently receive, review and process Plaintiffs' claims").) Thus although
   27 couched in state law causes of action, the Complaint attempts to adjudicate rights
   28 that are properly characterized as claims under BRISA. Because Plaintiffs' state
                                                  5
                                                                          NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 6 of 118 Page ID #:6



     1 law claims are attempting to adjudicate rights that arise under federal law, this
    2 Court has federal question jurisdiction over these claims, which are inherently
    3 federal in nature.
    4         13.    Likewise, Plaintiffs' claims require interpretation of the ERISA plan
    5 terms and seek to enforce obligations imposed by BRISA, not any independent
    6 duties. Plaintiffs' claims all seek relief authorized by BRISA. Each individual
    7 claim is therefore preempted and removal is proper. See Melamed, MD. v. Blue
    8 Cross of California, 557 Fed. Appx. 659, 661 (9th Cir. 2014) (complete preemption
    9 of an individual claim is sufficient for removal to be proper). Specifically,
   1O Plaintiffs' claim for breach of an "implied-in-fact" contract (Count 1) is properly
   11 characterized as a claim for BRISA benefits or a claim that properly arises under
   12 federal law. Plaintiffs allege that an implied contract existed due to the parties'
   13 "course of conduct and dealing." (Compl. il 114.) But that "course of conduct and
   14 dealing" consisted of Plaintiffs calling United to "verify[] members' benefits and
   15 confirm those members' eligibility" pursuant to the terms of their "coverage," i.e.,
   16 their BRISA benefits. (Compl. il 81.) Those alleged calls and communications are
   17 not only communications about the terms of BRISA plans, but also are undertaken
   18 pursuant to BRISA' s claims regulations and plan terms. Courts hold that such
   19 claims are completely preempted. Melamed, 557 Fed. Appx. at 661 (holding
   20 implied contract claim is "completely preempted" because claim existed "only
   21 because of [the defendant's] administration of BRISA-regulated benefit plan)
   22 (citation omitted). Plaintiffs' Complaint seeks benefits due under the terms of the
   23 BRISA plans in question and, as such, Count I is preempted by BRISA.
   24         14.    All of Plaintiffs' remaining claims-for quantum meruit (Count 2),
   25 promissory estoppel (Count 3), fraud and deceit (Count 4), negligent
   26 misrepresentation (Count 5), negligence (Count 6), and statutory unfair competition
   27 (Count 7)-are all preempted for the same reason: any alleged obligation to pay
   28 arises from BRISA or the terms of BRISA plans, or they raise federal questions that
                                                  6
                                                                         NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 7 of 118 Page ID #:7



    1 create federal question jurisdiction. See Forest Ambulatory Surgical Assocs., L.P.
    2 v. United HealthCare Ins. Co., 2013 U.S. Dist. LEXIS 190703, at *30-32 (C.D.
    3 Cal. Mar. 12, 2013) (holding ERISA preempted quantum meruit claim because
    4 provider's "claim to reimbursement [arose] from Plaintiffs status as a beneficiary
    5 of its patients and therefore 'relates to' ERISA"). Likewise, any claim that
    6 misrepresentations were made about plan terms during the communications
    7 mandated by plan terms and ERISA's claims regulations could be adjudicated
    8 under ERISA Section 502(a). See, e.g., In re Wellpoint, Inc. Out-of-Network UCR
    9 Rates Litig., 903 F. Supp. 2d 880, 930 (C.D. Cal. 2012) (complete preemption
   10 under Section 502(a)); Lyms, Inc. v. Millimaki, 2009 U.S. Dist. LEXIS 136850, at
   11 *9-10 (S.D. Cal., Aug, 25, 2009) (ERISA completely preempted fraud claim based
   12 on "plan mismanagement"). The ultimate basis for these claims is United's alleged
   13 failure to pay benefits under ERISA plans and/or violations ofERISA's claims
   14 processing procedures. They are therefore preempted. Serpa v. SBC Telecomms.,
   15 Inc., 318 F. Supp. 2d 865, 871 (N.D. Cal. 2004) (ERISA completely preempted
   16 state law claims that "would not exist" absent the failure to pay benefit claims.)
   17         15.   To the extent Plaintiffs' fraud claims are based on United's allegedly
   18 delayed "processing" of claims (Compl.    ~~   131-32, 140-44), those allegations go
   19 the core of the claims handling function under ERISA Section 503 and 29 C.F.R.
   20 Section 2560.503-1 and are likewise preempted. Davila, 542 U.S. at 204 (ERISA
   21 completely preempts claims regarding the "handling of coverage decisions"); see
   22 also Cruzeta v. Sony Elecs., Inc., 2013 U.S. Dist. LEXIS 60251, at *17 (April 25,
   23 2013) ("Because these claims therefore 'spring from the handling and disposition'
   24 of Plaintiffs benefit plan, these claims are entirely preempted by ERISA .... ")
   25 (citing Tingeyv. Pixley-Richards West, Inc., 953 F.2d 1124, 1131 (9th Cir. 1992)).
   26 Alternatively, even if Plaintiffs' claims are not preempted by ERISA, they
   27 nevertheless depend upon federal standards and rules and thus raise federal
   28 questions under 28 U.S.C. § 1331.
                                                 7
                                                                         NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 8 of 118 Page ID #:8



     1         16.    The result is the same for Plaintiffs' negligence claim (Count 6).
    2 ERISA provides an avenue to adjudicate claims that an "an insurance company[]
    3 negligent[ly] administ[ered] [claims]." Bast v. Prudential Ins. Co. of Amer., 150
    4 F.3d 1003, 1008 (9th Cir. 1998). Thus, Plaintiffs' claim that the Defendants failed
    5 to "fairly and competently receive, review, and process Plaintiffs' claims" (Compl.
    6    ,r 146) arises under ERISA, not California law.
    7          17.   Finally, Plaintiffs' Unfair Competition Law, Cal. Bus. & Prof. Code
    8 Section 17200, et. seq. is also preempted or presents a removable federal question.
    9 UCL claims for denials ofERISA benefits are preempted. Lodi Mem'l Hosp. Ass'n
   10 v. Tiger Lines, Ltd. Liab. Co., 2015 U.S. Dist. LEXIS 110495, at* 19 (E.D. Cal.
   11 Aug. 20, 2015). Injuries that derive solely from ERISA, such as a failure to pay
   12 benefits, cannot be used as the injury in fact or economic loss for a UCL claim
   13 because those are derivative claims subject to ERISA's exclusive remedies.
   14 Cleghorn v. Blue Shield of California, 408 F.3d 1222, 1227 (9th Cir. 2005) (holding
   15 that a UCL claim could not be based upon liabilities created by ERISA); see also
   16 Leonardv. Metlifelns. Co., 2013 U.S. Dist. LEXIS 200342, at *16 (C.D. Cal. Feb.
   17 25, 2013) (ERISA completely preempted UCL claim because any obligation that
   18 Defendant has to pay benefits ... arises from its administration of the ERISA-
   19 regulated plan"). Here, although couched in various state statutes, the heart of
   20 Plaintiffs' UCL claim is that United allegedly "refused to reimburse Plaintiffs" for
   21 patients' claims and failed to "adopt and implement reasonable standards for the
   22 prompt investigation and processing of claims." (Compl. ,r,r 157, 158.) As noted
   23 above, ERISA governs claims for ERISA benefits and improper claims processing.
   24 Alternatively, the UCL claim purports to raise claims under the federal Mental
   25 Health Parity Act, which is incorporated into ERISA under 29 U.S.C. Section
   26 1185a. Although presented under the guise of state law terms, this claim seeks to
   27 adjudicate claims that are both completely preempted by ERISA and also present
   28 federal questions under 28 U.S.C. Section 1331. The Complaint is therefore
                                                   8
                                                                          NOTICE OF REMOVAL
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 9 of 118 Page ID #:9



     1 removable to federal court.
    2             18.     Accordingly, Plaintiffs' federal claim arises under the laws of the
    3 United States and could have been originally filed in this Court.

    4                      ADOPTION AND RESERVATION OF DEFENSES
    5             19.     Nothing in this Notice of Removal shall be interpreted as a waiver or
    6 relinquishment of any ofUnited's rights to assert any defense or affirmative matter
    7 under California law and/or Rule 12 of the Federal Rules of Civil Procedure, any
    8 state or federal statute, or otherwise.
    9            WHEREFORE, Defendants UnitedHealth Group Incorporated, United
   10 HealthCare Services, Inc., UnitedHealthcare Insurance Company, United
   11 Behavioral Health, United HealthCare Service LLC, Optuminsight, Inc., and
   12 Optum Services, Inc. request to remove this action from the Superior Court in and
   13 for Orange County, California, to the United States District Court for the Central
   14 District of California, Southern Division. In the event the Court considers remand
   15 sua sponte, United respectfully requests the opportunity to submit such additional
   16 argument or evidence in support of removal as may be necessary.

   17
   18 Dated: June 17, 2019                         DORSEY & WHITNEY LLP
   19
   20
   21
                                                   By:
                                                         D~tak
                                                         Mic elle Grant
                                                         Andrew Holz
                                                                       ~
                                                         Meghan Des auriers
   22
                                                   Attornfus for Defendants UnitedHealth
   23                                              Group ncorporated, United HealthCare
                                                   Services, Inc. UnitedHealthcare Insurance
   24                                              Compalt, United Behavioral Health,
                                                   United ealthCare Service LLC,
   25                                              Optuminsight, Inc., and Optum Services,
                                                   Inc.
   26
   27
   28
                                                         9
                                                                              NOTICE OF REMOVAL
        4848-1696-8088\
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 10 of 118 Page ID #:10




                   EXHIBIT A




                                                              Exhibit A, Page 10
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 11 of 118 Page ID #:11




                                                              Exhibit A, Page 11
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 12 of 118 Page ID #:12



                      1           Plaintiffs Sobe1tec LLC and Beachside Recovery LLC (collectively, "Plaintiffs") hereby

                      2   allege as follows:

                      3                                           INTRODUCTION

                      4               I.   Each of us in America face a roughly 50% chance of needing behavioral health

                      5   services during the course of our lifetimes. 1 In 2017, approximately 19% of all U.S. adults aged

                      6   18 or older in U.S. - 46.6 million people - experienced some form of mental illness; among

                      7   them, younger adults (aged 18-25 years) suffered the highest prevalence (25.8%) of mental

                      8   illness.2

                      9           2.       While the drivers of mental illness in the U.S. are complex and multifactorial, one

                     10   thing is clear - mental illness and substance abuse disorders are strongly correlated with one

a.
       '
        0
        0
            .
            N
            0
                     11   another. Based on data from several nationwide studies, roughly half of those who experience a
---'   -    0
---'

z. • <
     -
       •    m
                     12   mental illness during their lives will also experience a substance use disorder, 3•4 with adolescents
<( • z

-2 ~-. ~
0      :, ~
                     13   having a particularly high (60%) likelihood of a having a mental illness together with a substance
o:'.   0    "


                          use disorder. 5 Data gathered by the National Institute on Drug Abuse ("NIDA") are in accord,
<(     ;    <(
I      < o           14
z
0
       O.
       0    w
en °
       0    "
            w        15   also confirming high rates of comorbid substance use disorders and anxiety disorders, including
...J   ~    (:I
W 0 z
z O <
       0.
                     16   panic disorder, generalized anxiety disorder, and post-traumatic stress disorder. 6 Substance use
       -"
       -    0

                     17

                     18
                          1
                           Lifetime prevalence and age-of-onset distributions of DSM-IV disorders in the National
                     19   Comorbidity Survey Replication (available at, https://www.ncbi.nlm.nih.gov/pubmed/15939837)
                          2
                     20    Retrieved from the National Institute of Mental Health on April 11, 2019 from
                          http://www.nimh.nih.gov/health/statistics/prevalence/any-mental-illness-ami-among-adults.shtml
                     21   3
                           Ross S, Peselow E. Co-occurring psychotic and addictive disorders: neurobiology and
                          diagnosis. Clin Neuropharmacol. 2012;35(5):235-243. doi:10.1097/WNF.Ob013e318261e193.
                     22   4
                           Kelly TM, Daley DC. Integrated Treatment of Substance Use and Psychiatric Disorders. Soc
                     23   Work Public Health. 2013;28(0):388-406. doi: 10.1080/19371918.2013.774673.
                          5
                           Hser YI, Grella CE, Hubbard RL, et al. An evaluation of drug treatments for adolescents in 4
                     24   US cities. Arch Gen Psychiatry. 2001;58(7):689-695.
                          6
                     25    Magidson JF, Liu S-M, Lejuez CW, Blanco C. Comparison of the Course of Substance Use
                          Disorders among Individuals With and Without Generalized Anxiety Disorder in a Nationally
                     26   Representative Sample. J Psychiatr Res. 2012;46(5):659-666.
                          doi:10.1016/j.jpsychires.2012.02.011.
                     27   Conway KP, Compton W, Stinson FS, Grant BF. Lifetime comorbidity of DSM-IV mood and
                          anxiety disorders and specific drug use disorders: results from the National Epidemiologic
                     28   Survey on Alcohol and Related Conditions. J Clin Psychiatry. 2006;67(2):247-257.
    593559.1                                                            2
                                                                      COMPLAINT                    Exhibit A, Page 12
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 13 of 118 Page ID #:13



                    1   disorders are also highly likely to co-occur with depression and bipolar disorder,7 attention-

                    2   deficit hyperactivity disorder (ADHD), 8 psychotic illness,9 borderline personality disorder, 10 and

                    3   antisocial personality disorder. 11 Similarly, research indicates that patients with schizophrenia

                    4
                    5

                    6
                        Brady KT, Haynes LF, Hartwell KJ, Killeen TK. Substance use disorders and anxiety: a
                    7   treatment challenge for social workers. Sac Work Public Health. 2013;28(3-4):407-423.
                        doi: 10.1080/19371918.2013.774675.
                    8   Wolitzky-Taylor K, Operskalski JT, Ries R, Craske MG, Roy-Byrne P. Understanding and
                        treating comorbid anxiety disorders in substance users: review and future directions. J Addict
                    9   Med. 2011 ;5(4):233-247. doi: 10.1097/ADM.ObO 13e31823276d7.
                   10   Torrens M, Gilchrist G, Domingo-Salvany A, psyCoBarcelona Group. Psychiatric comorbidity
                        in illicit drug users: substance-induced versus independent disorders. Drug Alcohol Depend.
       ..          11   2011;113(2-3): 147-156. doi:10.1016/j.drugalcdep.2010.07.013.
a.. ~ ~
_,
_,



z:   ::
       ..
       -   0


                   12
                        7
                         Conway KP, Compton W, Stinson FS, Grant BF. Lifetime comorbidity of DSM-IV mood and
                        anxiety disorders and specific drug use disorders: results from the National Epidemiologic
<( • z                  Survey on Alcohol and Related Conditions. J Clin Psychiatry. 2006;67(2):247-257.
-2: -.. ~
0      ::, ~
                   13
                        Torrens M, Gilchrist G, Domingo-Salvany A, psyCoBarcelona Group. Psychiatric comorbidity
a: 0"
<(     :   <(
                   14   in illicit drug users: substance-induced versus independent disorders. Drug Alcohol Depend.
I      < u
zO.
0; '.'.;
                        201 l;l 13(2-3):147-156. doi:10.1016/j.drugalcdep.2010.07.013.
U)     0   w       15   Compton WM, Thomas YF, Stinson FS, Grant BF. Prevalence, correlates, disability, and
...J   ~ Cl
LU o z                  comorbidity of DSM-IV drug abuse and dependence in the United States: results from the
z  o <
                   16   national epidemiologic survey on alcohol and related conditions. Arch Gen Psychiatry.
       0   •



       -"
       -   0

                   17
                        2007;64(5):566-576. doi: 10.1001/archpsyc.64.5.566.
                        Pettinati HM, O'Brien CP, Dundon WD. Current Status ofCo-OccmTing Mood and Substance
                   18   Use Disorders: A New Therapeutic Target. Am J Psychiatry. 2013; 170(1 ):23-30.
                        doi:1 O. l 176/appi.ajp.2012.12010112.
                        8
                   19    De Alwis D, Lynskey MT, Reiersen AM, Agrawal A. Attention-deficit/hyperactivity disorder
                        subtypes and substance use and use disorders in NESARC. Addict Behav. 2014;39(8):1278-1285.
                   20   doi: 10.1016/j .addbeh.2014.04.003.

                   21   Harstad E, Levy S, Abuse Con S. Attention-Deficit/Hyperactivity Disorder and Substance
                        Abuse. Pediatrics. 2014; 134(1 ):e293-e301. doi: 1O. l 542/peds.2014-0992.
                   22   9
                         Hartz SM, Pato CN, Medeiros H, et al. Comorbidity of severe psychotic disorders with
                        measures of substance use. JAMA Psychiatry. 2014;71(3):248-254.
                   23   doi: 10.100l/jarnapsychiatry.2013 .3 726.

                   24   Florez-Salamanca L, Secades-Villa R, Budney AJ, Garcia-Rodriguez 0, Wang S, Blanco C.
                        Probability and predictors of cannabis use disorders relapse: Results of the National
                   25   Epidemiologic Survey on Alcohol and Related Conditions (NESARC). Drug Alcohol Depend.
                        2013; 132(0): 127-133. doi: 10.1016/j.drugalcdep.2013.01.013.
                        10
                   26     Pennay A, Cameron J, Reichert T, et al. A systematic review of interventions for co-occurring
                        substance use disorder and borderline personality disorder. J Subst Abuse Treat. 2011;41(4):363-
                   27   373. doi:10.1016/j.jsat.2011.05.004.
                        11
                   28     Compton WM, Thomas YF, Stinson FS, Grant BF. Prevalence, correlates, disability, and
                        comorbidity of DSM-IV drug abuse and dependence in the United States: results from the
    593559.l                                                     3
                                                               COMPLAINT                   Exhibit A, Page 13
                    Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 14 of 118 Page ID #:14



                        1   have higher rates of alcohol, tobacco, and drug use disorders than the general population. 12

                        2           3.     Mental illness and substance abuse also correlate with the nonmedical use of

                        3   prescription painkillers. One particularly large longitudinal study of 34,653 people sampled

                        4   throughout the U.S. concluded that people with mental, personality, and substance use disorders

                        5   were at a significantly increased risk for nonmedical use of prescription opioids, even after

                        6   controlling for potentially confounding sociodemographic factors also associated with the

                        7   incident of such abuse. 13 These findings are supported by other research estimating that 43

                        8   percent of people in substance use disorder treatment for nonmedical use of prescription

                        9   painkillers have a diagnosis or symptoms of a mental health disorder, particularly depression and

                       10   anxiety. 14

a.
       0
       0
           "   .
               N
               0
                       11           4.     Substance abuse and mental illness can be treated; but it is not a simple fix:
...J   - 0
...J   ••

z: ~
                       12   "Because addiction is a chronic disease, people can't simply stop using drugs for a few days and
.,: • z

-0~    .
       ~- ~
       :, ~
                       13   be cured. Most patients need long-term or repeated care to stop using completely and recover
o:'.   0       "
<(
:r:
       :
       <
               <(
                       14   their lives." 15 Based on scientific research conducted since the mid-1970s, an effective treatment
       O.
               0

z
0      0       w
en ° w
       0       "
                       15   should recognize the following "key" principles:
..J    ~ Cl
WO Z
z
       0.
       O       <
                       16
       -"
       -       0

                       17

                       18   national epidemiologic survey on alcohol and related conditions. Arch Gen Psychiatry.
                            2007 ;64(5):566-576. doi: 10.1001/archpsyc.64.5 .566.
                       19   Florez-Salamanca L, Secades-Villa R, Budney AJ, Garcia-Rodriguez 0, Wang S, Blanco C.
                            Probability and predictors of cannabis use disorders relapse: Results of the National
                       20   Epidemiologic Survey on Alcohol and Related Conditions (NESARC). Drug Alcohol Depend.
                            2013; 132(0): 127-133. doi: 10.1016/j.drugalcdep.2013 .01.013.
                       21   12
                              Lubman DI, King JA, Castle DJ. Treating comorbid substance use disorders in schizophrenia.
                      22    Int Rev Psychiatry Abingdon Engl. 2010;22(2): 191-201. doi: 10.3109/09540261003689958.
                            13
                              Katz C, El-Gabalawy R, Keyes KM, Martins SS, Sareen J. Risk factors for incident
                      23    nonmedical prescription opioid use and abuse and dependence: results from a longitudinal
                            nationally representative sample. Drug Alcohol Depend. 2013;132(1-2):107-113.
                      24    doi: 10.1016/j .drugalcdep.2013.01.010.
                            14
                      25      Goldner EM, Lusted A, Roerecke M, Rehm J, Fischer B. Prevalence of Axis-1 psychiatric
                            (with focus on depression and anxiety) disorder and symptomatology among non-medical
                      26    prescription opioid users in substance use treatment: systematic review and meta-analyses.
                            Addict Behav. 2014;39(3):520-531. doi:10.1016/j.addbeh.2013.11.022.
                            15
                      27      NIDA, (2019, January 17). Treatment Approaches for Drug Addiction. Retrieved from
                            https://www.drugabuse.gov/publications/d.mgfacts/treatment-approaches-drug-addiction on
                      28    2019, April 17.
 593559.1                                                                4
                                                                       COMPLAINT                    Exhibit A, Page 14
                   Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 15 of 118 Page ID #:15



                       1                  (a)    Addiction is a complex but treatable disease that affects brain function and
                                         behavior;
                       2                  (b)    No single treatment is right for everyone;
                       3                 (c)     People need to have quick access to treatment;
                                         (d)     Effective treatment addresses all of the patient's needs, not just his or her
                       4                 drug use;
                                         (e)     Staying in treatment long enough is critical;
                       5                 (f)     Counseling and other behavioral therapies are the most commonly used
                                         forms of treatment;
                       6                 (g)     Medications are often an important part of treatment, especially when
                       7                 combined with behavioral therapies;
                                         (h)    Treatment plans must be reviewed often and modified to fit the patient's
                       8                 changing needs;
                                         (i)    Treatment should address other possible mental disorders;
                       9                 (j)    Medically assisted detoxification is only the first stage of treatment;
                                         (k)    Treatment doesn't need to be voluntary to be effective;
                      10
                                         (I)    Drug use during treatment must be monitored continuously;

a. ~ ~
           "   .      11                 (m)    Treatment programs should test patients for HIV/AIDS, hepatitis B and C,
                                         tuberculosis, and other infectious diseases as well as teach them about steps they
...J   -       0
...J
z :
       "       •
               ~
                      12                 can take to reduce their risk of these illnesses. 16
<( :           ~
~      .; 0           13            5.   While no one-size-fits-all for drug addiction treatment, treatments that have been
0      :, ~
(l'.   C       C
<(
I
       : <
       < o            14   successful include behavioral counseling, medication, medical devices and applications used to
z      CW

0      ~ ~                 treat withdrawal symptoms or deliver skills training, evaluation and treatment for co-occurring
(/)    C       W      15
_J     ~ (!)
W
z
       0.
       OZ
       o


       -
               <
               0
                      16   mental health issues such as depression and anxiety, and long-term follow-up to prevent

                           relapse. 17 Ultimately, a range of care with a tailored treatment program and follow-up options
       -       a

                      17
                      ]8   can be crucial to success, and treatment should include both medical and mental health services

                      19   as needed. Follow-up care may include community or family-based recovery support systems. 18

                      20            6.   The need for health insurance that covers a basic range of care for substance use

                      21   disorders is more critical than ever given the alarming rates of prescription opioid and heroin

                      22   abuse - and the tremendous loss of life associated with the incidence of such abuse.          The

                      23   Substance Abuse and Mental Health Services Administration ("SAMHSA"), the agency within

                     24

                     25
                           16
                              NIDA. (2019, January 17). Treatment Approaches for Drug Addiction. Retrieved from
                     26    https://www.drugabuse.gov/publications/drugfacts/treatment-approaches-drug-addiction on
                           2019, April 17.
                     27    11 Id.

                     28    is Id.
 593559.1                                                              5
                                                                     COMPLAINT                    Exhibit A, Page 15
                    Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 16 of 118 Page ID #:16



                        1   the U.S. Department of Health and Human Services leading the public health effort to advance

                        2   the behavioral health of the nation, reports that opioid abuse claims more lives than motor

                        3   vehicle crashes. 19 In just 2017, there were 70,237 drug overdose deaths in the United States,

                        4   with opioids (mainly synthetic) implicated in 47,600 of them - or 67.8% of all drug overdoses

                        5   that year. 20 Health coverage is essential to saving lives because "providing access to effective

                        6   care may prevent misuse and the consequences, such as overdose. " 21

                        7             7.    Ensuring that access to effective mental health care exists is a not only an

                        8   impotiant social and political debate but presently a national crisis, since through much of the

                        9   U.S., overdose death rates are significantly increasing. According to the Centers for Disease

                       10   Control and Prevention, between 2016 and 2017, exactly 23 states 22 suffered statistically
       C      <        11   significant yearly increases in drug overdose death rates, including Califomia. 23
        0    "
0..     0    0
_,     -     0
_J     C     o
   • <                 12             8.    Yet, even in the face of this accelerating loss of life fueled by the Opioid
z.   -
<( • z

-0
:;;    -. " . 0
                       13   Epidemic, some insurance companies still put short-term profits over human life. In fact, some
       :,    ~
Cl'.   0     "
<:(    :     ..,;
J: < u                 14   have devised a myriad of business strategies to refuse to provide the basic range of mental health
z O"
0       "w
(/)
          "
       "0 w            15   care that may prevent the misuse of drugs and drug overdoses.
...J   ~ t'I
W      Oz
z      O     <
                       16            9.     Like most chronic illnesses, treatment of mental health and substance use
       0     "
       -o
       -"                   disorders comes with a significant cost, which is why for many years most health coverage
                       17
                       18   options failed to provide equal treatment for mental health and substance use disorder treatment

                       19   compared to treatment for physical health conditions. To combat this coverage disparity and

                       20

                       21

                       22
                            19
                               Retrieved from the Substance Abuse and Mental Health Services Administration on April 11,
                       23   2019 from https://www.samhsa.gov/data/taxonomy/term/7382
                            20
                       24      Retrieved on April 11, 2019 from https://www.cdc.gov/drugoverdose/data/statedeaths.html
                            21
                                 Retrieved on April 11, 2019 from https://www.samhsa.gov/data/taxonomy/term/7382
                       25   22
                             Alabama, Arizona, California, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana,
                       26   Kentucky, Louisiana, Maine, Maryland, Michigan, New Jersey, New York, North Carolina,
                            Ohio, Pennsylvania, South Carolina, Tennessee, West Virginia, and Wisconsin.
                            23
                       27     Multiple Cause of Death 1999-2017 on CDC Wide-ranging Online Data for Epidemiologic
                            Research (CDC WONDER). Atlanta, GA: CDC, National Center for Health Statistics. 2018.
                       28   Available at http://wonder.cdc.gov.
  593559.1                                                                6
                                                                       COMPLAINT                     Exhibit A, Page 16
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 17 of 118 Page ID #:17



                     1   improve access to mental health benefits, Congress enacted the Paul Wellstone and Pete

                     2   Domenici Mental Health Parity and Addiction Equity Act of 2008 ("MHP AEA"), which

                     3   supplemented the Mental Health Parity Act of 1996. The MHPAEA generally requires that

                     4   coverage for health care services for mental health and substance use disorders be in "parity"

                     5   with, i.e., comparable to, coverage for services for general medical and surgical care. The

                     6   MHP AEA does this by generally aiming to eliminate overly burdensome restrictions health plans

                     7   placed on mental health and substance use disorder coverage - restrictions like higher

                     8   copayments, separate deductibles, lower annual visit limits, and techniques on how care is

                     9   managed (such as pre-authorizations or medical necessity reviews) that are more restrictive than

                    10   those placed on medical and surgical benefits.

0.
        ..
        0
        0
            '
            0
                    11             10.    California has its own Mental Health Parity Act ("MHPA"), codified in Health
..J -       0
..J • •
                    12   and Safety Code section 1374.72 and Insurance Code section 10144.5. Like the MHPAEA, the
z .• -<z
<( •

~
0 :::, ~
        -.
        .; 0        13   MHPA generally requires mental health care services to be provided "under the same terms and
O'. 0 "
<(      :
I       < o
            <(
                    14   conditions applied to other medical conditions."
z
0
        O.
        0   w
(/)
        n"
        0 w         15             11.    Under the MHPAEA, treatment limitations that constitute parity violations may
....J   ~ C,
ill     OZ
z       O   <       16   be quantitative (such as visit limits) or non-quantitative treatment limitations ("NQTLs"), which
        0   •


        -"
        -   0

                         are non-numerical limits that can otherwise affect "the scope or duration of benefits for
                    17

                    18   treatment."     According to the Department of Labor, NQTLs represent the majority of

                    19   MHPEAE violations based on citation type. 24

                    20             12.    Given the myriad of forms a NQTL can take, MHPAEA regulations do not

                    21   enumerate, but rather present an illustrative, non-exhaustive list of NQTLs, such as "medical

                    22   management standards limiting or excluding benefits," "standards for provider admission to

                    23   participate in a network, including reimbursement rates" and "restrictions based on geographic

                    24   location, facility type, provider specialty, and other criteria that limit the scope or duration of

                   25

                   26

                   27
                         24
                   28         U.S. Department of Labor (2018) Repmi to Congress: Pathway to Full Parity, pp. 10-12.
  593559.l                                                            7
                                                                    COMPLAINT                    Exhibit A, Page 17
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 18 of 118 Page ID #:18



                    1   benefits for services provided under the plan or coverage." 25

                    2             13.    Under the MHPAEA, a plan or issuer may not impose an NQTL on mental health

                    3   benefits unless, under the terms of the plan or coverage as written and in operation, any

                    4   processes, strategies, evidentiary standards, or other factors used in applying the NQTL to mental

                    5   health benefits in a classification26 are comparable to, and are applied no more stringently than,

                    6   those used in applying the limitation with respect to medical/surgical benefits in the same

                    7   classification. Moreover, simply having a parity-compliant policy in place is not sufficient,
                    8   "since compliance as written does not necessarily indicate compliance in practice. " 27

                    9             14.    The U.S. Department of Labor's ("DOL") Employee Benefits Security

                   10   Administration ("EBSA") is one of the primary enforcement bodies for the MHPAEA, acting
       .   .       11   principally through its investigators who review plans for compliance with MHPAEA as well as
a.. ~ ~
...J -     0
...J   ••

z      ~   ~
                   12   its benefits advisors (or customer service representatives) who provide pmticipant education and
ct: :: ~
~      .; 0        13   compliance assistance regarding MHPAEA. However, EBSA simply cannot provide adequate
0      , •
0::: C::::;
ct: :
I      < o
           <(
                   14   oversight and lacks the authority to impose meaningful penalties necessary to ensure compliance
z      C   00

0      ~ ~
(f)    C W         15   with the MHPAEA.
..J    ~ (9
W      OZ
z      o   <
                   16             15.    According to DOL, EBSA reportedly consisted of 400 investigators and 100
       0   ©


       -"
       -   0

                   17   benefits advisors who are responsible for overseeing over 5 million health, pension, and other

                   18   employee benefit plans (such as those providing life or disability insurance), including 2.2

                   19   million private employment-based group health plans (including self-insured, fully-insured or a

                   20   combination of both) that cover 130.8 million participants and beneficiaries. 28 As of October 2,

                   21   2015, these plans covered about 143 million workers and their dependents and include assets of

                   22
                   23

                   24
                        25
                   25      26 CFR 54.9812-l(c)(4)(ii); 29 CFR 2590.712(c)(4)(ii); 45 CFR 146.136(c)(4)(ii); and
                        147.160.
                        26
                   26      The classifications are inpatient in-network; inpatient out-of-network; outpatient in-network;
                        outpatient out-of-network; prescription drugs and emergency care
                   27   27
                             U.S. Department of Labor (2018) Rep01t to Congress: Pathway to Full Parity, p. 8.
                        28
                   28        U.S. Department of Labor (2018) Report to Congress: Pathway to Full Parity, p. 6.
    593559.1                                                          8
                                                                    COMPLAINT                    Exhibit A, Page 18
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 19 of 118 Page ID #:19



                     1   over $8.7 trillion. That equates to less than one EBSA investigator for every 12,500 plans. 29

                     2              16.   In addition to being woefully understaffed, EBSA is a toothless tiger; it is

                     3   precluded from directly enforcing the MHPAEA against insurance companies, "even when

                     4   EBSA obtains evidence that the insurance company is the party responsible for the parity

                     5   violation." 30 "EBSA also cannot assess civil monetary penalties in egregious cases of

                     6   noncompliance to deter bad actors." 31

                     7              17.   While the federal govermnent authorizes states to enforce plan compliance with

                     8   MHP AEA, this too is insufficient.       In California, for example, the Depaiiment of Managed

                     9   Healthcare ("DMHC") is tasked with ensuring plan compliance with MHP AEA in commercial

                    10   coverage for individuals, small groups, and large groups. However, the DMHC's oversight is

       C   "
                    11   aimed primarily at requiring full-service health plans that offer commercial coverage to submit
a... ~ ~
_J     - 0
_J     ••

z '.'. :".:         12   filings that demonstrate their compliance with MHPAEA. This cannot effectively monitor
<( "       z

-2: -.. ~
0      ::, ~
                    13   compliance with MHP AEA because plans may implement otherwise facially-compliant policies
a:'.   C   "
<(     ~   <(
I      < u          14   and procedures in a discriminatory manner that violates the MHP AEA.
z      C   0

0 ~ '.'.!
Cf)    C W          15              18.   UnitedHealth Group, Inc. is one of the largest insurers of medical/surgical and
...J   ~   l')
LU o z
z      o   <
                    16   mental health care and it, along with its various subsidiaries companies (collectively, "United"),
       0   •

       -   0
       -"
                    17   are from all perspectives a wildly successful corporation - but with an especially dismal track

                    18   record of covering and paying for mental health care and complying with the MHPAEA.

                    19              19.   Headquaiiered in Minnesota and Minnesota's largest public company, United is a

                    20   behemoth, employing 300,000 people in 22 countries and insuring or administering plans for

                    21   over 100 million individuals worldwide. It is also a remarkably profitable company, currently

                    22   ranking 5'11 on the Fortune 500 list and boasting nearly $12 billion in net profits in revenues in

                    23   2018 according to SEC filings.

                    24

                    25

                    26
                         29   Id.
                    27   30   Id.
                    28   31   Id.
    593559.1                                                           9
                                                                     COMPLAINT                   Exhibit A, Page 19
                   Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 20 of 118 Page ID #:20



                       1             20.           These SEC filings also reveal that United's profits temporarily dropped around

                       2   the time of the passage of the MHPAEA in 2008, but have been steadily rising ever since, with a

                       3   particularly sharp spike in profits starting around 2016. 32

                       4

                       5
                                                UnitedHeath Group's Annual Net Profits (in millions)
                                   $14,000 - r - - - - - - - - - - - - -- --                                             -   - --          - --         --
                       6
                                   $12,000 ; - - - - - - - - - - - - - -- - - - - - - - --.,,-
                       7           $10,000 - - - - - - - - - - - - - - - - - - - --                                                                   --

                       8            $8,000 +--- - - - - - - - - - - - - - - - - - --                                                           ----

                       9            $6,000       -r-- - - - - - - - -----=::::========;:;;;;;_,,-c--------
                      10            $4,000 +-----c~ =---------"~ -                ----:::;;o~ - - - - - - - - - - - - - - -

                      11            $2,000 - - - - - - - - - - - -- - - - - - - - - - -
a.
       0
       0
            "
            N
            0
...J
...J
       -
       U.
            0
            m                              $0    +-~~~-~-~~~~-~-~-~~-~-~-~---.

z :         ~
                      12
<( "        z
                                                1,()()S 1,()()6 1,()()'1 1,()()i 1,()()9 1,()\() 1,()\\ 1,()\1, 1,()\-, 1,()\b. 1,()\S 1,()\6 1,()\'1 1,()\'c

-2 --: ~
 0 "   :J   ~
                      13
0::    C    ...J
<(     ~    <(
I      < o            14             21.           United's company's top executives have also prospered in the face of the mental
z      C    Cl)
0      0    w
(/)
       "...J
       C    W         15   health crisis. Since taking the reins in 2006, United's fo1mer CEO and cun-ent Executive
_J     ~    (!)

w "z
z      O    <(
                      16   Chairman Stephen Hemsley has become one of the most handsomely-paid executives in the U.S.,
       0    Ul

       -    0
       -    ...J

                      17   taking home a shocking $102 million in 2010 alone, putting him atop Forbes' highest-paid CEO

                      18   list of that year. 33

                      19             22.          But this lavishness and United's soaring profits beg the question: how can United

                      20   sustain this growth and these staggering (and steeply rising) profit margins in the face of the

                      21   mental health crisis and rapidly growing need for mental health care?

                      22             23.          Minnesota's (United's) own Senator, John Marty (DFL-Roseville), who sits as the

                      23   ranking minority on the Health and Human Services Finance and Policy Committee, says it's all

                      24   about United's pursuit of the "bottom line. Look at the money being made. You don't make

                      25

                      26

                      27   32
                                Retrieved on April 19, 2019 from https://en.wikipedia.org/wiki/UnitedHealth_ Group.
                           33
                      28        Retrieved on April 19, 2019 from https://en.wikipedia.org/wiki/Stephen_J._Hemsley
 593559.1                                                                                         10
                                                                                               COMPLAINT                                     Exhibit A, Page 20
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 21 of 118 Page ID #:21



                    1   those kind of numbers without denying people the help they need."34

                    2              24.   This sentiment is echoed by many, including an attorney for the American

                    3   Academy of Child & Adolescent Psychiatry who laments: "It pays for [United] to deny claims

                    4   because ... those claims that are denied aren't subject to any kind of penalty except for the

                    5   payment of the benefit .. .. They can get away with it because there's been virtually no

                    6   enforcement of mental health parity laws ... What makes United particularly offensive is they

                    7   seem to ration care at every level. " 35

                    8              25.   An advisor to one Minnesota mental health facility operator likewise condemned

                    9   United's subsidiary, Optum, who "seems to us to be solely making mental health coverage

                   10   decisions through financial considerations;" Optum "pressur[es] us to discharge the patient

      ;
           •
           N
                   11   when they're not ready to come home. Our medical staff is being pressured to violate their
a.    0    0
..J - 0
..J • •
                   12   oath to do what's best for the patient." The advisor added that while Optum accounts for
z<( :•     ~
           z

-~ ~. ~
D     :,   ~
                   13   roughly 20% of his provider-client's patient admissions, his staff spends about 80% of its
n'.   0    "
<(
I
      :
      < u
           <(
                   14   time fending off Optum's requests. 36
z O"w
0     0


en ""
   ° w             15              26.   United's modus operandi of putting profits over patient outcomes is normally
_J    ~ Cl
LlJ   OZ
z     o    <
                   16   hidden but more thinly-veiled in United's marketing and promotion materials aimed at potential
      0    "



      -"
      -    0

                   17   benefit plan clients interested in United's proven care "rationing" services.

                   18              27.   For example, the need for United's "unique" mental health care gatekeeping skill

                   19   is plainly stated in Optum's "Behavioral Health Solutions for Health Plans" publication, where it

                   20   openly laments the costs of mental health care:

                   21   II
                   22   II
                   23

                   24

                   25
                        34
                           Cited in Zurowski, Cory (2015) The broken girl and a mother's war with UnitedHealth;
                   26   published in CityPages.com and retrieved on April 19, 2019 from
                        http://www.citypages.com/news/the-broken-girl-and-a-mothers-war-with-unitedhealth-7 62225 8
                   27   35 Id.

                   28   36   Id.
    593559.1                                                          11
                                                                    COMPLAINT                    Exhibit A, Page 21
               Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 22 of 118 Page ID #:22



                   1          "Today, with the Patient Protection and Affordable Care Act, as well as the
                              Federal Mental Health Parity law and its state variations, health plans expect
                   2          expanding population bases and growing utilization of behavioral health
                              services .. . make it more difficult than ever to keep costs in check[.]"37
                   3
                              28.     But keeping "costs in check" notwithstanding "growing utilization of behavioral
                   4
                       health services" is what United evidently does best. And based on numerous lawsuits filed
                   5
                       against United within the last several years, United is alleged to have tested a variety of unlawful
                   6
                       ways an insurer could keep costs in check, including:
                   7
                                                                                                                           38
                   8                  (a)     using restrictive coverage guidelines to categorically deny valid claims;
                                                                                                                           39
                   9                  (b)     using quantitative visit limitations on outpatient mental health services;
                                                                                                                           40
                  10                  (c)    imposing arbitrary reimbursement penalties on the use of psychologists;

       C   •      11                  (d)    using restrictive preauthorization and review requirements for providers; 41
a.     0
       0
           "
           0
...J   -   0
...J   a•
z.• -<
                  12
.,: • z

-0     .
2 ---_ ~
       :, ~
                  13
°'
<(     ~ <
       0 "

                  14
                       37
                         2014 Optum, Inc. Behavioral Health Solutions for Health Plans, Retrieved on April 17, 2019
I      < o
z
0
       O.
       0   w
                       from
                       https://campaign.optum.corn/content/darn/optum/resources/brochures/Behavioral%20Health%20
(/)    ""
       0w         15
...J   ~ Cl            Solutions%20for%20Health%20Plans
W      OZ
z      O   <
                  16   38
                         Bushell v. UnitedHealth Group Inc., et al. Case No.: 1:17-cv-02021 (filed 3/20/17) Class
       0   •


       -"
       -   0
                       action complaint filed in the U.S. District Comi, Southern District of New York alleging that
                  17   UnitedHealth Group Inc. violated the Mental Health Parity Act by causing its subsidiary health
                       plans to promulgate coverage guidelines that result in the categorical denial of claims for
                  18   nutritional counseling from a dietician to treat an eating (mental health) disorder; despite
                       interpreting such guidelines as covering such nutritional counseling for medical conditions.
                  19   39
                          Carr v. United Healthcare Services, Inc. Case No.: 2:15-cv-01105 (filed 07/09/15) Class
                  20   action complaint filed in the U.S. District Comi, Western District of Washington alleging that
                       United Healthcare Services, Inc. violated the Mental Health Parity act by drafting and proposing
                  21   a quantitative visit limitation on outpatient mental health services that did not apply to medical
                       and surgical services, causing class-plaintiff to incur out-of-pocket costs for mental health
                  22   services and forgo mental health treatment that would have otherwise been covered absent such
                       limitation.
                       40
                  23     Jane Doe v. UnitedHealth Group Inc., et al. Case No.: I: l 7-cv-04160 (filed 07/13/17) Class
                       action complaint filed in the U.S. District Court, Eastern District of New York alleging that
                  24   UnitedHealth Group Inc, United Healthcare Insurance Co., and affiliated health plans violated
                       federal and state mental health parity laws by improperly discriminating against patients and
                  25   their providers by imposing arbitrary reimbursement penalties on psychotherapy rendered by
                       psychologists and master's level counselors that are not equally imposed on office-based
                  26   medical/surgical care nor grounded in actual provider quality/expertise.
                       41
                  27     Kamins v. UnitedHealthcare Insurance Company ofNew York, Inc. et al. Case No.:
                       064276/2014 (filed 02/06/15) Class action complaint filed in the Supreme Court of the State of
                  28   New York, county of Suffolk alleging that UnitedHealthcare Insurance Company of New York,
                       Inc., United Behavioral Health (d/b/a OptumHealth Behavioral Solutions) and the Empire Plan
    593559.1                                                       12
                                                                 COMPLAINT                   Exhibit A, Page 22
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 23 of 118 Page ID #:23



                    I                    (e)   refusing to process claims and improperly "flagging" mental health

                    2   providers; 42

                    3                    (f)   imderpaying mental health claims by usmg inappropriate data and
                          •  · 43
                    4   cntena;

                    5                    (g)   applying "reimbursement penalties" for certain mental health clinicians; 44

                    6                    (h)   using highly restrictive and        medically unjustified level      of care

                    7   guidelines; 45

                    8

                    9

                   10   improperly denied coverage for medically necessary mental health care by use of restrictive
                        preauthorization and medical necessity requirements as well as flawed internal appeals
a..
      ..
      o    N
                   11   procedures for mental health claims that violate New York statutes, including the New York
_,
_,
      -
      •
       0   0
           0
           0
                        Parity Law. Plaintiff further alleged that United's unlawful prece1tification and concurrent
                   12   review requirements for plaintiffs providers began when "United' s internal algorithms [which]
z<( -•• -z<
                        identified [patient] as a potential high utilizer of mental health services."
 ~ --. ~           13
-     0                 42
0:, '.'::                 National Laboratories, LLC, et al. v. UnitedHealth Group, Inc., et al. Case No.: 9:17-cv-
O'. 0 "
<(    ~    <(
                   14   81178-DMM (amended comp!. filed 11/27/17) Complaint filed in the U.S. District Court,
I     < u
z O"w                   Southern District of Florida, West Palm Beach Division by mental health providers and
0     0
                        toxicology laboratory alleging that defendants UnitedHealth Group, Inc., United Healthcare
(/)
     "a
     0 w           15
...J ~ (!)              Services, Inc., United Healthcare Insurance Company, United Healtcare Services, LLC, Optum,
WC Z
z     O    <
                   16   Inc. and Golden Rule Insurance Company, starting in late 2015/2016, repeatedly refused to
      0"
                        process claims, determine benefits, issue benefit payments owing to the Plaintiffs and/or
      -"
      -    0
                        maintain reasonable claims procedures, thereby leaving the claims in an unprocessed "limbo."
                   17
                        43
                          Recovery Village at Umatilla, v. United Behavioral Health, Inc. et al. Case No.: CACE-15-
                   18   017488 Division: 08 (filed 10/05/15) Complaint filed in the U.S. District Court, Southern District
                        of Florida alleging that UnitedBehavioral Health, Inc. d/b/a Optum Health, UnitedHealthcare
                   19   Insurance Company, United Healthcare Services, Inc. d/b/a United Health, UnitedHealthcare of
                        Florida, Inc., and Oxford Health Insurance, Inc. engaged in a systematic pattern and practice of
                   20   unde1paying plaintiff the known price for its mental health services, without regard to the
                        reasonable value of the services, by using incomplete, arbitrary, and inappropriate benchmarks,
                   21   data and other criteria.
                        44
                   22     Smith v. United Healthcare Insurance Co. and United Behavioral Health Case No.: 3:18-cv-
                        06336 (filed 10/16/18) Class action complaint filed in the U.S. District Court, Northern District
                   23   of California alleging that defendants United HealthCare Insurance Co. and United Behavioral
                        Health applied a discriminatory "reimbursement penalty" to plaintiffs' mental health claims,
                   24   solely based on the type of mental health clinician plaintiff obtained treatment from, which was
                        not applied to medical and surgical claims and therefore violated the Mental Health Parity Act.
                        45
                   25      Wit v. UnitedHealthcare Insurance Company and United Behavioral Health Case No.: 3:14-
                        cv-02346 (filed 05/21/14) Class action complaint filed in the U.S. District Court, Northern
                   26   District of California alleging that Defendants UnitedHealthcare Insurance Company and United
                        Behavioral Health systematically and improperly denied mental health and substance abuse-
                   27   related insurance benefit claims by using discriminatory internal policies and practices,
                        including highly restrictive and medically unjustified level of care guidelines, in violation of the
                   28   Mental Health Parity Act.
    593559.1                                                          13
                                                                    COMPLAINT                     Exhibit A, Page 23
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 24 of 118 Page ID #:24



                      1                   (i)     arbitrarily denying partial hospitalization as non-covered benefits; 46

                      2                   G)      systematically discriminating against insureds with autism spectrum

                      3   disorder,47
                                                                                                                       48
                      4                   (k)     unlawfully excluding coverage for residential treatment services;         and
                                                                                                                                  49
                      5                   (I)     failing to authorize and denying claims without appropriate procedures.

                      6           29.     A recent ruling by Chief Magistrate Judge Joseph C. Spero of the U.S. District

                      7   Comi for the Northern District of California on March 5, 2019 (Case No. 14-cv-02346-JCS and

                      8   Related Case No. 14-cv-05337 JCS) may be the worst indictment of United's profit-driven

                      9   mental health care model to date.

                     10           30.     In his 106-page Findings of Fact and Conclusions of Law (the "Ruling"), Judge


a.
         ..
         0
         0
             "
             0
                     11   Spero openly condemns United Behavioral Health ("UBH"), a subsidiary of UnitedHealthcare,
...J     -   0
...J     ".
                     12   for using financial considerations to unlawfully deny mental health and substance use treatment
z<( -•• -<z
-2 -.·o"
0        "~
                     13
(l'.'.   C   0
<(       ~   <(
I        < u         14
z        CW
0        0   w
en u"C W             15   46
...J ~ CJ                   Raquel v. United Healthcare Insurance Company Case No.: 15CV275936 (filed 01/23/15)
w u z
z            <            Complaint filed in the U.S. District Court, Northern District of California alleging that United
         O
                     16
         0.
                          denied Plaintiffs claim for mental health benefits under her Plan arbitrarily, on the grounds that
         -"
         -   0

                     17   partial hospitalization services in a facility specializing in the treatment of mental illness is not a
                          covered benefit under the Plan, in breach of her plan agreement and in violation of Mental
                     18   Health Parity Act.
                          47
                             A.D. v. T-Mobile USA, Inc. et al Case No.: 2:15-cv-00180 (filed02/09/15) Class action suit
                     19   filed in the U.S. District Court, Western District of Washington in which class plaintiff, a five-
                          year-old, sued T-Mobile USA, Inc. Employee Benefit Plan, T-Mobile USA, Inc. and United
                     20   Healthcare Service, Inc., alleging that defendants engaged in a standard practice of insurance
                          discrimination against A.D. and other insureds with autism spectrum disorder in violation of the
                     21   Mental Health Parity Act.
                          48
                             Wedekind v. United Behavioral Health and United Healthcare Insurance Company Case No.:
                     22
                          1:07-cv-00026-TS (filed 02/26/07) Class action complaint filed in the U.S. District Court,
                     23   District of Utah, Northern Division alleging that United Behavioral Health and United
                          Healthcare Insurance Company engaged in a practice of excluding coverage for residential
                     24   treatment services in violation of the Nebraska Mental Health Parity statute.
                          49
                             Kimberley D. v. United Healthcare Insurance Company Case No.: 3:15- CV-1012-JM-JLB
                     25   (filed 05/06/15) Complaint filed in the U.S. District Court, Southern District of California
                          alleging that defendant United Healthcare Insurance Company wrongfully denied coverage of
                     26   plaintiffs residential treatment care by failing to authorize and pay for the services, failing to
                          provide an explanation of the reasons for the denial, failing to properly investigate the merits of
                     27   plaintiffs medical claims, failing to provide an appropriate claims review by professionals with
                          appropriate training and experience, and failing to properly evaluate plaintiff and her medical
                     28   records before denying the claims.
    593559.1                                                             14
                                                                       COMPLAINT                      Exhibit A, Page 24
              Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 25 of 118 Page ID #:25



                  1   to its policyholders across the country. Specifically, Judge Spero held that United's Level of

                  2   Care Guidelines and United's Coverage Determination Guidelines (collectively, "Guidelines"),

                  3   which are used by United to determine whether a member's treatment qualifies for coverage,

                  4   completely failed to meet generally accepted standards of care. The Ruling also concluded

                  5   United's development of its Guidelines was "fundamentally flawed" and that United's

                  6   "financial self-interest was a critical consideration in deciding what criteria would be used

                  7   to make coverage decisions and when Guidelines would be revised." 50

                  8              31.      The Court cited several examples where "the heavy emphasis that UBH places

                  9   on financial considerations"51 impacted the Guidelines; for example:

                 10                       (a)       UBH's decision in late 2016 not to amend its Guidelines with respect to

      ;
          •
          N
                 11   Applied Behavioral Analysis ("ABA"), a treatment for autism spectrum disorder because UBH's
a.    0   0
..J - 0
..J • •
   • <           12   CEO cautioned that "[w]e need to be more mindful of the business implications of guideline
z.   -
<( • z
 2 ~- ~
     .
-Cl:;;'.'.:      13   change recommendations"; 52
er:   0   "
<(    :   <
J: <      0      14                       (b)       UBH' s decision to refrain from covering Transcranial Magnetic
z
0
      O.
      0   w
(/)
        "
      " w
      0          15   Stimulation ("TMS"), a treatment for major depressive disorder, because of the "estimated cost
_J    ~ Cl
UJ " z
z  O <
                 16   per patient"; and
      0   •


      -"
      -   0

                 17                       (c)    UBH' s decision not to adopt the ASAM Criteria for making substance use

                 18   disorder coverage determinations, "[ d]espite the clear consensus among UBH's addiction

                 19   specialists that the ASAM Criteria were preferable to UBH's own Guidelines from a

                 20   clinical standpoint," because UBH's Finance Department would not approve the change. 53

                 21              32.      But these examples and United's practice of denying or unlawfully limiting the

                 22   type or extent of mental health care available to patients is just one of United's unlawful cost-

                 23   cutting strategies.

                 24

                 25
                      50
                26         Ruling, p. 94, ,r 184.
                      51
                         Id.,   ,r 185.
                27    52 Id.
                      53
                28         Id., p. 94-96, ,r,r186-189
 593559.1                                                               15
                                                                       COMPLAINT                  Exhibit A, Page 25
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 26 of 118 Page ID #:26



                      1           33.    As this case illustrates, United has evidently realized that it can also achieve

                      2   substantial mental health "savings" by targeting mental health providers. United does this

                      3   by purporting to authorize addiction treatment and substance use disorder services, and then

                      4   stiffing the patients' mental health service providers when it comes time to actually pay. Sadly,

                      5   this is a very effective business strategy, even more so when aimed at "out-of-network" ("OON")

                      6   mental health and addiction treatment providers.

                      7          34.     OON providers are an especially high-value target for United's unlawful cost-

                      8   containment machine because they are relatively more expensive for United compared to its

                      9   contracted or "in-network" or "preferred" providers. In-network providers are of course

                     10   "preferable" to United because they generally accept steeply-discounted contractual rates for

a.  •
       ..
       ."            11   their services, which are acceptable to these providers only because of the large/steady volume of
_, -
_, "
z :'.
            .0
             0



             ~
                     12   business actively refened to the contracted provider by the insurer. OON providers, on the other
             z
       -. "
<( •

-0
:;;
       :,
           . 0
            ~
                     13   hand, generally do not accept contracted rates but also do not expect any refenals or patient
(l'.   C    0
<(     ~
I      < u
             <(
                     14   "steerage" to the OON provider from the insurer. In other words, OON providers must market to
z      C    0
0      • w
(/)    ""
       C W           15   and attract patients directly, the old fashioned way - by providing excellent and effective care.
...J   ~ Cl
W      OZ
z      O    <
                     16          35.     The problem or "opportunity" for United, however, is that the potential "savings"
       0    •


       -"
       -    0

                     17   to United from forcing its members (either directly or indirectly) to use its contracted providers

                     18   is too significant to pass up. Again as admitted in one of its marketing brochures, Optum boasted

                     19   in its brochure, "Behavioral Health Solutions for Health Plans," that it was able to achieve "Cost

                     20   savings" from "preferred" clinicians and "prefened" facilities of $185 and $3,379 per episode of

                     21   care, respectively. 54 Accordingly, from United's perspective, there is a strong financial incentive

                     22   to actively discourage its members' use of OON providers in as many ways as possible.

                     23          36.     Despite being unpopular with insurers' bottom lines, OON benefits are highly

                     24
                     25

                     26
                          54
                             2014 Optum, Inc. Behavioral Health Solutions for Health Plans, Retrieved on April 17, 2019
                     27   from
                          https://campaign.optum.com/content/dam/optum/resources/brochures/Behavioral%20Health%20
                     28   Solutions%20for%20Health%20Plans
 593559.1                                                              16
                                                                     COMPLAINT                     Exhibit A, Page 26
                    Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 27 of 118 Page ID #:27



                        1   sought after by patients because they are marketed as giving patients the freedom to use the

                        2   providers of their own choice, including providers who may be outside of the insurer's limited

                        3   network of contracted "preferred" providers. This "freedom" to use OON providers is not free; it

                        4   is paid for by the patients themselves, since they generally require a greater premium payment

                        5   and/or additional patient cost-sharing features, such as greater copays or higher coinsurance

                        6   amounts. Notwithstanding the additional cost to its members, OON benefits are a key selling

                        7   point for United's insureds, even though United would rather they are never used.

                        8             37.    As much as United dislikes having to pay for mental health care, particularly

                        9   OON mental health care, United knows that it cannot just stiff OON providers without at least

                       10   some basis for doing so. United also understands that attempting to retrieve or recoup

0.
       ..
       o
       0
             N
             0
                       11   "overpayments" from OON providers after a claim is paid is not cost-effective for United,
...J   -     0
...J   a•
z . -< •               12   especially when United has no legitimate basis to contest the claim in the first instance.
2 ·o
-0     -. "
<l'. • z
                       13             38.    To solve this lack of any legitimate basis to contest such claims, United has used a
       ::,   ~
Cl'.   0     "
<(     ~ <
I      < o             14   so-called "proactive approach" to saving money in which it simply suspends processing of OON
z
0
       O.
       0     w
en ""
   ° w                 15   provider claims pending mysterious "audits." These audit or claim review practices, including
_J     ~     (.'I
W      Oz
z      O     <
                       16   "pre-payment" or "post-payment" reviews, are purportedly designed to detect fraud, abuse and
       0     •
       -o
       -"
                       17   wasteful billing "errors," but in reality are often used as a convenient pretext to apply the brakes

                       18   on paying for millions of dollars' of medically necessary mental health services already

                       19   authorized by United and rendered by the provider.

                       20            39.    As explained in a white paper published by one of United's other subsidiaries,

                       21   Optumlnsight, Optum explains that its claim review practices are essentially designed to take

                       22   "law enforcement" matters into United's own hands to achieve "greater savings":
                                   Proactive approaches to fraud and abuse detection
                       23          To reduce losses, the health care industry is taking a lesson from the financial
                       24          services industry by no longer relying exclusively on law enforcement to solve
                                   its payment integrity issues. Instead, health plans are evolving their fraud and
                       25          abuse strategies from 'pay and chase' to 'prevent and save,' wlticlt results in
                                   greater savings. 55
                       26

                       27
                       28   55
                                 Optumlnsight (2011) White Paper: Using technology to enhance pre-payment fraud detection:
    593559.1                                                            17
                                                                         COMPLAINT                    Exhibit A, Page 27
                   Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 28 of 118 Page ID #:28



                       1           40.     While United's "preventative" approach may have once been used to combat

                       2   actual fraud and abuse; starting around 2016, United has evidently been using this approach to

                       3   merely avoid paying for millions of dollars' of medically valid and necessary OON mental

                       4   services that have already been rendered and are in no way tainted by fraud or abuse.

                       5           41.     Specifically, within the last several years - and coinciding with United's steep

                       6   rise in corporate profits - United has evidently devised a strategy where it looks for any reason -

                       7   or no reason - to perform some billing "audit" and ultimately "flag" the provider for "pre-

                       8   payment review," a process where claims are "pended" or subject to often indefinite claim

                       9   processing (and hence payment) suspensions while the provider is being "investigated" or

                      10   remains otherwise flagged, just so that United can claim to be justified in refusing to pay for

       0
           •
           N
                      11   millions of dollars of mental health services already rendered.
a.     0   0
...J   -   0
...J   ••
                      12          42.     Moreover, United goes to extreme efforts to make sure that this prepayment
z<(    ~   :'z.:
~
0
       -0."
       •

       .; 0           13   review or flagged status is not lifted, at least anytime soon.
0:::   C:::;
<l'. :
I      < o
           <(
                      14          43.     For example, while United rep01is that a provider is entitled to have prepayment
z      C"
0      0   w
en "CW"               15   review lifted if the provider can submit e1rnr-free claims 80% or 85% of the time during some
...J   ~ ('}
W      Oz
z      o   <
                      16   review period, United makes sure that a provider cannot reach this pass rate. Ironically, United
       0   "
       -   0
       -"
                      17   does this in part by leveraging its own grossly negligent and incompetent claims-handling staff

                      18   and "Program and Network Integrity" department to "rig the" system.

                      19          44.     Typically, when on prepayment review or subject to an audit for whatever reason,

                      20   United starts making serial requests for medical records or other supporting documents.

                      21   However, when a provider sends these records, United often claims they were not received or

                      22   cannot be located. United may request, receive, and claim to be unable to find the same set of

                      23   medical records several times, despite being furnished proof of previous faxing and/or mailing of

                      24   the records by the provider. Then, when United subsequently does manage to receive and

                      25

                      26

                      27   a multidimensional strategy retrieved on April 17, 2019 from
                           https://www.optum.com/content/dam/optum3/opturn/en/resources/white-
                      28   papers/112722l TechnologytoenhanceprepaymentfrauddetectionWP .pdf
    593559.l                                                              18
                                                                        COMPLAINT                  Exhibit A, Page 28
                   Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 29 of 118 Page ID #:29



                       1   "image" a medical record on the second or third or fourth try, it will often reject the records as

                       2   "untimely" by claiming that the records were sent too late! All of this, unsurprisingly, results in a

                       3   failing score and ensures that the pending and any new claims remain "in limbo."

                       4          45.     Using bogus audits and pre-payment reviews, and subjecting mental health

                       5   providers to grossly incompetent or intentionally obstructive claims handling departments to

                       6   deny a mental health provider's payments otherwise due and owing for valid OON mental health

                       7   services already performed is a true win-win for United. The reasons for this are twofold.

                       8          46.     First, this strategy allows United to avoid its obligation to pay for mental health

                       9   care while allowing United to appear compliant with the MHP AEA. Because this scheme does

                      10   not depend on United actually denying coverage, United can freely authorize the care without

        C    •        11   regard for its financial cost, since United knows that it will ultimately make it up on the back end
        ..
         D   0
Q.       D   0

_,
_,      -    0



z. • <
     -
                      12   by refusing to make payments on those claims.
<( • z
:;;
-
        -"
        D
            ·o        13          47.     Secondly, United's tactic of authorizing and then refusing to pay for OON
0       :, ~
Cl'.    " "
<C'.    ~ <
I       < o           14   services "kills two birds with one stone" by eroding the very network of OON providers who
z
0       ""
        D    W

(/)     ""
        " w           15   render the care. The crushing economic hardship of suspending millions of dollars' of payment
....J   ~    (.9
W       Oz
z       O    <
                      16   for services rendered, and forcing already financially-distressed providers to jump through
        0    "


        -"
        -    0

                           endless hoops trying to submit medical records that are routinely lost or discarded, can and does
                      17

                      18   force OON providers to go out of business. And even if the OON provider can stay afloat despite

                      19   United's offensive, United can still leverage the financial duress it caused to force the provider to

                      20   "cut its losses" and accept only a fraction of the payment it is otherwise be entitled to. In either

                      21   scenario, United's tactic of holding the provider's money "hostage" and burying them in

                      22   pointless records requests benefits United and simultaneously promotes United's cheaper,

                      23   "preferred" in-network providers instead.

                      24          48.     Even United cannot dispute that such harassing and burdensome "claim review"

                      25   practices can qualify as an NQTL under the MHPAEA, since it is forced to recognize in its

                      26   agency compliance filings that these practices "may impact the scope or duration of treatment by

                      27   affecting the payment of benefits." Indeed, United readily admits this in its published

                      28   "compliance" materials:
    593559.1                                                             19
                                                                       COMPLAINT                     Exhibit A, Page 29
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 30 of 118 Page ID #:30



                      1          The Fraud, Waste and Abuse process that investigate and identify fraud through
                                 pre-payment and post-payment reviews are non-quantitative limits that may
                      2          impact the scope or duration of treatment by affecting the payment of
                                 benefits to a provider or member. This limitation may occur through the denial
                      3
                                 of claims (pre-pazment review) and the recovery of overpaid claims (post-
                      4          payment review). 5

                      5          49.     United's scheme here constitutes a NQTL because clearly "affect[s] the payment

                      6   of benefits to a provider" by not paying its members' OON providers, despite the fact that United

                      7   accepts heightened monthly premium payments from its insureds precisely so that they can go to

                      8   the OON providers of their choosing for substance use disorder treatment. But in strong-arming

                      9   those OON providers, United is also consciously forcing its members to shoulder the cost of the

                     10   care United refuses to pay for, because its members typically remain ultimately liable under the


0.
       ..
       0
       0
             '
             0
                     11   patient financial agreements executed before the OON services are rendered.
...J -       0
...J • •
                     12          50.     In this case, United expressly authorized millions of dollars' worth of OON
z<( -.• -<z
-0
:;;    -. ". 0
                     13   addiction treatment services rendered to United's insureds, all while planning on conveniently
       :, ~
(l'.   C     0
<:(    !     <(           reneging on those authorizations when it came time to pay based on fabricated, insignificant, or
I      < o           14
Z      CW
0      0    w
                          non-existent billing irregularities, or for no reason at all.   Then, when United's denials of
(/)
       u
       C
            "
            W        15
...J   ~ (.')
W      Oz
z      O    <
                     16   payment and justification for "pre-payment review" were challenged by Plaintiffs, United
       0    W


       -"
       -    0
                          erected an obstacle course of excuses and launched burdensome and harassing requests for
                     17

                     18   medical records that make no sense, have no legitimate purpose, and were designed merely to

                     19   bum out two OON providers and ultimately cause them to tire, forfeit, and ultimately waive or

                     20   otherwise forgo their right to payment. These are the true "cost savings" United's "proactive

                     21   approach" is presently being used to achieve.

                     22          51.    Sadly, United has no qualms with attacking OON mental health and addiction

                     23   treatment providers at the expense of their members "freedom of choice," if it can reap a two-

                     24   for-one windfall by avoiding payment for mental health care while simultaneously driving OON

                     25   providers out of business, thereby promoting their cheaper in-network providers.

                     26

                     27
                          56
                            Health Plan ofNevada, a UnitedHealthcare Company (2016): Mental Health Parity and
                     28   Addiction Equity Act Non-Quantitative Treatment Limitations Answers to Key Questions, p. 4.
    593559.1                                                          20
                                                                    COMPLAINT                   Exhibit A, Page 30
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 31 of 118 Page ID #:31



                      1             52.   But even more disturbing than United's mthless business approach to denying

                      2   payment for mental health services is that United is protecting and growing its "bottom line" at a

                      3   time when the staggering loss of human life caused by substance abuse and the Opioid Epidemic

                      4   requires more, not less, coverage for mental health and addiction treatment services.

                      5   Accordingly, the only way that United's unlawful business practices can be changed is through a

                      6   civil judgement designed to meaningfully impact that bottom line.

                      7                                             THE PARTIES

                      8             53.   Plaintiff Sobertec LLC ("Sobertec") is a California limited liability company that

                      9   owns and during the relevant time period operated an addiction treatment facility located in San

                     10   Clemente, California, that is licensed and certified to provide detox, residential inpatient, and
        C

        o N
             •       11   intensive outpatient services in California.
a.       0   0
-'      -    0
-'


z.• -<
        0    •
                     12             54.   Plaintiff Beachside Recovery LLC ("Beachside") is a California limited liability
.,: • z
2 ~ ~                13   company that owns and operates addiction treatment facilities located in Orange County,
-       0
0       :, ~
(>'.    0    "
c:(     ;    <(
I       < u          14   California, that are licensed and certified to provide detox, residential inpatient, and intensive
z       O 00
0       0    w
(/)     ""w
        0            15   outpatient services in California.
....I   ~ C)
W       OZ
z       O    <
                     16          55.      Defendant UnitedHealth Group Inc. ("UHGI") is a publicly traded Delaware
        O    00

        -"
        -    0

                          company that Plaintiffs are informed and believe has its principal executive offices in Minnesota.
                     17

                     18   Plaintiffs are informed and believe that UHGI issues health insurance and issues, administers,

                     19   and makes benefit determinations related to health care plans nationally through its various

                     20   wholly-owned and controlled subsidiaries, including but not limited to United Healthcare

                     21   Services, Inc., United Healthcare Service LLC, UnitedHealthcare Insurance Company, and

                     22   Optum, Inc. Plaintiffs are informed and believe that UHGI operates as, and owns the trademark

                     23   to, "UnitedHealthcare."

                     24          56.      Defendant United Healthcare Services, Inc. ("UHSI") is a Minnesota corporation

                     25   that is licensed by the California Department of Insurance to offer health insurance policies to

                     26   individuals in the state of California. Plaintiffs are informed and believe and based thereon

                     27   allege that UHSI has its principal California office in Cypress, California, in the County of

                     28   Orange.
    593559.1                                                              21
                                                                         COMPLAINT                Exhibit A, Page 31
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 32 of 118 Page ID #:32



                    1           57.    Defendant UnitedHealthcare Service LLC ("UHSLLC") is a Delaware limited

                    2   liability company that, on information and belief, provides or administers mental health

                    3   coverage, including to individuals residing in the State of California. Plaintiffs are informed and

                    4   believe and based thereon allege that UHSLLC has its principal California office in Cypress,

                    5   California, in the County of Orange.

                    6           58.    Defendant UnitedHealthcare Insurance Company ("UHIC") is a Connecticut

                    7   corporation located in Hartford, Connecticut, that acts as claims administrator for various health

                    8   insurance plans that insure individuals residing in the State of California.

                    9          59.     Defendant United Behavioral Health, Inc. ("UBH") is a California corporation

                   10   licensed by the California Department of Insnrance that Plaintiffs are informed and believe

      C    •       11   provides or manages mental health benefits for insnreds of UHSI and/or UHSLLC.                 UBH
n.
_,
_,
      ..
      o
      -
       0




z<( .•• -<z
           N
           0
           0


                   12   sometimes operates as OptumHealth Behavioral Solutions.

-02   .
      ~- ~
      :, ~
                   13          60.     Defendant Optuminsight, Inc. is a Delaware corporation that Plaintiffs are
ex'.  0    "
ct: :
J: < u
           <(
                   14   informed and believe provides healthcare data management for UBH in California.
z
0
      O"
      0    w
<fl   ""w
      O            15          61.     Defendant Optnrn Services, Inc. is a Delaware corporation licensed to conduct
_J    ~ Cl
W     OZ
z     O    <       16   business in California that Plaintiffs are informed and believe provides shared claim handling
      0    W


      -"
      -    0

                   17   and processing services for the aforementioned Defendants.

                   18          62.     Defendants Optnrnlnsight, Inc. and Optnrn Services, Inc. are collectively referred

                   19   to herein as "Optum." Plaintiffs are informed and believe and based thereon allege that Optum

                   20   has its principal California office in the County of Orange.

                   21          63.     UHGI, UHSI, UHSLLC, UHIC, UBH, and Optnrn are collectively referred to

                   22   herein as "Defendants" or "United."

                   23          64.     The true names or capacities, whether individual, corporate, associate, or

                   24   otherwise, of defendant Does 1 through 100, inclusive, are unknown to Plaintiffs, who therefore

                   25   designates those defendants by these fictitious names. Each of the defendants sued herein as a

                   26   Doe is legally responsible in some manner for the events and happenings referred to and

                   27   proximately caused the injnries suffered by Plaintiffs. Plaintiffs will amend this Complaint to

                   28   allege the true names and capacities of these Does when the same becomes known to Plaintiffs.
 593559.l                                                             22
                                                                    COMPLAINT                     Exhibit A, Page 32
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 33 of 118 Page ID #:33



                    1           65.     United and Does 1 through 100, inclusive, are collectively referred to herein as

                    2   "Defendants."

                    3           66.     Plaintiffs are infonned and believe, and based thereon allege, that the Defendants

                    4   are alter egos of the other Defendants, have commingled assets, have commingled business

                    5   operations, have undercapitalized operations, have ignored corporate formalities and have

                    6   exercised such dominion and control over the operations of certain Defendants that it would be

                    7   unjust to permit such Defendants to avoid individual liability.

                    8           67.     Plaintiffs are further informed and believe, and based thereon allege, that a unity

                    9   of interest and ownership exists between the Defendants, that any individuality and separateness

                   10   between the Defendants have ceased, and that the Defendants are the alter egos of one another.

a.. ~ ~
       ..          11   On infonnation and belief, Plaintiffs understand and believe that Defendants share the same
...J -     0
...J •     0
                   12   common ownership, place(s) of business, and management, and operate as a single enterprise.
z '.'.:::
<: •       z

-0~ -.::, ~
       .   ~
                   13           68.     At all times relevant to the Complaint, Defendants conducted business in the
o:'.   C   0
<(     ~
I      < o
           <(
                   14   County of Orange, State of California.
z      C   0

0      ~ ~                     69.      At all times relevant to the Complaint, the treatment services in question were
Cf)    C W         15
...J ~ {'}
WO z
zo <
       0.          16   provided by Plaintiffs to patients who held health insurance policies or health plans that were
       -"
       -   0


                   17   issued and/or administered by Defendants.

                   18          70.      Defendants, and each of them, caused the acts about which Plaintiff complains to

                   19   occur in the State of California.

                   20          71.      The acts about which Plaintiffs complain occurred m Orange County and

                   21   throughout the State of California.

                   22                                       FACTUAL ALLEGATIONS

                   23          72.      Plaintiffs operate state-licensed, certified and/or accredited mental health,

                   24   behavioral health, and addiction treatment facilities in Southern California. Plaintiffs' facilities

                   25   offer addiction treatment programs, including detoxification, residential inpatient addiction

                   26   treatment, partial hospitalization, and intensive outpatient treatment, among others.

                   27          73.      On information and belief, Defendant UHSI is a health insurance company

                   28   authorized to transact business in California by virtue of a Certificate of Authority issued by the
    593559.l                                                         23
                                                                    COMPLAINT                    Exhibit A, Page 33
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 34 of 118 Page ID #:34



                     I   California Department of Insurance.

                     2           74.    On information and belief, Defendants UHIC and UHSLLC provide or manage

                     3   health insurance coverage policies at issue in this Complaint together with the remaining

                     4   Defendants named herein.

                     5          75.     On information and belief, Defendants UBH and Optum, individually and

                     6   collectively, are responsible for reviewing, authorizing, processing and paying claims submitted

                     7   by Plaintiffs for beneficiaries of UHSI, UHIC and/or UHSLLC. Further, Plaintiffs are informed

                     8   and believe that Defendants UBH and Optum, individually and collectively, are responsible for

                     9   reviewing and responding to provider appeals and performing so-called audits and investigations

                    IO   of mental health services providers, including Plaintiffs.

0..
       '
       ~ ~
           .        11            Industry Background Regarding Out-of-Network Mental Health Benefits
...J   - 0
...J   ••
                    12          76.     Plaintiffs have been providing addiction treatment services to Defendants'
z :        ~
<( •       z

-0~ -..:, ~~
                    13   insureds as out-of-network ("OON") providers since 2012 and 2015, respectively. Unlike in-
a'. C 0
<( : <
I < o               14   network providers, who typically agree to steep contractually-negotiated discounts off of the
z      CW
0      ~ ~               providers' usual billed charges in exchange for a higher volume of business based on the
Cf)    C W          15
..J ~      ('J
W      Oz
z      o   <        16   providers' advertised status as preferred "network providers" and the economic incentives
       0   •



       -"
       -   0

                    17   offered by the insurer to drive members towards in-network providers (e.g., lower copayments,

                    18   greater coverage), Plaintiffs as OON providers generally do not agree to contractual discounts off

                    19   of their charges since they do not expect a high or consistent volume of business based on patient

                    20   "steerage" by the insurer.

                    21          77.     An insured' s right to use the services of OON providers like Plaintiffs - for

                    22   example, in typical preferred provider organization ("PPO") plans - is a key selling point for

                    23   insureds. Specifically, these plans are marketed by insurers as giving insureds the "freedom to

                    24   choose" to go out of network to obtain the services of the provider of their choice, typically in

                    25   exchange for the member's agreement to assume a greater degree of financial responsibility for

                    26   the care in the fo1m of, for example, higher copays and "coinsurance" rates. This right to use

                    27   OON providers, at a somewhat greater level of cost-sharing by the member, is what distinguishes

                    28   PP Os (and similar plans offering OON benefits) from health management organizations (or
 m=i                                                                   ~
                                                                     COMPLAINT                  Exhibit A, Page 34
                   Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 35 of 118 Page ID #:35



                       1   "HMOs"), which typically only provide coverage for non-emergency services when they are

                       2   rendered or ordered by in-network providers.

                       3             78.   From the insurer's perspective, there is an inherent tension between, on one hand,

                       4   advertising a plan as giving members the "freedom to choose" to receive care by OON providers

                       5   and, on the other hand, wanting its members to utilize in-network providers. This is because

                       6   insurance companies typically pay significantly less to their in-network providers, who are

                       7   bound by contractually-discounted rates, compared to OON providers, who are under no

                       8   obligation to accept a discounted rate of reimbursement, for the same care.

                       9             79.   Presumably to address precisely this tension and profit motive, the Legislature

                      10   enacted section 10133 of the Insurance Code, which provides that an insurer may not "in any

a.
        "
        o N
        0
              .
              0
                      11   manner ... direct, participate in, or control the selection of the hospital or health facility ... from
..J     -     0
..J     ••
                      12   who the insured secures services ... except that an insurer may negotiate and enter into contracts

-D
::;
        -..
z<( '.•'.

        ::i
              ~
              z
            . 0

              ~
                      13   for alternative rates of payment with institutional providers, and offer the benefit of these
Q'.     C     0
<(      :
I       < o
              <(
                      14   alternative rates to insureds who select these providers." Cal. Ins. Code § 10133 (emphasis
z       C     ©
0       0     w
(/)
        u"
        C W           15   added).
....J   ~ (.'}
W       OZ
z       o     <
                      16        The Parties' Custom and Practice and Course of Dealing Prior to September 2016
        0     ©

        -"
        -     0

                                     80.   In this case, although no in-network agreement applied and Plaintiffs did not
                      17

                      18   expect Defendants to "steer" patients to Plaintiffs as "preferred" providers, Defendants' insureds

                      19   sought out and elected to exercise their freedom to "choose" Plaintiffs as their providers to

                      20   render care, and Plaintiffs therefore regularly treated Defendants' insureds and promptly

                      21   submitted bills to Defendants for payment at Plaintiffs' reasonable and customary rates for those

                      22   OON services.

                      23             81.   Consistent with industry norms and custom, when approached by United's

                      24   insureds, Plaintiffs first called Defendants to verify their members' benefits and confirm those

                      25   members' eligibility, and obtain basic information about their coverage for the purposes of

                      26   receiving mental healthcare, such as effective coverage date, deductibles, copays, out-of-pocket

                      27   maximums, and the plan's rate structure for OON services (e.g., percentage of the providers'

                      28   billed charges or an amount understood to represent the "usual or customary" rate for the type of
    593559.1                                                              25
                                                                       COMPLAINT                      Exhibit A, Page 35
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 36 of 118 Page ID #:36



                      1   service, provider type, geographic reg10n, etc.). During each of these verification calls,

                      2   Defendants gave Plaintiffs a unique reference number that could be used to identify the specific

                      3   call.

                      4           82.      Next, before Plaintiffs provided any substantial treatment to a particular member,

                      5   Plaintiffs would call Defendants again for an initial "pre-authorization" or "pre-certification" to

                      6   provide care to that member. During this pre-authorization process, Defendants would typically

                      7   request information about Plaintiffs' facilities to confinn that Plaintiffs are eligible providers.

                      8   Then, Defendants and Plaintiffs would typically discuss the particulars of the member's clinical

                      9   presentation, needs, and the specific treatment(s) that Plaintiffs identified as necessary for that

                     10   member.       In so doing, Plaintiffs would ordinarily provide information obtained from the

a.
         "
         0
         0
              .
              "
              0
                     11   member, such as the member's mental status, vital signs, cmTent medications, medical history,
_J       -    0
_J       •    0
                     12   treatment history, family history, psychosocial profile, withdrawal symptoms, withdrawal
z<( -• -<z
         •

2 ..._ ~
-0       .
         :,   ~
                     13   scoring, and various other relevant details as needed, or as Defendants requested in order to
(]'.'.   C    "
<(       ~ ..,:
I        < o         14   determine whether the course of treatment proposed by Plaintiffs was necessary and appropriate.
z        CW
0        0    w
(/j
         0
         C
              "
              W      15   Based on this clinical discussion, Defendants would then "authorize" Plaintiffs, as appropriate, to
_J       ~ CJ
WO z
z        O    <
                     16   provide the specific proposed care. United would generally provide individual authorization
         0.


         -"
         -    0

                          codes for each patient and level of care and indicate the number of days that care was authorized
                     17
                     18   for each level of care. Plaintiffs would document authorization codes and maintain them in the

                     19   patients' electronic medical record.

                     20           83.     When the care initially authorized by Defendants was complete, and the member

                     21   either required additional time in the same level of care or, more frequently, the member was

                     22   ready to "step down" to a lower level of care (e.g., from detox to residential inpatient to pmiial

                     23   hospitalization, or in some cases an outpatient program), Plaintiffs would contact Defendants

                     24   again to obtain further authorizations. As with the initial authorizations, Plaintiffs and

                     25   Defendants would engage in detailed, fu1iher clinical discussions about the member's progress,

                     26   status, and need for further treatment.

                     27           84.     Plaintiffs relied on these benefits verifications, authorizations and related

                     28   representations from Defendants, and this course of dealing generally, consistent with industry
    593559.1                                                            26
                                                                      COMPLAINT                    Exhibit A, Page 36
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 37 of 118 Page ID #:37



                     I   custom and practice, in agreeing to provide care to Defendants' insureds.

                     2          85.     Prior to 2016, Plaintiffs and Defendants generally conducted business

                     3   successfully and efficiently, and without significant incident. Defendants would typically process

                     4   and pay Plaintiffs' claims fairly and promptly, generally within 30 to 45 business days from the

                     5   date of Defendants' receipt of those claims. Payments for the claims would naturally vary

                     6   depending on the member's cost-sharing responsibilities (i.e., whether a member's deductible or

                     7   "out-of-pocket maximum" had been met, for example). However, Defendants generally paid

                     8   Plaintiffs in a manner consistent with the rate structure information that Defendants conveyed

                     9   during the process of verifying the members' benefits -typically, a rate based on a percentage of

                    10   either Plaintiffs' actual billed charges or the "usual and customary" rate for Plaintiffs' services.

0..
       '
       ~
           .
           :;:
                    11   Also during this time period, Defendants generally would not request Plaintiffs to submit
...J   - 0
...J   ••

z:::       ~
                    12   medical records in connection with the claims.
<( •       z

-0~ -..::, ~
           ~
                    13       Defendants Perform an "Audit" and Plaintiffs are Placed in "Pre-Payment Review"
"'     C   "
<(     :
I      < o
           <(
                    14          86.     Plaintiffs expected that Defendants would continue to honor the parties' course of
z      C 00
0      ~ ~               dealing, including Defendants' express treatment authorizations, upon which Plaintiffs
(/)    C W          15
...J   ~ (')
W      Oz
z      o   <
                    16   reasonably relied.   However, beginning in or around the middle to late 2016, without any
       0   •



       -"
       -   0

                    17   warning or notification, Defendants began to institute a pattern of unjustified denials and claim

                    18   processing "roadblocks" that Plaintiffs are informed and believe were implemented as paii of an

                    19   overall scheme to underpay or indefinitely withhold payment to Plaintiffs for their services.

                    20          87.     As the first step in Defendants' plan, Defendants purported to perfonn some type

                    21   of "audit" that resulted in Plaintiffs being placed in "pre-payment review," which invariably

                    22   required Plaintiffs to start submitting extensive medical documentation for each and every claim

                    23   before Defendants would even consider processing Plaintiffs claims for services long ago

                    24   rendered.

                    25          88.     Although Plaintiffs did not fully understand what gave rise to this audit or

                    26   prepayment review, because no clear explanation had been provided, Plaintiffs would receive

                    27   f01m-letter c01Tespondence from United vaguely suggesting that something may have been

                    28   missing from the claims submissions and that patient's medical records needed to be submitted
    593559.l                                                          27
                                                                    COMPLAINT                     Exhibit A, Page 37
                    Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 38 of 118 Page ID #:38



                        1   to further consider or process the claims. In response, Plaintiffs would send the patients' medical

                        2   records.

                        3           89.    Notably, when sending the medical records, Plaintiffs would organize the records

                        4   by placing a cover page or face sheet ("Face Sheet") on top of the record. The Face Sheet was

                        5   created by Plaintiffs' electronic medical record ("EMR") software, "Kipu" EMR, a widely-used

                        6   tool developed specifically for addiction and behavioral health treatment centers. Although this

                        7   Face Sheet was not required by United, it was useful in that it provided key information -

                        8   updated in real-time - about that member, such as the "cmTent program" that the member was

                        9   receiving at the time the medical records were being submitted.

                       10          90.     Thus, in instances where the member had recently "stepped down" from a higher

           ;
               •
               N
                       11   level of care to a lower level of care (i.e., from detox to residential), the current medical records
a.         0   0
_..,   -       0

--' "m                 12   submitted in connection with a previous claim may show a "current program" on the face sheet
z : ~
<( •           z

-0~    .
       -_
       :, ~
               ~
                       13   that does not match the level of care for the previous claim. For example, if member John Doe
a'.    C       "
<(     ~       <(
I      < u             14   stepped-down from detox to residential on May 1'', and Plaintiffs submitted their claim for detox
z      CW
0      0       w
(/)
       ""
       C       W       15   services, along with the then-current medical records after May 1'', the face sheet would identify
...J   ~ C'.I
W      OZ
z      o       <
                       16   John Doe's "cmTent program" as being residential, even though the claim for payment was for
       0       "


       -"
       -       0

                       17   the completed detox services. Attached as Exhibits "A" and "B" are, respectively, a redacted

                       18   request for medical records by United and a redacted example of a Face Sheet reflecting the

                       19   member's "Current Program" as PHP (partial hospitalization). The redactions are to protect

                       20   patient privacy; unredacted copies will be made available to Defendants upon their request.

                       21          91.     Although including the Face Sheet on something as dynamic as a medical record

                       22   to denote the patient's current treatment program makes perfect clinical sense, Plaintiffs

                       23   ultimately learned that United's only problem with the medical records is that United did not

                       24   want to bother looking past the Face Sheet to read any part of the record!

                       25     United's Grossly Incompetent and Broken Program and Network Integrity Department

                       26                 Causes Plaintiffs to Waste Years Responding to Pointless Requests

                       27          92.     Indeed, the absurdity of United's refusal to look beyond the medical record Face

                       28   Sheet - to actually determine whether the record supported the claim - is only more shocking
    593559.1                                                             28
                                                                       COMPLAINT                     Exhibit A, Page 38
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 39 of 118 Page ID #:39



                      1   when it is considered that this Face Sheet issue f01med the "basis" ofUnited's freezing payment

                      2   on millions' worth of Plaintiffs' perfectly valid substance use disorder claims submitted between

                      3   2016 and through 2018.

                      4           93.    But this tragically comical ground for stopping millions of dollars of payments to

                      5   Plaintiffs is even more egregious given that United withheld and refused to disclose to Plaintiffs

                      6   that this was "reason" for refusing to pay or process the claims. Instead, Plaintiffs were forced to

                      7   waste countless staff hours for nearly two years dealing with United's "Program and Network

                      8   Integrity" team's ("PNI") outrageous incompetence or intentional efforts to bury Plaintiffs in

                      9   useless medical records requests, all while this PNI team steadfastly refused to explain (or

                     10   themselves had no idea) why and for what reason the claims were being "audited" in the first

a.
        "
        o N
        0
            .
            0
                     11   place. Moreover, this stonewalling occmTed at United's staff level and, subsequently, by
..J    -    0
..J    •    ID
                     12   United's in-house counsel as well.
z<(    .-
       •
            -<z
-2 ~. ~
0 ::, ~
                     13          94.     With respect to United's PNI team, the email exchanges summarized below
Cl'.'. 0 "
<(      ~ -0::
I      < o           14   between Plaintiffs billers and United's PNI staff concerning this Face Sheet issue (which
z
0
        O.
        0   w
(/)    ""
       0 w           15   Plaintiffs were unaware of at the time) is just one example of the highly effective pre-payment
...J   ~ 0
W      OZ
z      O    <
                     16   review "black hole" United has created to prevent providers from getting their claims processed
       0.


       -"
       -    0

                     17   and paid.

                     18                  (a)     December 5, 2016: Plaintiffs biller emails Vicki C., OptUlll's "Provider

                     19   Experience Team Lead, Program Network Integrity Behavioral and Physical Health Network

                     20   Optum Shared Services." In the email, Plaintiffs biller lists 54 claims submitted by Plaintiff

                     21   Beachside totaling $355,850.00 for which medical records were requested and already submitted.

                     22   To make that clear, the email provides the exact date on which the medical records for each of

                     23   the claims was both mailed and faxed. Plaintiffs biller concluded the email by asking for the

                     24   claims "current status."

                     25                  (b)     December 9, 2016: Vicki C. emails Plaintiffs biller and purports to

                     26   provide the information Plaintiffs biller had requested in the December 5 email.

                     27                  (c)     January 16, 2017: Plaintiffs biller responds to Vicki C.'s December 9,

                     28   2016 email and informs her that the information Vicki provided on December 9 was for the
    593559.1                                                           29
                                                                     COMPLAINT                     Exhibit A, Page 39
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 40 of 118 Page ID #:40



                    1   wrong provider, and had nothing to do with the 54 claims Plaintiffs biller was inquiring about.

                    2   Plaintiffs biller again identified the claims and billed amounts for each patient and listed the

                    3   dates on which medical records were both mailed and faxed.

                    4                  (d)     January 25, 2017: Plaintiffs biller e-mails Vicki C:, informing her that

                    5   this was the third e-mail to Vicki C. (the last two were ignored) regarding issues Plaintiff

                    6   Beachside was experiencing with two claims for Member ID XXXXXXX:X:602, with dates of

                    7   service 9/26-9/30 for a total of $29,250. Plaintiffs biller informs Vicki C. that all medical

                    8   records that were requested had been sent on December 8, 2016 via certified mail but that a

                    9   representative named "Comtney" stated that only records for one of the claims was received,

                   10   which did not make sense to Plaintiff because all of the records had been sent together. In

      ..           11   additional, Plaintiffs biller explained that a United representative named "Megan" who
Q.
-'
-'
z.   -
      ..
      0
      0
      -


      •
          "
          0
          0


          <        12   Plaintiffs biller spoke to that same day stated to Plaintiffs biller that the records were
<( • z

-2--:
 0 :,
      .
      ~
          ~
                   13   "incomplete" and therefore only approved for one date of service (9/28), which Plaintiffs biller
O'.   C   "
<(    ~ ~
I     < u          14   again explained did not make sense because medical records were sent for every date of service.
z     C   0
0     0   w
(/)   ""
      C   W        15   Plaintiffs biller concluded the email by asking for someone to contact her as soon as possible or
_J    ~   (!)
W C z
z     O   <
                   16   to forward her to someone that could help.
      0.


      -"
      -   0

                   17                  (e)     Later that same day: Vicki C. responded to Plaintiffs biller's January 25

                   18   email and stated: "I am training a new representative for our phone so I will work overtime to

                   19   look into this issue for you. Please allow additional time."

                   20                  (±)     January 31, 2017: Plaintiffs biller e-mails Vicki C., informing Vicki that

                   21   she has been waiting for "3 weeks for information" regarding patients she had inquired about on

                   22   January 16, 2017. "Can you please provide us with an update as soon as possible seeing as

                   23   there are several claims that have been stuck in a pending status for almost 5 months."

                   24   Plaintiffs biller asks for Vicki C. 's supervisor and requests to be contacted "as soon as

                   25   possible."

                   26                  (g)     February 1, 2017: Vicki C. responds to Plaintiffs biller: "My apologies, I

                   27   will look into this today for you."

                   28                  (h)     February 7, 2017 (9:49 AM): Plaintiffs biller e-mails Vicki C.: "It's
    593559.1                                                          30
                                                                     COMPLAINT                 Exhibit A, Page 40
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 41 of 118 Page ID #:41



                     1   February   ih and I still have not heard back from you regarding the claims .... This is a constant
                     2   ongoing problem and it's extremely frustrating considering all I'm trying to do is get these

                     3   claims processed."

                     4                   (i)    February 7, 2017 (2:28 PM): Plaintiffs biller re-sends the list of claims

                     5   sent on January 16, 2017 and confirms that "this would be the 411' time sending it to

                     6   you ... please provide status as soon as possible. Thank you."

                     7                   (j)    February 10, 2017: Plaintiffs biller e-mails "To whom it may concern" at

                     8   optum.pni.communications@optum.com and details "several issues regarding multiple claims

                     9   from our facility." Plaintiffs biller notes that she tried to call other representatives who placed

                    10   Plaintiffs biller on hold and "after 30 minutes of being on hold at least, they hung up on us."

a.
      "
      o N
      0
            .
            0
                    11   Plaintiffs biller also points out that the only information Vicki C. provided was on December 9,
..J -       0
..J "0
z<( •.• -<z
                    12   2016, which was "regarding claims for a free-standing laboratory which has nothing to do with

-2 ~. ~
0     :c,   ~
                    13   us" and therefore had inadvertently "sent us [patient] information for services that were not
O'.   C     0
<(    ;     <(
I     < u           14   rendered by our facility. Please contact us immediately regarding all of the above."
z     C     0
0     0     w
U) ""
    C W             15                  (k)     February 20, 2017: Vicki C. e-mails Plaintiffs biller a spreadsheet for
..J ~ (!)
WC Z
z     O     <
                    16   Plaintiff Beachside.
      O     0


      -"
      -     0

                    17                  (I)     April 10, 2017 (12:15 PM): Vicki C. e-mails Plaintiffs biller and reports

                    18   being "baffled how you would like to speak to my manager ... .I am reaching out to you to see

                    19   what is going on."

                    20                  (m)     April    10,     2017        (1 :43   PM):   Plaintiffs   biller    e-mails

                    21   optum.pni.tips@optum.com, optum.pni.communications@optum.com, and Vicki C., reiterating

                    22   numerous issues regarding claims at the facility. Plaintiffs biller states: "Since being in this

                    23   audit we have worked with you and have complied with every request that we have received. We

                    24   have sent thousands of dollars' worth of medical records and certified mail to ensure that

                    25   everything is received." "We have called your PNI department several times and .... we end up

                    26   getting hung up on almost every single time or are transferred to a voicemail where no one ever

                    27   returns our call regarding our concerns." "When we send medical records we always fax them to

                    28   XXX-XXX-6379 and we always certify mail them to Po Box 30535 Salt Lake City, UT 84130.
    593559.1                                                            31
                                                                    COMPLAINT                    Exhibit A, Page 41
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 42 of 118 Page ID #:42



                      1   The reason that we certify them is to ensure that they are received in the right location and are

                      2   not lost. We have been told by your representatives that medical records are not on file when we

                      3   have a tracking number confirming that they were received and signed for." "We need accurate

                      4   information. We need to know how long this audit is going to last considering we have been

                      5   complying with you since August of 2016."

                      6                  (n)     April 10, 2017 (2:06 PM): Vicki C. to Plaintiffs biller stating "I had no

                      7   idea that you were having problems" and providing fax numbers for the PNI and appeals

                      8   departments.

                      9                  (o)     April 10, 2017 (7:09 PM):        Plaintiffs biller to Vicki C. and others

                     10   summarizing continuing problems Plaintiff was having with United, including:

0..
        '
        ~ ~
            .        11                          (i)     Certified mail continually misplaced or lost. "When we have a
...J    -   0
...J    "0           12   signed confirmation with tracking number which shows as delivered. Your team keeps insisting
z       ~   ~
<( ::       ~
~       .; 0         13   they don't have it."
0       ::, ~
(l'.    C   "
<(      :
I       < o
            <(
                     14                          (ii)    Medical records being incomplete according to United's stqff
z       CW

0       ~ ~               despite the fact that the medical records are sent together as a whole, i.e., claiming to "only
(/)     C   W        15
....J   ~   l')
LU o z
z       o   <        16   receive for example ... only 1-20 [pages] and we sent 1-60 [pages] in the same envelope that is
        0   W


        -"
        -   0

                     17   certified?" Plaintiff notes that it has several certified mails of records having been sent numerous

                     18   times because United' s staff keeps telling Plaintiff that the records were never received or are

                     19   incomplete.

                     20                          (iii)   Lack of responsiveness and lack ofprofessionalism. Plaintiff

                     21   reports that notwithstanding "8 months of sending records and complying with the PNI

                     22   department and things are going nowhere" and "instead of [United] being helpful with this audit

                     23   they are rude, unprofessional and ha[veJ a habit of just hanging up on us."

                     24                  (p)     April 11, 2017 (7:40 AM): Vicki C. responds to Plaintiffs biller,

                     25   purporting to explain why some portions of the medical records may be received and others not:

                     26          "The imaging team may very well image some pages at a time so they may be
                     27          the reason why you may send 60 pages and 20 pages show up .... I can try to
                                 locate the records that are missing for you however, I will need for you to
                     28          send me a spreadsheet consisting of member's identification number, name or
    593559.1                                                            32
                                                                      COMPLAINT                     Exhibit A, Page 42
                   Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 43 of 118 Page ID #:43



                       1          date of birth, dates of services, and the date you sent the records."
                       2                  (q)    April 11, 2017 (7:41 AM): Vicki C. sends Plaintiffs biller an "appeals"

                       3   fax number without explaining why or how the appeals department was involved.

                       4                  (r)    April 11, 2017 (12:58 PM): Plaintiffs biller responds to Vicki C.: "Why

                       5   would I send medical records to the appeals fax number?" "The claims dept advised us to send

                       6   all requesting medical records to PNI fax ... Please advise why would need to send to appeals

                       7   when we have [not] even gotten to that part yet."

                       8                  (s)    April 11, 2017 (1:13 PM): Plaintiffs biller e-mails Vicki C. and explains

                       9   remaining "confused" about Vicki C.' s email regarding the scanning of the medical records

                      10   which, according to Vicki C., PNI will sometimes do selectively. Plaintiffs biller also tells

        C   •         11   Vicki C: "We were told that we have to be in the 85 1h percentile with our records to be
a.      0
        0
            "
            0
...J    -   0
...J    ••
                      12   removed from the audit but how are we ever going to get to that point when all of our records
z.• -<
<( •

~       -"  z

        .;- 0         13   are lost and incomplete on your end."
0 "~
O'. 0 "
<(      ~
I       < o
            <(
                      14                  (t)    April 11, 2017 (1 :39 PM): Vicki C. responds to Plaintiffs biller stating: "I
z
0
        O.
        0   w
Cl)     ""w
        0             15   am trying my best to assist you if you would like my assistance with my matter my suggestion
....J   ~   (.'I
W       Oz
z       o   <
                      16   is that you try to cooperate." Vicki C. then offers "to try and locate those [medical] records"
        0   •



        -"
        -   0

                           but only if Plaintiffs biller creates a "spreadsheet" with the information. Vicki C. also mentions
                      17
                      18   in the e-mail setting up a "conference" with an "auditor" regarding the pre-payment review and

                      19   notes a "85 percent passing rate," and says that "the conference with the auditor will be a

                      20   specialized power point tailored to the company and will explain in detail what Optum is

                      21   looking for and the information that is missing from your records."

                      22                  (u)    September 12, 2017: Plaintiffs biller sends another United representative,

                      23   Lashonda B. (who has email address "@uhc"), an e-mail titled "SOBERTEC, LLC

                      24   SPREADSHEET."

                      25                  (v)    September 17, 2017: Lashonda B responds to Plaintiffs biller stating that

                      26   the medical records for Plaintiff Beachside were completed and being sent by her supervisor.

                      27                 (w)     Later that day (4:38 PM): Lashonda responds to Plaintiffs biller and says

                      28   "Thank you for sending the spreadsheet for beachside therapy and Sobertech, However I did Not
    593559.1                                                            33
                                                                      COMPLAINT                     Exhibit A, Page 43
                     Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 44 of 118 Page ID #:44



                         1   agree to do an spreadsheet for sober tech only beachside therapy. Sober tech will be sent

                         2   back to yon all."

                         3                   (x)      September 18, 2017 (9:04 AM): Plaintiffs biller e-mails Lashonda B. and

                         4   attaches a spreadsheet titled "Sobertec PNI spreadsheet.xlsx."

                         5                   (y)      September 18, 2017 (9:11 AM) Lashonda B. responds to Plaintiffs biller,

                         6   complaining that she agreed to do Lorena "an favor" and "do an spreadsheet for Beachside

                         7   recovery. This is not required by any rep to do so." Lashonda B. also says that she was supposed

                         8   to be given only 100 dates of service "[bJut when received the spreadsheet it was over 300 [dates

                         9   of service]. Which in again I did NOT AGREE to do no more than 100 per the conversation we

                        10   had on 09/06". Lashonda B. then states "Again I will NOT BE COMPLETING NO MORE
            C
            o
                •
                N
                        11   SPREADSHEETS AFTER BEACHSIDE RECOVERY. You will need to call in to continue
Cl.      0      0
-'      -       0
_J      C       0
                        12   to get assistance." Lashonda B. then concluded the mail with "FYI: It's an Privilege to have a
z<( -• -<z
        <




-02     .
        --. ~
            cs~
                        13   spreadsheet completed on the facility behalf not a requirement."
O'.         0   "
<(          :
I       < u
                <(
                        14                  (z)       September 18, 2017 (11:02 AM): Plaintiffs biller responds, thanking
z
0
            O.
            0   w
"'
        0
            0
                "
                w
                        15   Lashonda B. for the Beachside spreadsheet but explaining that when they spoke on September 6,
 ~ (9
....I
WO Z
z       O       <
                        16   2017, Lashonda B. had been advised that Plaintiffs biller was working on both Beachside
        0.


        -"
        -       0

                        17   Recovery and Sobertec, and told Plaintiffs biller to send spreadsheets for both facilities to

                        18   provide a status update on all of the patients. Plaintiffs biller concluded by stating: "If you are

                        19   unwilling to assist me with this facility as well as Beachside then please give me the name

                        20   and email of the representative that can. Either way since both facilities are under an audit and

                        21   have multiple claims and I am working on all of them I honestly don't see why would not be

                        22   willing to assist me."

                        23          95.     Unfortunately, the above email saga is just one of many of Plaintiffs'

                        24   extraordinary, albeit futile, efforts to satisfy United's insatiable appetite for medical records that

                        25   it cannot seem to receive, locate, or keep track of.

                        26          96.     Nevertheless, this exchange with Vicki C. and Lashonda B. is sufficient to

                        27   illustrate why United's 85% "passing rate" purportedly necessary to be removed from "audit" or

                        28   "pre-payment review" is completely rigged and designed to ensure that providers will never meet
    593559.1                                                               34
                                                                         COMPLAINT                     Exhibit A, Page 44
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 45 of 118 Page ID #:45



                     1   that rate because it depends on United actually receiving and handling the records competently!

                     2          97.     These emails also demonstrate that Plaintiffs were all times left completely in the

                     3   dark as to why medical records were being requested but they complied with each and every

                     4   request - and were only told that some educational PowerPoint might someday explain what

                     5   United was looking for.

                     6          98.     In addition, on the rare occasion when United's PNI team actually offered to

                     7   "look for" the medical records that they themselves lost or ignored, Plaintiffs were tasked with

                     8   creating "spreadsheets" to help United, which the PNI team likewise ignored - or only responded

                     9   to when its team members were feeling charitable enough to do Plaintiffs a "favor."

                    10     Plaintiffs' Efforts to Understand the Basis of the Audit and Pre-Payment Review Were

           •        11       Also Stonewalled by United's Counsel, Ultimately Culminating in an Embarrassing
       ..
       ;   N
a_     0   0
---'   -   0
---'
z:         ~
                    12          Admission of the Face Sheet Denials by United's Provider "Education" Lead
<( •       z

- .~
:z: -.
D      "~
                    13          99.    Indeed, it was not until well into 2018 when Plaintiffs began corresponding with
a:     0   "
<(     : .,:
I      < o          14   Optum's Associate General Counsel, "Mike B.," that Plaintiffs began to understand that this
z
0
       O.
       0   ill

(/)    ""
       0   ill      15   bogus audit and grueling pre-payment review actually stemmed from United's fabricated
...J   ~ Cl
LU o z
z      o   <        16   concerns with Plaintiffs' Face Sheets. Again, this realization still came very slowly and with
       0   •



       -"
       -   0

                    17   continued efforts throughout to continue to delay the ultimate reason for the review, as the

                    18   chronology of Plaintiffs' interactions with United's counsel and its mis-named provider

                    19   "education" department below illustrate.

                    20                 (a)     April 2018: Plaintiffs contact Mike B. requesting details around United's

                    21   decision to initiate pre-payment review for Plaintiffs S0be1iec, LLC and Beachside Recovery,

                    22   LLC. Counsel confirmed that Optum was reviewing the matter.

                    23                 (b)     May 2018: United confirms that both Plaintiffs have been under review

                    24   since September 2016 and indicates that the vast majority of the denials/reasons for the review

                    25   were because of the following cryptic comment:

                    26          "Service Not Code-able as billed. The documentation received appears to be
                                inconsistent and/or possibly contradicting to the level of care billed. Additional
                    27          clarification is necessary for further review."
                    28   United did not explain what this meant but then stated that it would remove Plaintiffs from pre-
    593559.l                                                         35
                                                                    COMPLAINT                   Exhibit A, Page 45
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 46 of 118 Page ID #:46



                      1   pay review once each provider demonstrated a passing rate greater than 80% for two

                      2   consecutive months. Plaintiff requested that United provide the patient specific reports so that

                      3   the facilities could review the reasons for each denial. Mike B. also agreed to an educational call

                      4   to discuss the results and agreed to provide the specific patient data.

                      5                  (c)     July 2018: After numerous requests, Plaintiffs received the patient specific

                      6   reports on July 5, 2018. However, Plaintiffs were unable to fully reconcile United's rationale for

                      7   the denial. Plaintiffs worked with United's provider "Education Lead" representative, Katrina G.,

                      8   to schedule the "educational call" in August 2018. After United canceled the first scheduled call,

                      9   the training session took place on August 23, 2018.

                     10                  (d)     August 2018: The "educational call" to discuss the pre-payment review

11.
       "
       0
       0
            .
            N
            0
                     11   status for Plaintiff Sobertec was conducted. In attendance were Katrina G. and Mike B. for
...J   -    0
...J   ~    0
                     12   United; and for Plaintiffs, two representatives of PlaintiffSobertec along with three of Plaintiffs'
z.-
<( •
            -z<
-02    .
       ~- ~
       :,   ~
                     13   billers and three of Plaintiffs' attorneys who had been corresponding with Mike B. During the
<>'.   C    "
<(     ~    <
J: < u               14   call, Katrina G. walked through a PowerPoint presentation that addressed denials for four
z      C    0
0      0    w
(/)    ""
       C W           15   revenue   codes/CPT     codes:   REVI002/HOOIO,        REV0906/H0015,      REV1002/I-I0018,     and
_J     ~ Cl
UJ     O Z
z      O    <
                     16   REV0912/S0201. Katrina G. indicated that the primary basis for denial for each category was
       0.


       -"
       -    0

                     17   due to the medical records being inconsistent with the services billed. When probed fu1iher,

                     18   Katrina G. stated that the Face Sheets were inconsistent with the services billed on the

                     19   claim. Katrina G. also stated that the reviewer may deny the charges based on the

                     20   "erroneous" Face Sheet without looking further at the medical records, even though the

                     21   records supported the services billed. Katrina G. further admitted that payment would be

                     22   wittheld if any inconsistences were noted during review. Finally, at that time, Plaintiff learned

                     23   that United had used the Face Sheet to suspend the claims by claiming that the services rendered

                     24   were inconsistent with the services billed by Plaintiff. Plaintiffs were stunned by this belated

                     25   revelation, which also made no sense because the Face Sheet was in no way actually inconsistent

                     26   or erroneous and only provided additional information about the member's current program!

                     27   Nevertheless, Plaintiffs agreed to immediately remove the "current program" information on the

                     28   Face Sheet from the medical records going forward and requested a follow-up discussion with
  593559.1                                                              36
                                                                      COMPLAINT                     Exhibit A, Page 46
                    Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 47 of 118 Page ID #:47



                        1   Mike B. to discuss concerns with the improper denials. In subsequent discussions with Mike B.,

                        2   however, Counsel denied that Katrina G. made any statements regarding services being

                        3   denied on the basis of the face sheet without review of the remaining records.

                        4   Unsmprisingly, Plaintiffs are unable to retrieve United's "WebEx" presentation in which these

                        5   admissions were made.

                        6                  (e)     September 2018: Plaintiffs hold a conference with Mike B. to address the

                        7   backlog of appeals and Plaintiffs' concerns that United was withholding payment of the claims

                        8   without reviewing the complete medical record. Despite the several individuals who had heard

                        9   Katrina G.' statements on the call, Mike B. disagreed that Katrina G. had stated that the payment

                       10   had been withheld because of the face sheet, but ultimately agreed to look at the complete

a.
           ..
           0
           0
               '
               0
                       11   universe of pending claims since September 2016. Mike B. then requested a full listing of claims
...J   -       0
...J   ".
                       12   at issue, which Plaintiffs provided. Mike B. then requested an opportunity to review a sampling
z<( -• -z
       C       .,




-2 -.-o"
0          ::, ~
                       13   of medical records, and provided a list of 20 patient names and requested the appeal records for
Q:'.       C   0
<:(        ~
I      < o
               <(
                       14   further exploration of the appeal status and reason for payment denial.
z          CW
0          0   w
U)
       u"
       C W             15                  (f)     October 2018: Rather thao limiting the requested information to just 20
_J     ~       (9
WO z
z      O.,             16   patients (which Plaintiffs are informed and believe were non-randomly selected), Plaintiffs
       0.


       -"
       -       0

                       17   provided all supporting documentation and ao updated and complete spreadsheet for each

                       18   facility, including appeal letters aod billing information for each patient.

                       19                  (g)     November 2018: Plaintiffs send Mike B. a comprehensive claims list, with

                       20   supporting documentation for all unpaid services since September 2016 for Plaintiffs Sobertec

                       21   and Beachside. Along with the comprehensive list, Plaintiffs provided the appeal documentation

                       22   for each of the claims sent to Mike B.

                       23                  (h)     December 2018: Plaintiffs arrange a follow-up call with Mike B. to

                       24   discuss payment on the outstanding claims. Mike B. requests confirmation of the process that

                       25   Plaintiffs utilized for submitting pre-payment medical records and Plaintiffs confirm that their

                       26   process was consistent with United's ·submission requirements. Mike B. then agrees to have the

                       27   appeals department review all claims and agrees that the claims would be adjudicated if the

                       28   medical records were available for review. Plaintiffs requests a status update from Mike B. prior
    593559.l                                                               37
                                                                        COMPLAINT                      Exhibit A, Page 47
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 48 of 118 Page ID #:48



                     1   to the holidays, but Mike B. requests a meeting during the first week in January 2019 instead.

                     2                   (i)      January 2019: Despite Plaintiffs attempts to arrange it, Mike B. cancels a

                     3   scheduled call to discuss the status of the various appeals, but provides a spreadsheet with

                     4   several claims that were allegedly untimely. Plaintiffs reviewed the sheet and noted that many of

                     5   the patient names on the spreadsheet did not align with the appeals previously submitted, and

                     6   request a call with Mike B. to discuss next steps. During the call, however, Mike B. indicates that

                     7   United's business unit alleged that it did not receive any of Sobertec/Beachside's medical

                     8   record documentation prior to the dates listed on the spreadsheet he provided. Plaintiffs

                     9   reiterate that Plaintiffs' billers had numerous discussions with its PNI unit, including Vicki C.

                    10   regarding receipt of the documentation. Mike B. disputes this and requests evidence of any such

       C    •       11   correspondence.
a. ~ ~
....J - 0
....J • •
z '.'.      ~
                    12                   G)       March 2019: Plaintiffs provide copies of emails between Plaintiffs billers
<( ;'.'.:   ~
~      .; 0         13   and United's PNI team. While Plaintiffs provided this information to Mike B. electronically,
0      :, ~
Q'.    C    "
<(     ~
I     < o
            <(
                    14   Mike B. requests a hard copy, which was mailed on March 6, 2019. This mailing also includes
Z      C    00

0     ~ ~                the appeals submission from November 2018. Plaintiffs attempt to arrange a follow-up call with
(/)   C W           15
_J    ~ (')
W Oz
z     o     <       16   Mike B. on March 14, 2019, but Mike B. fails to take the call and fails to respond to any
      0     00


      -"
      -     0

                    17   subsequent requests to discuss the documents Plaintiffs provided.

                    18    United Further Capitalizes on Its Habit of Requesting and "Losing" Medical Records by

                    19                         Objecting to Large Numbers of Claims as "Non-timely"

                    20           100.    In addition to United's PNI team and its counsel stringing Plaintiffs along for

                    21   years in an effort to hide the fact of the Face Sheet denials, United took the added measure of

                    22   leveraging their its incompetence in failing to properly receive the medical records (it never

                    23   needed) to contrive yet another fabricated ground to suspend processing large swaths of

                    24   Plaintiffs' claims.

                    25           101.    Specifically, as mentioned by Mike B. shortly before going "radio-silent," after

                    26   requesting and invariably losing Plaintiffs' medical records, or failing to "locate" them due to

                    27   Defendants' own internal back-log, United claimed that the records Plaintiffs submitted (in many

                    28   cases several times) were "untimely." To make this argument, United would simply look to the
    593559.1                                                           38
                                                                     COMPLAINT                    Exhibit A, Page 48
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 49 of 118 Page ID #:49



                     1   date of its initial medical records request and conclude that the absence of the records in their
                     2   system meant that they were never submitted and are therefore were "nontimely" or "untimely"

                     3   when United ultimately received them after the second, third or fourth re-submission! Plaintiffs

                     4   are informed and believe that United would encourage providers, like Plaintiffs, to re-submit the

                     5   records United for the second, third, or fourth time in large part to take the outrageous position

                     6   that the re-submission was too late! In other words, United is using its own stunning inability to
                     7   receive and process records submitted by Plaintiffs as a "foil" to falsely contend that Plaintiffs'

                     8   claims should also be time-barred.
                     9         United's Own Mistakes Were Responsible for Plaintiffs' Alleged "Failure" Rate

                    10           102.    United's errors described above were not anomalies; rather, they were the source

0..
       "
       ~ ~
           .        11   of the overwhelming majority of the suspended or "reviewed" claims, depriving Plaintiffs of
..J -      0
..J    "0           12   millions of dollars for services rendered to Defendants' members.     For example, United's own
z      ~   :':
<( ;       ~
~      .; 0         13   internal audit estimated that this "face sheet" issue alone was the source of approximately 63
0      :, ~
[l'.   C   C

<(     :
I      < o
           <(
                    14   percent of the objections to Plaintiffs' claims. Another 22 percent of the flagged claims were
z      CW

0      ~ ~          15   attributable to Plaintiffs' supposed "untimely" production of medical records - when, as
(/)    C   W
_J     ~ (')
W      OZ
z      o   <        16   discussed above, Plaintiffs actually had sent those same records to Defendants multiple times,
       0   •

       -   0
       "   a
                    17   but Defendants had failed to process them on time. In other words, Defendants' audit revealed

                    18   that Defendants' own mistakes in processing Plaintiffs' claims were to blame for 85 percent

                    19   of Plaintiffs' unpaid claims. Based on their own claim "error" logic, it is United that should be

                    20   audited, not Plaintiffs.
                    21        United Refuses to Admit its Own Error or Pay the Affected Claims and Ceases All

                    22                              Communication Regarding the Affected Claims

                    23           103.    Rather than admit their mistakes and agree to re-process Plaintiffs' claims for

                    24   payment, however, United opted to "double-down" on its absurd positions.

                    25           104.    For example, during the August 2018 "educational" call, Plaintiffs noted that, had

                    26   United reviewed any portion of the submitted records beyond the Face Sheet, they would quickly

                    27   have seen that all of the enclosed medical records did indeed support the services for which
                    28   Plaintiffs were seeking payment.        However, United's "educator," Katrina G., responded
    593559.1                                                          39
                                                                    COMPLAINT                    Exhibit A, Page 49
                   Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 50 of 118 Page ID #:50



                       1   truthfully by claiming that the "inconsistency" between the "current program" identified on the

                       2   Face Sheet and the level of care being billed, was itself a sufficient basis to withhold payment of

                       3   the claims, regardless of what the actual medical records and other supporting documentation

                       4   showed. Mike B.'s subsequent attempts to deny that Katrina G. ever admitted this fact to several

                       5   people who heard this on the call only underscores how far United will go to cover up the

                       6   shamelessly pretextual nature of United's audit and pre-payment review scheme. In either case,

                       7   United's counsel's subsequent reticence and refusal to entertain any more discussion is an

                       8   admission that even United may have run out of excuses to continue holding hostage Plaintiffs'

                       9   claims.

                      10             105.   Indeed, as of November 2018, Plaintiffs submitted a detailed list of hundreds of

   .     "            11   suspended and yet unpaid claims from the 2016 to 2017 time period, along with comprehensive
a.
-'
-'..
z. -
         0
         0
         -


         •
               "
               0
               0


               <      12   appeal documentation for each of the listed claims. But since that time United has continued to
<( • z

-02      .
         ~~
         ::,   ~
                      13   refuse payment without any rational explanation and stills claims that they never received any of
Cl'.'.   0     "
<(       : ~
I        < o          14   the medical records supporting the claims - even though Plaintiffs provided written
z
0
         O.
         0     w
(/)
         " w"
         0            15   communications between Plaintiffs and United's PNI team confitming that Plaintiffs had
_J       ~ C)
W        CZ
z        O     <
                      16   previously submitted those same records (often several times!) over the prior two years.
         0     •
         -o
         -"
                      17             106.   In summary, United has given no indication that they will ever pay Plaintiffs on

                      18   the claims at issue - at least not until Plaintiffs file this lawsuit.

                      19             107.   Plaintiffs are informed and believe that United's aforementioned audit, pre-

                      20   payment reviews, claims denials, and dilatory claims handling practices were at all times

                      21   pretextual and were unde1iaken for the purpose of erecting barriers to reimbursement as part of

                      22   an overall scheme to deprive Plaintiffs of payment for their services rendered to United's

                      23   insureds, so that United could retain more of their insureds' healthcare premiums and pay less

                      24   towards their actual mental health care, contrary to United's legal obligation to cover mental

                      25   health substance use disorder services, including from OON providers.

                      26             108.   In addition, Plaintiffs are informed and believe that United's demonstrated

                      27   penchant for continually losing medical records and generally grossly mishandling claims and

                      28   suppmiing information submitted by Plaintiffs (and other OON mental health providers), to the
    593559.1                                                                40
                                                                          COMPLAINT                 Exhibit A, Page 50
               Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 51 of 118 Page ID #:51



                   1   extent it was not outright intentional, was at least lmowingly permitted by United because it

                   2   profited them. By subjecting Plaintiffs' claims to outrageously incompetent claims handling

                   3   procedures and staff, United could leverage the invariable failures at its staff level for its own

                   4   financial benefit by causing needless, costly delays and claims processing "hurdles" for

                   5   Plaintiffs. Plaintiffs are further informed and believe that United intentionally or knowingly

                   6   permitted this conduct in the hopes that Plaintiffs would either tire and give up on the claims or

                   7   otherwise settle for far less than Plaintiffs are entitled to.

                   8                             The Harm to Plaintiffs has been Catastrophic

                   9           109.    The aforementioned practices, to date, are not isolated and represent an unlawful

                  10   pattern and practice resulting in many hundreds of claims to date that remain unpaid. While
       C

       o N
           •      11   Plaintiffs are still attempting to identify the entire universe of claims wrongfully held hostage or
n.     0   0
..J    -   0
..J    •   0
                  12   underpaid since September 2016, Plaintiffs have already identified wrongfully suspended claims
z<( -• -<z
       •


-02    .
       ~ ~
       ::, ~
                  13   totaling in excess of $14,000,000 in billed charges that remain due and owing from Defendants.
o:'.   0   "
<(     : .,:
I      < o        14   (Plaintiffs are informed and believe, and based thereon allege, that the total universe could be as
z
0
       O.
       0   w
(/)
       0
       0
           "
           w      15   much as twice this amount.)
...J   ~ (!)
W      OZ
z      O   <
                  16           110.    Attached as Exhibits C and D are Plaintiffs' current (and only partial) list of
       0   •



       -"
       -   0

                       claims at issue in this case. 57     Plaintiffs fully expect to supplement these spreadsheets as
                  17
                  18   Plaintiffs identify the remaining claims that Defendants have not paid or processed, including

                  19   claims that become overdue during the duration of this lawsuit.

                  20           111.    As a result of this massive accounts receivable and lost revenue described above,

                  21   Plaintiffs' businesses have been devastated.         Plaintiff Sobertec in particular has suffered a

                  22   complete collapse of its business operations, having been left with no choice but to lay-off all of

                  23   its roughly 100+ employees; to stop accepting new clients; and to cease operations. Based on its

                  24   highly profitable track record between 2012 and the start of Defendants' misconduct in or around

                  25

                  26
                       57
                  27     Exhibits C and D do not include patient names for patient privacy reasons. Plaintiffs will
                       provide versions containing the patients' names directly to Defendants upon request in a
                  28   nonpublic, confidential manner.
    593559.1                                                           41
                                                                     COMPLAINT                   Exhibit A, Page 51
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 52 of 118 Page ID #:52



                      1   September 2016, Sobertec will suffer future lost profits in an amount to be determined at trial but

                      2   that Sobertec estimates will be well into the tens of millions of dollars. Plaintiff Beachside
                      3   Recovery, meanwhile, has avoided the same collapse, but still has been required to layoff

                      4   employees, terminate leases, reduce its operations, and abmi expansion plans as the result of

                      5   Defendants' wrongful non-payment of claims, such that it too will suffer future lost profits in an

                      6   amount to be determined at trial.

                      7             112.   In shmi, United's "proactive approach" of holding Plaintiffs' money hostage and

                      8   causing cash-starved Plaintiffs to literally bum themselves out attempting to comply with

                      9   United's needless and burdensome documentation requests has largely worked, and resulted in

                     10   "greater savings" to United, albeit at the expense ofUnited's own insureds' "freedom of choice"

        "•           11   and access to life-saving care, and the MHPAEA.
a.. ~ ~
-'      -   0

-' " •               12                                       FIRST CAUSE OF ACTION
z ~ :".:
<( :: !
~       ; a          13                         (For Breach oflmplied-in-Fact Contract Against All Defendants)
0       , "
Ct:'.   C::::;
<(      :
,: • o
            <(
                     14             113.   Plaintiffs incorporate by reference all paragraphs alleged above as if fully set forth
z       C 0
0       ~ '.'.:      15   herein.
(/)     C W
..J     ~ <'.I
W       OZ
z       o <
                     16             114.   Defendants knew that Plaintiffs were treating, and would continue to treat, their
        ow
        -o
        -"
                     17   insureds. And, based on the course of conduct and dealing between them, both Defendants and

                     18   Plaintiffs knew or had reason to know that the other party would interpret their ongoing

                     19   relationship and performance as creating a contract under which Defendants agreed to pay
                     20   Plaintiffs for Plaintiffs' OON services rendered to Defendants' insureds at Plaintiffs' reasonable

                     21   rate for such services.

                     22             115.   Plaintiffs have performed all duties required of them under this implied-in-fact

                     23   contract alleged herein, except as excused by Defendants' material breaches of such contract.

                     24             116.   Defendants' conduct described herein constitutes a breach of the parties implied-

                     25   in-fact contract, thereby entitling Plaintiffs to damages naturally and directly resulting from

                     26   Defendants' breach and violations, as well as consequential damages, including lost profits and

                     27   expenses incurred in pursuing payment for its services and an award of pre-judgment interest and

                     28   costs in an amount to be proven at trial.
  593559.1                                                               42
                                                                       COMPLAINT                     Exhibit A, Page 52
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 53 of 118 Page ID #:53



                     1                                     SECOND CAUSE OF ACTION

                     2                              (For Quantum Meruit Against All Defendants)

                     3             117.   Plaintiffs incorporate by reference all paragraphs alleged above as if fully set forth

                     4   herein.

                     5             118.   Insofar as Plaintiffs' claim for breach of implied-in-fact contract fails for any

                     6   reason, recovery in quantum meruit is nonetheless appropriate because Plaintiffs have enriched

                     7   Defendants and therefore Defendants cannot conscientiously refuse to make restitution to

                     8   Plaintiffs. Defendants knew that Plaintiffs' services were not being provided to Defendants'

                     9   insureds free of charge and it is unfair for Defendants to receive the benefit of Plaintiffs' services

                    10   without paying for them. Plaintiffs are entitled to recover the reasonable value of the services

       ;
           •
           N
                    11   rendered to Defendants' insureds.
a.     0   0
..J -      0
..J •      m
                    12             119.   Defendants sold and/or administered policies and accepted the premiums or other
z<( •.• -<z
-2 ~. ~
Cl     " '.'.:
                    13   payments from their insureds or on their insureds' behalf.          When Defendants' insureds and
o:'.   C   "
<(     ;   <
:c     < u          14   enrollees sought medically necessary addiction treatment from Plaintiffs, Defendants confirmed
Z      C   00
0      0   w
(/)
       0
       C
           "
           W        15   to Plaintiffs that the treatment was authorized and would be covered. Defendants specifically
...J   ~ 0
w      "z
z      O   <
                    16   requested and authorized Plaintiffs' services and/or otherwise promised, consented, pledged,
       O   00


       -"
       -   0

                    17   agreed, and committed to pay the reasonable cost of Plaintiffs' services rendered to Defendants'

                    18   insureds.

                    19             120.   At the behest of Defendants, Plaintiffs provided medically necessary

                    20   mental/behavioral/substance use disorder health treatment to Defendants' insureds. It was only

                    21   after Plaintiffs rendered the treatment at issue that Defendants, on erroneous or false grounds,

                    22   refused to compensate Plaintiffs for the services rendered to their insureds. Defendants were and

                    23   are enriched by Plaintiffs' provision of services to such insureds, by keeping their insureds'

                    24   premiums without having to pay for the care that Plaintiffs provided to those insureds, and by

                    25   retaining the money they would have otherwise had to pay in compensation for the care provided

                    26   by Plaintiffs. Defendants received the benefit of having their insureds receive healthcare for

                    27   which Defendants received premium payments but without having to pay for the services, all to

                    28   Plaintiffs' detriment.
  593559.1                                                              43
                                                                      COMPLAINT                     Exhibit A, Page 53
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 54 of 118 Page ID #:54



                     1             121.   Plaintiffs are entitled to receive the reasonable value of the treatment provided to

                     2   Defendants' insureds that has inequitably emiched Defendants.

                     3                                      THIRD CAUSE OF ACTION

                     4                             (For Promissory Estoppel Against all Defendants)

                     5             122.   Plaintiffs incorporate by reference all paragraphs alleged above as if fully set forth

                     6   herein.

                     7             123.   Prior to Plaintiffs' rendering the services associated with the claims at issue,

                     8   Defendants promised and asserted that the addiction treatment services that Plaintiffs were to

                     9   provide to Defendants' insureds would be covered and paid for by Defendants. Defendants

                    10   authorized services and verified benefits, as described above, and prior to around September

a.
       "
       o N
       0
           .
           0
                    11   2016, engaged in a course of conduct in which Defendants regularly paid Plaintiffs for their
..J -      0
..J C      ID
                    12   services at rates that were consistent with the reasonable value of those services.
z<( .•• -<z
-2 ~. ~
0:, '.:
                    13             124.   The course of conduct was also consistent with broader industry custom and
Cl'.   C   0
<(     ;   .,:
:c     < u          14   practice for OON health care and mental health care providers and insurers. Moreover, the
z      C   0
0      0   w
(/)
       " "
       C   W        15   parties' conduct must be viewed against the backdrop of the comprehensive regulatory scheme
...J   ~ Cl
W      OZ
z      O   <        16   under which the parties conducted business. As discussed herein, insurers must handle claims in
       0   •
       -o
       -"           17   good faith and cannot impermissibly modify or rescind authorizations or otherwise delay or

                    18   obstrnct claims processing as vehicle to achieve such result. As repeat players with a large

                    19   market share of the industry, Defendants knew that Plaintiffs would interpret their

                    20   communications regarding insurance coverage and authorizations in light of the regulations that

                    21   circumscribe Defendants' conduct, and that Plaintiffs would reasonably expect Defendants to act

                    22   in accordance with the law.

                    23             125.   Plaintiffs are informed and believe, and based thereon allege, that Defendants had

                    24   reason to believe that Plaintiffs would expend substantial resources rendering the services to

                    25   Defendants' insureds and that Plaintiffs would expect payment to be made at a reasonable rate.

                    26             126.   Through the conduct described above, Defendants led Plaintiffs to believe - and

                    27   Plaintiffs did reasonably believe - that there were no issues with their billing practices and the

                    28   manner in which they submitted their claims, and that they would continue to be paid for treating
  593559.l                                                              44
                                                                      COMPLAINT                     Exhibit A, Page 54
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 55 of 118 Page ID #:55



                     1   Defendants' insureds at the same rates as before.

                     2             127.   Plaintiffs are informed and believe, and based thereon allege, that Defendants

                     3   intended for Plaintiffs to rely on their promises, assertions and conduct regarding coverage and

                     4   payment, and Plaintiffs did in fact reasonably so rely in providing the addiction treatment

                     5   services to Defendants' insureds.       Defendants must be estopped from denying payment to

                     6   Plaintiffs, and Defendants' promises to pay Plaintiffs for their servicers at their long-established

                     7   reasonable rates must be enforced in order to avoid injustice.

                     8             128.   As a direct and proximate result of Defendants' failure to provide payment for the

                     9   behavioral health treatment services that Plaintiffs rendered to Defendants' insureds, Plaintiffs

                    10   have been damaged in an amount to be proven at trial but which in any event is no less than the

         ;
             •
             N
                    11   reasonable rate of Plaintiffs' services rendered.
[l_      0   0
---'     -   0
---'     •   m
                    12                                     FOURTH CAUSE OF ACTION
z<( :•       ~
             z

-0:;i:   .
         -_ ~
         :, ~
                    13                              (For Fraud and Deceit Against all Defendants)
a::      0   "
<(       ~ <
I        < o        14             129.   Plaintiffs incorporate by reference all paragraphs alleged above as if fully set f01ih
Z        OW
0        0   w
Cf)        "
         " w
         0          15   herein.
....J    ~ Cl
w        "z
z        o   <      16             130.   Prior to agreemg to render its services to Defendants' insureds, Plaintiffs
         0   W

         -   0
         -"
                    17   contacted Defendants to verify the insureds' benefits and coverage and to obtain authorization to

                    18   provide the services. In response, Defendants represented to Plaintiffs that the mental/behavioral

                    19   health treatment services that Plaintiffs were to provide to Defendants' insureds would be

                    20   covered and paid for by Defendants and Defendants specifically authorized Plaintiffs to provide

                    21   their services to Defendants' insureds.

                    22             131.   Defendants also represented to Plaintiffs that their claims and their facilities were

                    23   under a valid "audit" and that, as a result, Plaintiffs were obligated to submit paperwork and

                    24   other information, including extensive medical records, which Defendants represented would be

                    25   received, reviewed, and used to process the claims, satisfy the audit if an 85% "passing rate" was

                    26   achieved, and that Plaintiffs' compliance and diligent response to such requests would ultimately

                    27   result in Plaintiffs' removal from the audit and "pre-payment" review.

                    28             132.   Unf01iunately,   Defendants'    aforementioned representations,       including the
   593559.1                                                              45
                                                                      COMPLAINT                     Exhibit A, Page 55
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 56 of 118 Page ID #:56



                    1   promise to cover and pay for the mental health/substance use disorder treatment services that

                    2   Plaintiffs rendered to Defendants' insureds were not true and knowingly false when made.

                    3   Instead, after Plaintiffs rendered services to Defendants' insureds in reliance on Defendants'

                    4   representations and conduct, Defendants implemented a plan, tactic, and strategy to reverse

                    5   course and deny or otherwise indefinitely suspend processing of the claims on various knowingly

                    6   false and arbitrary grounds, with full knowledge that, without such pretexts and false

                    7   justifications, Defendants intent to refuse to pay Plaintiffs would be too easily exposed.

                    8           133.   Plaintiffs are informed and believe, and thereon allege, that Defendants knew that

                    9   the representations they made regarding their audits, records requests, and coverage and payment

                   10   of Plaintiffs' services were false when made.

           •       11           134.   Plaintiffs are informed and believe, and based thereon allege, that Defendants
       ..
       ;   N
Q_     0   0
--'    -   0
--'
z:         ~
                   12   induced Plaintiffs to provide the care and intended that Plaintiffs rely upon Defendants'
<( •       z
:z -.
-0     .   ~
       ::, ~
                   13   representations concerning coverage and payment and the validity of Defendant's audit and
0:     0   "
<(     :
I      < u
           <(
                   14   claim review process to cause Plaintiffs to continue rendering services to Defendants' insureds,
z
0
       O.
       0   w
   0"
en ° w             15   and Plaintiffs. Plaintiffs did in fact reasonably rely upon such representations in rendering
...J   ~ Cl
W      OZ
z      o   <       16   services, and continuing to render services, to Defendants' insureds.
       D W
       - 0
       -"
                   17          135.    As a result of their reliance on Defendants' representations, Plaintiffs were

                   18   harmed in that they provided services to Defendants' insureds at great cost and have not received

                   19   payment from Defendants for those services. In addition, Plaintiffs were further hmmed by

                   20   relying on Defendants' false and pretextual audits, document requests, and claim reviews by

                   21   expending substantial resources attempting to comply and respond to these requests and

                   22   representations, all while Defendants knew and had planned at the time the audits and claims

                   23   review practices were initiated, that Plaintiffs would not be permitted under any circumstance to

                   24   "pass" or otherwise remove themselves from such review.

                   25          136.    Plaintiffs' reliance on Defendants' aforementioned representations was a

                   26   substantial factor in causing harm to Plaintiffs. In addition to the loss of money for services

                   27   rendered, Plaintiffs were forced to incur costs associated with Defendants' false and pretextual

                   28   audits and intentionally harassing and burdensome requests.
    593559.1                                                         46
                                                                   COMPLAINT                     Exhibit A, Page 56
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 57 of 118 Page ID #:57



                    1             13 7.   Plaintiffs' reliance on Defendants' representations was a substantial factor in

                    2   causing harm to Plaintiffs. Such harm to Plaintiff Sobertec was a substantial in factor causing

                    3   Sobertec to close and cease operations; and for Plaintiff Beachside, such harm was a substantial

                    4   factor in dramatically reducing the size and scope of its workforce, operations, and revenues.

                    5   Plaintiffs are informed and believe that Defendants !mew and intended such damage to occur.

                    6   Defendants should therefore be held liable for those damages in an amount to be proven at trial.

                    7             138.    The foregoing conduct of Defendants is the result of willful and malicious or

                    8   intentionally deceptive conduct, or conduct that manifests a knowing and reckless indifference

                    9   toward, and disregard of, the rights of Plaintiffs and the health, well-being, and freedom of

                   10   Defendants' insured's to receive life-saving substance use disorder services. Defendants acted in

   ..              11   conscious disregard of the rights of Plaintiffs and without regard for human decency and without
_, ..
a.
_,     -
        0
        0
            "
            0
            0


                   12   a penalty sufficient to deter such outrageous and morally corrupt business practices, Defendants
z -• -<
.,: • z

-02    .
       ~~
       :,   ~
                   13   will continue to implement these false and fraudulent practices. Plaintiffs are therefore entitled to
O'. " "
<(     ~ <
I      < o         14   punitive damages.
z
0      ".w
       0

(/)    ""
       " w         15                                       FIFTH CAUSE OF ACTION
...J   ~ (!)
UJ     O Z
z      O    <
                   16                          (For Negligent Misrepresentation Against all Defendants)
       0    •



       -"
       -    0

                   17             13 9.   Plaintiffs incorporate by reference all paragraphs alleged above as if fully set forth

                   18   herein.

                   19             140.    Prior to agreemg to render its services to Defendants' insureds, Plaintiffs

                   20   contacted Defendants to verify the insureds' benefits and coverage and to obtain authorization to

                   21   provide the services.      Defendants represented to Plaintiffs that the mental/behavioral health

                   22   treatment services that Plaintiffs were to provide to Defendants' insureds would be covered and

                   23   paid for by Defendants and Defendants specifically authorized Plaintiffs to provide their services

                   24   to Defendants' insureds. Defendants also represented to Plaintiffs that their claims and their

                   25   facilities were under a valid "audit" and that, as a result, Plaintiffs were obligated to submit

                   26   paperwork and other information, including extensive medical records, which Defendants

                   27   represented would be received, reviewed, and used to process the claims, satisfy the audit if an

                   28   80-85% "passing rate" was achieved, and that Plaintiffs' compliance and diligent response to
    593559.l                                                            47
                                                                      COMPLAINT                     Exhibit A, Page 57
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 58 of 118 Page ID #:58



                    1   such requests would ultimately result in Plaintiffs' removal from the audit and "pre-payment"

                    2   review.

                    3             141.   Defendants' above representations that they would cover and pay for the

                    4   mental/behavioral health treatment services that Plaintiffs rendered to Defendants' insureds, and

                    5   that Plaintiffs were under an audit for legitimate reasons, were not true when made. After

                    6   Plaintiffs rendered services to Defendants' insureds in reliance on Defendants' representations

                    7   and conduct, Defendants thereafter reversed course and refused to process and pay the claims on

                    8   various arbitrary grounds, concocting new and evolving false justifications for this delay.

                    9             142.   Defendants had no reasonable grounds for believing that the representations they

                   10   made regarding the coverage and payment of Plaintiffs' services were true when made.

       C
           .
           N
                   11             143.   Plaintiffs are informed and believe, and based thereon allege, that Defendants
a. ~
...J -
           0
           0
...J   ••
                   12   intended that Plaintiffs rely upon Defendants' representations concerning coverage and payment
z.• -<
<( •

~
       -"  z

       .;- 0       13   in agreeing to continue rendering services to Defendants' insureds, and Plaintiffs did in fact
0      ::, ~
(l'.   C   "
<(     ~
I      < o
           <(
                   14   reasonably rely upon Defendants' representations in rendering services to Defendants' insureds.
z      C   00
0      0   w
(/)
       ""
       C W         15   Plaintiffs are further inf01med and believe that Defendants audits, claim reviews, prepayment
_J     ~ Cl
W Oz
z      o   <       16   reviews, and any other grounds Defendants utilized for suspending or failing to process Plaintiffs
       0   00


       -"
       -   0

                   17   claims were based on assumptions, conclusions, and speculation that was not true when made,

                   18   and Defendants had no reasonable grounds for believing their truth.

                   19             144.   As a result of their reliance on Defendants' representations, Plaintiffs were

                   20   harmed in that they provided services to Defendants' insureds at great cost and have not received

                   21   payment from Defendants for those services. Plaintiffs also expended substantial resources

                   22   attempting to respond to Defendants' needlessly burdensome and harassing documentation

                   23   requests. Plaintiffs' reliance on Defendants' representations was a substantial factor in causing

                   24   haim to Plaintiffs. Defendants should therefore be held liable for those damages in an amount to

                   25   be proven at trial.

                   26                                      SIXTH CAUSE OF ACTION

                   27                                 (For Negligence Against all Defendants)

                   28             145.   Plaintiffs incorporate by reference all paragraphs alleged above as if fully set forth
    593559.l                                                           48
                                                                     COMPLAINT                     Exhibit A, Page 58
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 59 of 118 Page ID #:59



                    1   herein.

                    2             146.   Defendants, who are in the business of receiving, rev1ewmg and processing

                    3   provider claims, have a duty to fairly and competently receive, review and process Plaintiffs'

                    4   claims and the supporting information and medical records that Plaintiffs submitted in

                    5   connection those claims. This duty includes, at minimum, ensuring that documents submitted by

                    6   Plaintiffs are received, maintained, and stored adequately and not lost, misplaced, or discarded,

                    7   and that the documentation provided by Plaintiffs at Defendants' request are fairly and

                    8   competently reviewed by Defendants' agents and employees. Defendants also have a duty to

                    9   timely and accurately respond to Plaintiffs' requests for claims status information, including the

                   10   status of medical records submitted by Plaintiffs at Defendants' request.

           •       11             147.   Notwithstanding this duty, however, Defendants have continually and grossly
       ..
       ;   N
(l_    0   0
-'     -   0
-'
z      ~   ::      12   mishandled Plaintiffs' claims and supp01iing documentation, for example, by failing to receive
<( •       z

-~ -.. ~
D "~
                   13   and losing documents, or claiming that they cannot be found or located even despite Plaintiffs'
0:: 0 "
<(     :
:c     <
           <(
           0       14   repeated efforts to resubmit the information, and by making claims determinations after
Z      OW
0      0   w
Cf)
       0
       0
           "
           w       15   reviewing only the first "face sheet" or cover page of extensive medication documentation.
...J   ~ lll
UJ     O   Z
z      o   <
                   16             148.   In addition, Defendants have failed and refused to timely or accurately respond to
       0   W



       -"
       -   0

                   17   Plaintiffs' request for information, including the status of medical records and other information

                   18   Defendants requested. Instead, Defendants failed to respond and would routinely hang up on

                   19   Plaintiffs, provided no information or misinformation, and shockingly claimed that Defendants

                   20   were doing Plaintiffs a "favor" in providing even partial information to Plaintiffs.

                   21             149.   Plaintiffs are inf01med and believe that Defendants are fully aware that Plaintiffs'

                   22   claims and supp01iing documentation are being routinely lost or otherwise mishandled, and that

                   23   their claims processers are not adequately receiving, reviewing, or otherwise handling the

                   24   medical records that Defendants regularly request. Neve1iheless, Plaintiffs are informed and

                   25   believe that Defendants have no incentive to correct these claim handling failures, and have

                   26   permitted or allowed such systematic and gross incompetence to continue because it has the

                   27   effect of creating barriers or obstacles to payment that ultimately benefit Defendants financially.

                   28             150.   Defendants' convenient habit of losing or misplacing claims and supporting
  593559.1                                                             49
                                                                     COMPLAINT                    Exhibit A, Page 59
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 60 of 118 Page ID #:60



                     1   documentation is patiicularly effective in reducing their financial liability because, by

                     2   continually mishandling, losing, or failing to properly maintain claims and supporting

                     3   documentation, Defendants' have created an unnecessarily burdensome, costly, and grossly

                     4   inefficient and unfair claims handling system which causes economic duress to providers by

                     5   needlessly consuming a provider's resources and thereby placing additional pressure on

                     6   providers to settle for less than the amount they are entitled to, just so that they can "cut their

                     7   losses" and obtain some reimbursement necessary to continue their operations. Defendants

                     8   would not be able to obtain such unfair economic leverage if they instead promptly, efficiently,

                     9   and competently processed the claims and supporting information.

                    10           151.   The saine is true for Defendants shockingly superficial "review" of only the "face

       ;
             •
             N
                    11   page" of Plaintiffs' extensive medical records, because such outrageous incompetence and
Q_     0     0
...J   -     0
...J   "m           12   profound indolence permits Defendants to wholly ignore the documents provided by Plaintiff
z:
<( •
             ~
             z
~ -_
-D     .
       ::i
             ~
             ~
                    13   that support Plaintiffs' provision of services to Defendants members, thereby giving Defendant
0:     C     "
<(     ~ <
I      < o          14   "cause" to deny payment to Plaintiffs.
Z      CW
0      0     w
en     0
       C
             "
             W      15           152.   Defendants are informed and believe that these claims handling failures and the
...J   ~ l!I
W      OZ
z      o     <      16   gross inefficiency of Defendants' claims handling processes are perpetuated, in large part,
       0     W



       -"
       -     0

                    17   through Defendants' ineffective workflows and poor or improper incentives, quotas, hiring,

                    18   training, and/or supervision of their staffs. These failures are especially deleterious because these

                    19   are the individuals who are ultimately responsible for ensuring the day-to-day, safe receipt,

                    20   maintenance, and review of the documentation submitted by providers, like Plaintiffs, and such

                    21   documentation forms the basis of Defendants denials, suspensions, audits, pre-payment review,

                    22   passage/error rates, and various other critical outcomes for providers and their patients.

                    23          153.    Plaintiffs were and continue to be directly harmed by the aforementioned conduct

                    24   in the form of perpetually delayed and/or suspended payment of claims, and the additional,

                    25   needless expense of being forced to continually resubmit information and respond to Defendants'

                    26   repeated false asse1iions that documents were never submitted, were not timely submitted, or that

                    27   the records do not support Plaintiffs' claims for payment.       Defendants' grossly incompetent

                    28   claims handling practices described herein were and remain a substantial factor in causing harm
    593559.l                                                           50
                                                                     COMPLAINT                    Exhibit A, Page 60
                 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 61 of 118 Page ID #:61



                     1   to Plaintiffs. Defendants should therefore be held liable for those damages in an amount to be

                     2   proven at trial.

                     3                                      SEVENTH CAUSE OF ACTION

                     4          (For Unfair Business Practices - Bus. & Prof. Code§ 17200 Against all Defendants)

                     5             154.     Plaintiffs incorporate by reference all paragraphs alleged above as if fully set fo1th

                     6   herein.

                     7             155.     Defendants' conduct as set forth in this Complaint constitutes unlawful, unfair,

                     8   and fraudulent business practices in violation of California's Unfair Competition Law, Bus. &

                     9   Prof. Code§§ 17200, et seq.

                    10             156.     California Business & Professions Code § 17200 provides:           "As used in this

       C   •        11   chapter, unfair competition shall mean and include any unlawful or fraudulent business act or
0..    ~   :;:
...J   - 0
...J   ••

z '.'.     ~
                    12   practice and unfair, deceptive, untrue or misleading adve1tising and any act prohibited by
<( ;::     !
~      .; 0         13   Chapter 1 (commencing with section 17500) of Patt 3 of Division 7 of the Business and
0 :, ~
0:: C "
<(     ~
I      < o
           <(
                    14   Professions Code."
z      C   0

0      ~ '.'.;
(/)    C W          15             157.     Defendants' scheme is unlawful, unfair and fraudulent. They intended to sell the
_J     ~ (')
LU o z
z      o   <        16   subject policies and pocket the premiums, sat back as their insureds sought medically necessary
       0   •



       -"
       -   0

                    17   substance use disorder treatment, confomed to Plaintiffs that the insureds were covered for the

                    18   services to be provided, waited for those services to be rendered and billed, and then, on

                    19   unspecified, false, or otherwise improper or non-existent bases and in direct contravention of

                    20   their prior representations concerning coverage and payment, refused to reimburse Plaintiffs for

                    21   services rendered. Defendants were and are emiched by keeping premiums without having to pay

                    22   for mental health care. Defendants' practices were unfair and deceptive to Plaintiffs, who were

                    23   (reasonably) induced to treat Defendants' insureds and misled into believing that they would be

                    24   paid fairly for such treatment. The unfairness and fraudulence of Defendants' conduct is also

                    25   underscored by its detrimental effect on policyholders, who were fraudulently misled into

                    26   believing that they were paying for policies that would cover treatment provided by OONc

                    27   providers like Plaintiffs, when in fact such was not the case. Defendants' failure to pay for this

                    28   care ultimately leaves these policyholders exposed to financial liability to the providers that
    593559.I                                                              51
                                                                        COMPLAINT                     Exhibit A, Page 61
                Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 62 of 118 Page ID #:62



                    1   would not have existed had Defendants paid Plaintiffs for the care. Thus, in reality, the policies

                    2   sold were worth far less than what a reasonable person buying the policy would have believed.

                    3   This haim to Plaintiffs, other similarly situated mental health care providers, and individual

                    4   members of the public seeking mental health care and substance use disorder services, 1s

                    5   substantial and is not outweighed by any countervailing benefits to consumers or society.

                    6          15 8.   Defendants' conduct as alleged herein is also unlawful, in that it violates the

                    7   following claims handling obligations imposed on it by statute and regulation:

                    8          •       Defendants' actions, as described above, violate laws and policies set forth in

                    9                  California's Unfair Insurance Practices Act ("UIPA"), Cal. Ins. Code § 790 et

                   10                  seq., including, without limitation, misrepresentations to Plaintiffs relating to

0.
       "
       0
       0
           .
           "
           0
                   11                  coverage, the failure to acknowledge and act reasonably promptly on
...J - 0
...J • •
                   12                  communications, the failure to adopt and implement reasonable standards for the
z<( •.• -<z
-02    -.·o"       13                  prompt investigation and processing of claims, the failure to affirm or deny
       ;, ~
(l'.   C   0
<(     !                               coverage of claims, the faillU'e to attempt in good faith to effectuate prompt, fair,
J: <
           <(
           u       14
z      C   0
0      0   w
(/)
       0
       C
           "
           W       15                  and equitable settlement of claims, and requiring Plaintiffs to institute litigation to
...J   ~   (9
W      Oz
z      O   <
                   16                  recover amounts due. Cal. Ins. Code § 790.03(h).
       0.
       -o
       -"          17          •       Defendants' actions, as described above, violate Cal. Ins. Code section 796.04,

                   18                  which provides that Defendants shall not rescind or modify an authorization after

                   19                  a provider renders the health care service in good faith and plU'suant to the

                   20                  authorization for any reason, including, but not limited to, the insurer's subsequent

                   21                  rescission, cancellation, or modification of the insured's or policyholder's contract

                   22                  or the insurer's subsequent dete1mination that it did not make an accurate

                   23                  determination of the insured's eligibility.

                   24          •       Defendants' actions, as described above, violate laws and policies set forth in

                   25                  California Insurance Code § 2695.7, which requires that claim denials be

                   26                  accompanied by "a statement listing all bases for such rejection or denial and the

                   27                  factual and legal bases for each reason given for such rejection or denials which is

                   28                  then within the insurer's knowledge."
  593559.1                                                            52
                                                                    COMPLAINT                     Exhibit A, Page 62
               Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 63 of 118 Page ID #:63



                   1          •       Insofar as any of the claims involve HMO plans or plans governed by the Knox-

                   2                  Keene Act, Defendants' actions violate laws and policies set forth in California's

                   3                  Knox-Keene Health Care Service Plan Act of 1975 ("Knox-Keene Act"),

                   4                  California Health & Safety Code§ 1340 et seq. Specifically, Defendants' actions,

                   5                  as described above, violate California Health and Safety Code §§ 1371 tln·ough

                   6                  1371.37 and 28 C.C.R. § 1300.71, which requires that health plans handle

                   7                  submitted claims carefully, promptly, transparently and with adequate explanation

                   8                  of grounds for denial, and in good faith.

                   9          •       Defendants' actions, as described above, also violate Federal laws and policies set

                  10                  forth in the Mental Health Parity Act ("MHPA") and the Mental Health Parity and

a_
       "
       0
       0
           .
           N
           0
                  11                  Addiction Equity Act ("MHPAEA"), and state laws and policies set forth in the
_J     - 0
_J     ••

z<{ :• ::z        12                  California Mental Health Parity Act ("CMHP A"), Health and Safety Code section

-02    .
       -_ ~
       ::, ~
                  13                  1374.72 and Insurance Code section 10144.5, which require Defendants to
re ""
<( ! <(
:c < 0            14                  provide and pay for mental health services in "parity" with other medical services.
Z      OW
0      0   w
   0"
en ° w            15          •       In particular, Plaintiffs are informed and believe and therefore allege that
...J   ~ (')
W      OZ
z      o   <      16                  Defendants' aforementioned actions including its audits, pre-payment and post-
       0   W



       -"
       -   0

                  17                  payment reviews, records requests, and other claim review policies, as

                  18                  implemented by Defendants and in operation, violate the MHP AEA as prohibited

                  19                 NQTLs pursuant to 29 CFR 2590.712(c)(4) because they are applied, or applied

                  20                 more stringently than the processes, strategies, evidentiary standards, or other

                  21                 factors used in applying the limitations with respect to medical/surgical benefits

                  22                 in the classification.

                  23          159.   Defendants' conduct as alleged herein constitutes common law "bad faith."

                  24   Defendants have breached all of the aforementioned legal requirements by failing to reimburse

                  25   Plaintiffs for substance use disorder services that they had rendered to Defendants' insureds in

                  26   good faith without a factual or legal basis on which to base the withholding of payment, and by

                  27   repeatedly and willfully failing to provide Plaintiffs with specific, good-faith explanations for

                  28   Defendants' non-payment of the claims. Defendants' inability to provide an accurate factual or
  593559.1                                                          53
                                                                  COMPLAINT                   Exhibit A, Page 63
                  Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 64 of 118 Page ID #:64



                      I   legal justification for its refusal to pay Plaintiffs' claims indicates that Defendants never had an

                      2   intention to fairly process and pay the claims.

                      3           160.     Defendants' aforementioned conduct also violates Insurance Code section 10133,

                      4   because Defendants' actions frustrated their insureds' right to choose Plaintiffs and were

                      5   designed to direct, participate in, and control the selection of the providers from whom their

                      6   insureds secure healthcare services.

                      7           161.     Pursuant to Cal. Bus. & Prof. Code §§ 17200 et seq., Plaintiffs are entitled to

                      8   restitution, a pe1manent injunction requiring Defendants to refrain from engaging in the unlawful

                      9   and unfair business practices alleged herein and a declaration as to the validity of Plaintiffs'

                     10   claims and Plaintiffs' right to be reimbursed by Defendants for services that Plaintiffs rendered

a.
       "
       o N
       0
           .
           0
                     11   to Defendants' insureds and emollees, as well as a declaration that Defendants' claim denials and
...I -     0
...J   •   ID


z<( •.• -<z
                     12   method of claims handling is unlawful and unfair.

-2 ~. ~
0:; '.:
                     13          162.      Plaintiffs also are entitled to an award of attorneys' fees pursuant to California
O'.    C   0
c(     ;   -0::
I      < o           14   Code of Civil Procedure§ 1021.5. Plaintiffs bring this cause of action on behalf of itself and on
z      C   0
0      0   w
(/)
       " "
       C   W         15   behalf of other similarly situated treatment centers and further, for the benefit of patients in dire
..J ~      (!)
W      0   Z
z      O   <
                     16   need for mental health care in this state. On information and belief, other drug and alcohol
       0.



       -"
       -   0

                     17   treatment centers in California have been subjected to the same or similar types of improper

                     18   audits, reviews, claims suspensions and other roadblocks and denials of payment that Defendants

                     19   instituted at roughly the same time.        Plaintiffs are therefore info1med and believe that

                     20   Defendants' unfair and unlawful practice of suspending and withholding the payment of claims

                     21   is systematic and is affecting numerous similarly-situated OON treatment centers in California

                     22   and elsewhere.

                     23          163.      Unfortunately, absent lawsuits such as this one, such conduct and egreg10us

                     24   violations of state and federal parity laws and the MHP AEA will remain beyond the reach of

                     25   federal and state agencies, which lack the power or authority to curb such violations and issue

                     26   civil penalties sufficient to deter such conduct. Defendants' conduct as alleged herein is

                     27   unlawful, unfair, and harmful to Plaintiffs and to the larger class of all similarly situated

                     28   treatment centers, and those insureds who seek treatment from these providers under policies
    593559.l                                                            54
                                                                      COMPLAINT                     Exhibit A, Page 64
                    Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 65 of 118 Page ID #:65



                        1   granting coverage for such treatment at a time when drug-related overdoses are increasing at an

                        2   alarming rate nationwide.

                        3           164.   Plaintiffs therefore seek to enforce important rights affecting the public interest

                        4   within the meaning of California Code of Civil Procedure§ 1021.5.

                        5                                               PRAYER
                        6          WHEREFORE, Plaintiffs pray for the following relief:

                        7          A.      Declare that Plaintiffs' Claims for payment are valid and enforceable against

                        8   Defendants and that Defendants' claim denials and processing delays are unlawful;

                        9          B.      Award injunctive and equitable relief as necessary to stop Defendants' pattern of

                       10   unlawful and unfair conduct, including, without limitation, restitution to Plaintiffs of the
              ...      11   reasonable cost of the mental/behavioral health treatment services that Plaintiffs rendered to
          0   N
a.        0   0
_J    -       0
      u. "'
_J
      •       <(       12   Defendants' insureds;
z - -
<( ... z
~     -. ~             13          C.      Award damages in an amount to be proven at trial that is not less than
0         ~ ~
a::       C   --'
<(        ~   ,c(
I     .,: u            14   $14,000,000, including direct and consequential damages plus all applicable interest and costs;
z         C   (/)
0         0   w
(/)
      "--'C   W        15          D.      Award all attorneys' fees and costs incuned in bringing this action, to the extent
_J        u
      -  Cl
w     Cl z
z     O       <(
                       16   recoverable by law;
      0       (/)



      -
      -       0
              --'
                       17          E.      Award pre-judgment interest;

                       18          F.      Award punitive and exemplary damages in an amount sufficient to punish and

                       19   deter Defendants from continuing their willful and outrageous misconduct;

                       20          G.      Issue any such other relief as the Court deems appropriate, just, and proper.

                       21   Dated: May 10, 2019                      NELSON HARDIMAN LLP
                       22

                       23

                       24

                       25

                       26

                      27

                      28
    593559.l                                                              55
                                                                       COMPLAINT                    Exhibit A, Page 65
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 66 of 118 Page ID #:66




                              EXHIBIT A


                                                              Exhibit A, Page 66
                                                                                      02/05/2019
    Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 67 ofDeposit
                                                                    118 Date
                                                                           Page ID   #:67


                                                                                                                                  -
                                                                   Lockbox      L/\X W 0511330
         UnltedHtalthc,uelnsurancecompmyofthefGVarV•lley

                                                                                       ~ UnitedHealthcare'
         Unit&dHeallhcare                                                                                                                   Batch                      0009000
         P.O. Box 740805                                                                                                                    Total                         $0.00
         Atlanta, GI'\ 30374-0805
                                                                                                                                            Seq#                         00014
                                                                                                      :rrrrr:er
                                                                                                                                  =
                                                                                  Pdlont:      Ol~m                                         Type           Additional Document
                                                                                  PttlenlAcGI#:   -
                                                                                  Date of service: 011D1f2019                               Amt                           $0.00
                                                                                  Provider.       Beachakle Recovery Lio
                                                                                  c:1.im ID:      9485749991E6'382968             ;;;;;;;
         OOOGETFUA1Cl!100Hl!712-01                                                Clalm #:        7000292472
                                                                                  Member;
         BEACHSIDE RECOVERY LLC                                                   M•mberlD:
         PO BOX 511330                                                            Group:
         LOS ANGELES CA 90051-7885                                                OroupH:
                                                                                  Latter ID:




         January 28, 2019


         Dear Beachslde Recovery Lie:

         In re\1e\Ylng your claim fo                          we noticed It may haw been billed with Inaccurate
         lnfonnatlon such ~ Incorrect diagnosis codes, modlfters, unite or place or aeMce. We realize mistakes can
         occur In billing, so we're asking you to send us medical records to help clarify this lnfonnatlon before we
         process your claim.

         What Information do I need to send?
         To help us process your claim, please send us the followlng:
                 The patient's treatment records for any treatment related to this clalm, such as:
                     o Prenntlng symptoms and complalnts
                     o Treatment plan/goals
                     o Test Information and results
                     o Medlcal management notes
                     o Medication records
                     o length of counseling session(s) (session le~th; start/stop times)
                         Note: We are not requesting lndMdual psychotherapy notes.
             • If the sel\4ces are related to a hospital stay, Include a copy of the dally schedule, nursing and
                 physician notes, treatment plan, Intake/discharge summaries and an Itemized bill of the seNces.
             • A copy of this letter

         Please Include records for ewry dale of seMce on the clalm. We don't need records for any other dates.
         To help ensure we understand the records, please translate them Into English, If necessary.

         Please mall the ,ecords with a copy of this letter to:
                Opium Program and Network Integrity
                  PO Box 30535
                  Sall Lake City, UT 84130-0535
                  Fax: 248-733-6379
         Thank you In advance for pro..;dlng this Information. The clalm Is on hold, It's Important that we hear back
         rrom you In 45 days or we may not be able to process the clalm, When you send us the Information we
         need, we'll process the clalm and notify you of our decision.


         lfwe can answer any questions     ror you, please call Pro\1der   SeflAces at 877-842-3210. Thank you.



        !IIIIIIIIIIIIIIIIIIIIUIIIIIIIIIHIIIIIIIIIIIIIIIBllffllHlilllilllilillllHllirnlilllllll


                                                                                                                              -
                                                                                                                                            Deposit Date             02/05/2019
                                                                                                                                            Lockbox           LAA W 0511330
                                                                                                                  ARS>ClAIISMAIL

                                                                                                                  ..........
                                                                                                                    PAEIIOllm>
                                                                                                                     etPAUt..MN
                                                                                                                   PERMIT NO, 288
                                                                                                                                            Batch
                                                                                                                                            Total
                                                                                                                                            Seq#
                                                                                                                                                                       0009000
                                                                                                                                                                          $0.00
                                                                                                                                                                         00014
                                                                                                                                            Type           Additional Document
                                                                                                                                            Amt                           $0.00




                                    039     l-AX4AP1 900$1



                                                                                                                                            Exhibit A, Page 67
U.S. Bank Image Look                                              Printed: 02/05/2019                                                                Page 18 of 18
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 68 of 118 Page ID #:68




                              EXHIBITB


                                                              Exhibit A, Page 68
      Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 69 of 118 Page ID #:69
2/5/2019                                                          Kipu - beachsiderecoverycenter.kipuworks.com

                                                                        ,3 2019-18
Birthdate: 11/29/1981 Bed: Brasilia UP Dbl 1-2
Allergies: CODEINE
Admission: 01/26/2019 Care Team
 Date 1st contact      Rep on intake call                 1st contact name                             1st contact phone                 1st contact relationship
  01/25/2019                  JAMIE                       n/a                                          n/a                               n/a
                              STAVROPOULOS
    Location: Brasilia - 23671 Brasilia St. Mission                                   Case Manager: Lori Tarlow-Hayes, Alcohol and
    Viejo, CA 92691                                                                   Drug Counselor CADC-11 Aii6031214
    Current Program: PHP                                                              Primary Physician: Venice Sanchez, M.D. LIC#
                                                                                      A115232
                                                                                      Primary Therapist: Andrew-James Seargeant,
                                                                                      Therapist, AMFT #100440


  Admission Date                   Referrer                 Contact?           Anticipated Discharge Date
  01/26/2019 10:00 AM                                       No
  Discharge/Transition Date        Discharge/Transition     Discharge
                                   to                       Type


CLIENT INFORMATION HAS NOT BEEN VALIDATED - PLEASE VALIDATE
Client Information




  Phone:111111111
  DOB: 11/29/1981 SSN: -
  Sex: Male
  Marital Status: Married
  Race: White
  Ethnicity: Caucasian



  Occupation                           -                                                                                          -
  REEFER TECHNICIAN                                       '-------------                                                                                ~---
Payment Method
 Insurance
Insurance Information
           Company                                                                                                   Group ID                       Status
           REGENCE BCBS (INDEMINITY)                                                                                 10009613                       Active


           Phone                                                Type                                                 Plan Type
           866-227-0913                                         Primary                                              PPO

                                                                                                            rx BIN                         rx PCN




                                                                                         ...
           rx                        rx Phone                           rx Group
                                     1-844-765-2897                                                         610624                         02080000

                                                                Relationship                                                DOB
                                                                Self                                                        11/29/1981




                                                                                                                                                                    1/3
https://beachsiderecoverycenter.kipuworks,com/patients/2255?p_selection=current                                                       Exhibit A, Page 69
        Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 70 of 118 Page ID #:70
2/5/2019                                                     Kipu ~ beachslderecoverycenter.klpuworks.com




Concurrent Reviews


  Start date    End date       # of days      Auth date      Authorization#                       Status     Level of care   Frequency

  02/02/2019 02/15/2019 12                    02/01/2019 003002467                                Approved   PHP/Day-        sessions
                                                                                                             Night           LCD
                                                                                                                             Yes
  Next review   #Hours/Day     #Days/Week     Days of week                         Next LOC       Next LOC
                                                                                                  Date
  02/15/2019                                  Mon,Tue,Wed,Thu,Fri,Sat
  Insurance
  REGENCE BCBS (INDEMINITY)
  GD is requesting 12 sessions PHP they authorized the request and will call back with
  auth number

  Start date    End date       # of days      Auth date      Authorization#                       Status     level of care   Frequency

  01/26/2019 02/01/2019 7                     01/28/2019 002986543                                Approved   Residential daily
  LCD
  Yes
  Next review   #Hours/Day     #Days/Week     Days of week                         Next LOC       Next LOC
                                                                                                  Date
  02/01/2019                                  Sun,Mon,Tue,Wed,Thu,Fri,Sat
  Insurance
  REGENCE BCBS (INDEMINITY)
  BH line 1800-780-7881 GD spoke to Tomicka B. GD faxed in clinical requesting 7 days
  RTC 1/28. Peter S 206-332-4840 called and gave auth for 7 days RTC but let GD know
  it will go to the doctor peer to peer if more time is requested due to his already long
  stay at RTC. They want info on progress, SI and how he is doing mentally.




                                                                                                                                         2/3
https://beachslderecoverycenter.kipuworks.com/patients/2255?p_selection=current                                Exhibit A, Page 70
     Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 71 of 118 Page ID #:71
2/5/2019                                                    Kipu - beachsiderecoverycenter.kipuworks.com

Contacts
                                             Relationshlp




                                            -
           Type
           Emergency                         Spouse/Partner



                                             Relationship




                                            -
           Type
           Emergency                         Parent



           Type                              Relationship




           -                                -
           Emergency



           Type                              RelatlonshJp




                                            -
           Emergency                         Brother/Sister



                                             Relationship




                                            -
           Type
           Emergency                         Brother/Sister



           Type                              Relationship




                                            -
           Emergency                         Other



                                             Relationship




                                            -
           Type
           Emergency                         Brother/Sister




Allergies and Food Restrictions
  Allergies
    Allergen      Allergy Type   Reaction         Reaction Type       Onset   Treatment   Status Type      Source
  CODEINE         Drug                        Adverse Reaction                            Active



  Diets
  Regular Diet

External Apps
External App Name Unique Patient ID Action Response
PingMD

Client Record Source: Casey P.: User Entry




                                                                                                                                         3/3
https:/Jbeachsiderecoverycenter.kipuworks.com/patients/2255?p_se1ection=current
                                                                                                                    Exhibit A, Page 71
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 72 of 118 Page ID #:72




                              EXHIBIT C


                                                              Exhibit A, Page 72
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 73 of 118 Page ID #:73


Sobertec, LLC
UHC Claim Master

DATE               CLAIM NUMBER   FROM DOS   TO DOS
N/A                N/A            07/19/16   07/22/16
N/A                N/A            07/25/16   07/25/16
N/A                N/A            07/01/16   07/01/16
N/A                N/A            07/04/16   07/08/16
N/A                N/A            07/11/16   07/13/16
N/A                N/A            08/29/16   08/31/16
N/A                N/A            08/01/16   08/05/16
N/A                N/A            08/08/16   08/12/16
N/A                N/A            08/15/16   08/19/16
N/A                N/A            08/22/16   08/26/16
N/A                N/A            08/29/16   08/31/16
N/A                N/A            08/01/16   08/05/16
N/A                N/A            08/01/16   08/05/16
N/A                N/A            08/08/16   08/12/16
N/A                N/A            08/22/16   08/25/16
N/A                N/A            08/26/16   08/29/16
N/A                N/A            08/30/16   08/31/16
N/A                N/A            09/05/16   09/06/16
N/A                N/A            09/07/16   09/09/16
N/A                N/A            09/12/16   09/16/16
N/A                N/A            09/19/16   09/23/16
N/A                N/A            09/26/16   09/30/16
N/A                N/A            09/08/16   09/10/16
N/A                N/A            09/11/16   09/12/16
N/A                N/A            09/13/16   09/14/16
N/A                N/A            09/15/16   09/16/16
N/A                N/A            09/19/16   09/23/16
N/A                N/A            09/26/16   09/30/16
N/A                N/A            09/05/16   09/09/16
N/A                N/A            09/19/16   09/23/16
N/A                N/A            09/26/16   09/30/16
N/A                N/A            09/01/16   09/02/16
N/A                N/A            09/05/16   09/06/16
N/A                N/A            09/07/16   09/09/16
N/A                N/A            09/12/16   09/14/16
N/A                N/A            09/15/16   09/16/16
N/A                N/A            09/21/16   09/23/16
N/A                N/A            09/26/16   09/30/16
N/A                N/A            09/08/16   09/10/16
N/A                N/A            09/11/16   09/14/16
N/A                N/A            09/15/16   09/18/16
N/A                N/A            09/19/16   09/23/16
N/A                N/A            09/26/16   09/30/16
N/A                N/A            09/28/16   09/29/16
N/A                N/A            09/30/16   09/30/16
N/A                N/A            09/02/16   09/02/16
N/A                N/A            09/05/16   09/09/16
N/A                N/A            09/12/16   09/16/16
N/A                N/A            09/19/16   09/21/16
N/A                N/A            09/12/16   09/16/16
N/A                N/A            09/19/16   09/23/16


                                                               Exhibit A, Page 73
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 74 of 118 Page ID #:74


N/A        N/A                09/26/16    09/30/16
N/A        N/A                09/12/16    09/16/16
N/A        N/A                09/14/16    09/16/16
N/A        N/A                09/17/16    09/19/16
N/A        N/A                09/20/16    09/21/16
N/A        N/A                09/22/16    09/25/16
N/A        N/A                09/26/16    09/28/16
N/A        N/A                09/29/16    09/30/16
N/A        N/A                09/19/16    09/23/16
N/A        N/A                09/26/16    09/30/16
N/A        N/A                09/01/16    09/01/16
N/A        N/A                09/02/16    09/02/16
N/A        N/A                09/05/16    09/08/16
N/A        N/A                09/20/16    09/20/16
N/A        N/A                10/17/16    10/21/16
N/A        N/A                10/10/16    10/14/16
N/A        N/A                10/03/16    10/03/16
N/A        N/A                10/06/16    10/07/16
N/A        N/A                10/03/16    10/03/16
N/A        N/A                10/04/16    10/07/16
N/A        N/A                10/10/16    10/11/16
N/A        N/A                10/03/16    10/07/16
N/A        N/A                10/10/16    10/14/16
N/A        N/A                10/17/16    10/21/16
N/A        N/A                10/24/16    10/28/16
N/A        N/A                10/31/16    10/31/16
N/A        N/A                10/03/16    10/07/16
N/A        N/A                10/10/16    10/14/16
N/A        N/A                10/17/16    10/21/16
N/A        N/A                10/24/16    10/28/16
N/A        N/A                10/31/16    10/31/16
N/A        N/A                10/03/16    10/03/16
N/A        N/A                10/04/16    10/07/16
N/A        N/A                10/10/16    10/14/16
N/A        N/A                10/17/16    10/18/16
N/A        N/A                10/19/16    10/21/16
N/A        N/A                10/10/16    10/13/16
N/A        N/A                10/06/16    10/09/16
N/A        N/A                10/01/16    10/05/16
N/A        N/A                10/14/16    10/16/16
N/A        N/A                10/17/16     10/21/16
N/A        N/A                10/24/16     10/28/16
N/A        N/A                10/02/16     10/04/16
N/A        N/A                10/05/16     10/09/16
N/A        N/A                10/10/16     10/12/16
N/A        N/A                10/10/16     10/10/16
N/A        N/A                10/03/16     10/07/16
N/A        N/A                10/24/16     10/25/16
N/A        N/A                10/26/16     10/28/16
N/A        N/A                10/10/16     10/14/16
N/A        N/A                10/01/16     10/03/16
N/A        N/A                 10/04/16    10/07/16
N/A        N/A                 10/18/16    10/20/16
N/A        N/A                 10/17/16    10/17/16
N/A        N/A                 10/03/16    10/07/16


                                                              Exhibit A, Page 74
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 75 of 118 Page ID #:75


N/A        N/A                10/10/16    10/14/16
N/A        N/A                10/17/16    10/21/16
N/A        N/A                10/24/16    10/28/16
N/A        N/A                10/31/16    10/31/16
N/A        N/A                10/31/16    10/31/16
N/A        N/A                10/28/16    10/28/16
N/A        N/A                10/24/16    10/27/16
N/A        N/A                10/16/16    10/18/16
N/A        N/A                10/19/16    10/21/16
N/A        N/A                10/06/16    10/09/16
N/A        N/A                10/10/16    10/11/16
N/A        N/A                10/12/16    10/15/16
N/A        N/A                11/09/16    11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/02/16    11/04/16
N/A        N/A                11/07/16    11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/07/16    11/10/16
N/A        N/A                11/11/16    11/14/16
N/A        N/A                11/15/16    11/17/16
N/A        N/A                11/18/16    11/21/16
N/A        N/A                11/22/16    11/22/16
N/A        N/A                11/23/16    11/26/16
N/A        N/A                11/27/16    11/28/16
N/A        N/A                11/02/16    11/04/16
N/A        N/A                11/07/16    11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/01/16    11/04/16
N/A        N/A                11/07/16    11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/30/16    11/30/16
N/A        N/A                11/01/16    11/02/16
N/A        N/A                11/03/16    11/04/16
N/A        N/A                11/07/16    11/10/16
N/A        N/A                11/11/16    11/11/16
N/A        N/A                11/14/16    11/16/16
N/A        N/A                11/25/16    11/25/16
N/A        N/A                11/07/16    11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/04/16    11/07/16
N/A        N/A                11/08/16    11/10/16
N/A        N/A                11/11/16    11/13/16
N/A        N/A                11/14/16    11/16/16
N/A        N/A                11/02/16    11/04/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16


                                                              Exhibit A, Page 75
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 76 of 118 Page ID #:76


N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/01/16    11/01/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/02/16    11/04/16
N/A        N/A                11/07 /16   11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/04/16    11/08/16
N/A        N/A                11/09/16    11/12/16
N/A        N/A                11/13/16    11/16/16
N/A        N/A                11/17/16    11/18/16
N/A        N/A                11/19/16    11/19/16
N/A        N/A                11/21/16    11/23/16
N/A        N/A                11/25/16    11/26/16
N/A        N/A                11/29/16    11/30/16
N/A        N/A                11/07/16    11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                11/28/16    11/30/16
N/A        N/A                11/02/16    11/04/16
N/A        N/A                11/07/16    11/10/16
N/A        N/A                11/11/16    11/11/16
N/A        N/A                11/14/16    11/18/16
N/A        N/A                11/21/16    11/25/16
N/A        N/A                12/02/16    12/02/16
N/A        N/A                12/05/16    12/09/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/19/16    12/23/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/02/16    12/02/16
N/A        N/A                12/05/16    12/08/16
N/A        N/A                12/12/16    12/14/16
N/A        N/A                12/02/16    12/02/16
N/A        N/A                12/05/16    12/09/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/19/16    12/23/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/01/16    12/02/16
N/A        N/A                12/05/16    12/07/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/21/16    12/23/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/02/16    12/02/16
N/A        N/A                12/05/16    12/09/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/19/16    12/23/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/27/16    12/29/16
N/A        N/A                12/30/16    12/31/16
N/A        N/A                12/30/16    12/30/16
N/A        N/A                12/02/16    12/02/16
N/A        N/A                12/05/16    12/09/16


                                                              Exhibit A, Page 76
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 77 of 118 Page ID #:77


N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/19/16    12/21/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/02/16    12/02/16
N/A        N/A                12/05/16    12/09/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/19/16    12/23/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/01/16    12/02/16
N/A        N/A                12/05/16    12/09/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/19/16    12/23/16
N/A        N/A                12/26/16    12/29/16
N/A        N/A                12/30/16    12/30/16
N/A        N/A                12/02/16    12/02/16
N/A        N/A                12/05/16    12/09/16
N/A        N/A                12/12/16    12/16/16
N/A        N/A                12/19/16    12/19/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/30/16    12/31/16
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/13/17
N/A        N/A                01/16/17    01/20/17
N/A        N/A                01/23/17    01/27/17
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/13/17
N/A        N/A                01/16/17    01/20/17
N/A        N/A                01/23/17    01/27/17
N/A        N/A                01/30/17    01/30/17
N/A        N/A                01/02/17    01/03/17
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/13/17
N/A        N/A                01/16/17    01/20/17
N/A        N/A                01/23/17    01/27/17
N/A        N/A                01/30/17    01/30/17
N/A        N/A                01/13/17    01/13/17
N/A        N/A                01/16/17    01/20/17
N/A        N/A                01/23/17    01/27/17
N/A        N/A                01/30/17    01/30/17
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/11/17
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/13/17
N/A        N/A                01/16/17    01/20/17
N/A        N/A                01/23/17    01/27 /17
N/A        N/A                01/30/17    01/30/17
N/A        N/A                01/02/17    01/03/17
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/13/17
N/A        N/A                01/16/17    01/20/17
N/A        N/A                01/23/17    01/27/17
N/A        N/A                01/30/17    01/30/17
N/A        N/A                01/05/17    01/08/17
N/A        N/A                01/09/17    01/12/17
N/A        N/A                01/07/17    01/10/17


                                                              Exhibit A, Page 77
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 78 of 118 Page ID #:78


N/A       N/A                 01/11/17    01/13/17
N/A       N/A
N/A       N/A                 02/06/17    02/10/17
N/A       N/A                 02/01/17    02/03/17
N/A       N/A                 02/06/17    02/10/17
N/A       N/A                 02/13/17    02/17/17
N/A       N/A                 02/20/17    02/24/17
N/A       N/A                 02/01/17    02/01/17
N/A       N/A                 02/06/17    02/10/17
N/A       N/A                 02/13/17    02/17/17
N/A       N/A                 02/20/17    02/24/17
N/A       N/A                 02/27/17    02/27/17
N/A       N/A                 02/01/17    02/03/17
N/A       N/A                 02/06/17    02/08/17
N/A       N/A                 02/01/17    02/03/17
N/A       N/A                 02/06/17    02/10/17
N/A       N/A                 02/13/17    02/17/17
N/A       N/A                 02/20/17    02/24/17
N/A       N/A                 02/27/17    02/27/17
N/A       N/A                 02/01/17    02/01/17
N/A       N/A                 02/01/17    02/03/17
N/A       N/A                 02/06/17    02/10/17
N/A       N/A                 02/13/17    02/17/17
N/A       N/A                 02/20/17    02/24/17
N/A       N/A                 02/27/17    02/27/17
N/A       N/A                 02/09/17    02/12/17
N/A       N/A                 02/13/17    02/14/17
N/A       N/A                 02/13/17    02/17/17
N/A       N/A                 02/06/17    02/11/17
N/A       N/A                 02/13/17    02/14/17
N/A       N/A                 03/06/17    03/10/17
N/A       N/A                 03/27/17    03/29/17
N/A       N/A                 03/30/17    03/31/17
N/A       N/A                 03/01/17    03/01/17
N/A       N/A                 03/06/17    03/10/17
N/A       N/A                 03/13/17    03/17/17
N/A       N/A                 03/20/17    03/24/17
N/A       N/A                 03/27/17    03/31/17
N/A       N/A                 03/18/17    03/22/17
N/A       N/A                 03/23/17    03/27/17
N/A       N/A                 03/01/17    03/03/17
N/A       N/A                 03/06/17    03/10/17
N/A       N/A                 03/13/17    03/17/17
N/A       N/A                 03/20/17    03/24/17
N/A       N/A                 03/27/17    03/31/17
N/A       N/A                 03/21/17    03/25/17
N/A       N/A                 03/27/17    03/31/17
N/A       N/A                 03/01/17    03/01/17
N/A       N/A                 03/06/17    03/08/17
N/A       N/A                 03/30/17    03/31/17
N/A       N/A                 03/21/17    03/25/17
N/A       N/A                 03/27/17    03/31/17
N/A       N/A                 03/01/17    03/03/17
N/A       N/A                 03/06/17    03/10/17
N/A       N/A                 03/13/17     03/17/17


                                                              Exhibit A, Page 78
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 79 of 118 Page ID #:79


N/A         N/A                03/20/17    03/24/17
N/A         N/A                03/27/17    03/31/17
N/A         N/A                03/30/17    03/31/17
N/A         N/A                03/13/17    03/16/17
N/A         N/A                03/17/17    03/17/17
N/A         N/A                04/24/17    04/28/17
N/A         N/A                04/27/17    04/30/17
N/A         N/A                04/03/17    04/07/17
N/A         N/A                04/10/17    04/14/17
N/A         N/A                04/27/17    04/27/17
N/A         N/A                04/03/17    04/07/17
N/A         N/A                04/10/17    04/12/17
N/A         N/A                04/17/17    04/17/17
N/A         N/A                04/11/17    04/17/17
N/A         N/A                04/17/17    04/21/17
N/A         N/A                04/03/17    04/05/17
N/A         N/A                04/01/17    04/01/17
N/A         N/A                04/03/17    04/07/17
N/A         N/A                04/10/17    04/13/17
N/A         N/A                04/02/17    04/04/17
N/A         N/A                04/05/17    04/08/17
N/A         N/A                04/10/17    04/15/17
N/A         N/A                04/17/17    04/21/17
N/A         N/A                04/24/17    04/28/17
N/A         N/A                04/01/17    04/04/17
N/A         N/A                04/05/17    04/08/17
N/A         N/A                04/09/17    04/10/17
N/A         N/A                04/11/17    04/14/17
N/A         N/A                04/15/17    04/18/17
N/A         N/A                04/19/17    04/22/17
N/A         N/A                04/23/17    04/25/17
N/A         N/A                04/26/17    04/28/17
N/A         N/A                04/01/17    04/01/17
N/A         N/A                04/27/17    04/28/17
N/A         N/A                04/03/17    04/07/17
N/A         N/A                04/10/17    04/14/17
N/A         N/A                04/17/17    04/21/17
N/A         N/A                04/24/17    04/28/17
06/08/17    6532781031         05/19/17    05/22/17
05/25/18    3347601901         05/12/17    05/15/17
07/21/17    8109805486         05/18/17    05/21/17
05/31/17    6528269729         05/15/17    05/18/17
05/25/17    6530521607         05/16/17    05/20/17
08/02/17    8119313715         05/24/17    05/27/17
08/08/17    8123183860         05/28/17    05/31/17
06/07/17    6541266362         05/22/17    05/25/17
07/26/17    8112305029         05/26/17    05/29/17
05/31/17    6528269730         05/19/17    05/21/17
05/12/17    6508710575         05/01/17    05/05/17
05/24/17    6528269694         05/15/17    05/19/17
09/19/17    3316593257         05/02/17    05/04/17
05/27/17    6518283392         05/08/17    05/11/17
10/12/17    3319549183         05/24/17    05/26/17
07/31/17    8116281227         05/23/17    05/24/17
05/19/18    8363845864         05/16/17    05/17/17


                                                               Exhibit A, Page 79
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 80 of 118 Page ID #:80


07/31/17    8116272268         05/22/17    05/23/17
01/31/18    6510974095         05/02/17    05/04/17
05/26/17    6532781022         05/17/17    05/19/17
06/01/17    6541266354         05/22/17    05/24/17
09/15/17    3316559913         05/30/17    05/31/17
07/09/18    8396611209         05/13/17    05/17/17
07/20/17    8108110385         05/22/17    05/23/17
08/16/17    8130178879         05/29/17    05/30/17
07/19/17    8108099671         05/25/17    05/26/17
06/07/17    6551410874         05/29/17    05/30/17
07/03/17    6558525900         05/31/17    05/31/17
05/27/17    6522612917         05/08/17    05/12/17
06/07/17    6537668436         05/15/17    05/19/17
06/09/17    6543904297         05/22/17    05/26/17
01/26/18    6953170718         05/01/17    05/05/17
05/27/17    6522612919         05/08/17    05/11/17
05/24/17    6510974093         05/01/17    05/05/17
05/29/17    6520881700         05/08/17    05/12/17
06/10/17    6543904303         05/22/17    05/26/17
06/07/17    6541266352         05/23/17    05/26/17
05/12/18    7038037200         05/13/17    05/18/17
05/23/17    6525925276         05/08/17    05/13/17
07/21/17    8109806048         05/15/17    05/19/17
06/13/17    6551826781         05/22/17    05/26/17
06/02/17    6530521617         05/15/17    05/19/17
08/02/17    8119895386         05/31/17    05/31/17
08/10/17    6640017245         05/08/17    05/08/17
05/13/17    6510974090         05/01/17    05/05/17
05/19/17    6506320677         05/01/17    05/01/17
05/18/17    6518283393         05/12/17    05/12/17
06/01/17    6541266351         05/22/17    05/22/17
12/02/17    3325481073         05/29/17    05/31/17
08/10/17    8125823002         05/29/17    05/31/17
06/21/17    6554018725         05/29/17    05/31/17
06/07/17    6551410871         05/29/17    05/31/17
05/26/17    6532781030         05/22/17    05/22/17
06/30/17    8093273976         05/05/17    05/05/17
05/25/17    6530521606         05/17/17    05/18/17
05/12/18    7038037203         05/15/17    05/16/17
09/19/17    3316593305         05/02/17    05/03/17
07/11/17    8102124798         05/19/17    05/19/17
05/24/17    6528269728         05/16/17    05/18/17
07/10/17    8101204682         05/09/17    05/10/17
04/01/18    7038037202         05/16/17    05/16/17
07/20/17    8108110390         05/25/17    05/26/17
06/13/17    6543904300         05/22/17    05/23/17
07/14/17    8104774428         05/05/17    05/05/17
05/26/17    6532781021         05/15/17    05/16/17
04/05/18    7067746281         06/12/17    06/18/17
08/02/17    8119895379         06/01/17    06/10/17
09/15/17    3316560047         06/12/17    06/17/17
06/22/17    6564153851         06/01/17    06/05/17
06/29/17    6591046870         06/19/17    06/24/17
06/21/17    6577187242         06/12/17    06/17/17
07/05/17    6600090661         06/19/17    06/24/17


                                                               Exhibit A, Page 80
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 81 of 118 Page ID #:81


08/07/17   8123180249          06/01/17    06/04/17
07/20/17   6624964734          06/26/17    06/30/17
06/21/17   6577187243          06/06/17    06/10/17
07/14/17   6603697882          06/23/17    06/26/17
07/14/17   6603697883          06/27/17    06/30/17
08/24/17   6603697878          06/26/17    06/28/17
08/02/17   8119897913          06/07/17    06/10/17
08/11/17   8125833862          06/14/17    06/17/17
06/29/17   6591046877          06/19/17    06/22/17
09/13/17   8153057228          06/25/17    06/27/17
09/16/17   8155085772          06/28/17    06/30/17
06/21/17   6556240749          06/02/17    06/04/17
08/14/17   8128940537          06/05/17    06/07/17
08/11/17   8125826140          06/12/17    06/14/17
08/11/17   8125833867          06/12/17    06/13/17
08/11/17   8125826130          06/09/17    06/10/17
06/23/17   6581539891          06/16/17    06/17/17
07/05/17   6600090662          06/26/17    06/27/17
06/29/17   6591046875          06/15/17    06/23/17
06/21/17   6556240748          06/01/17    06/01/17
06/23/17   6564153842          06/05/17    06/09/17
06/30/17   6581539896          06/12/17    06/15/17
01/25/18   6950785948          06/05/17    06/09/17
02/17/18   3334548116          06/12/17    06/16/17
08/16/17   8131418899          06/19/17    06/24/17
09/26/17   3317729887          06/26/17    06/30/17
06/22/17   6554018721          06/02/17    06/02/17
07/24/17   8102444155          06/01/17    06/01/17
08/10/17   8125822988          06/02/17    06/02/17
06/20/17   6554018724          06/02/17    06/02/17
10/24/17   3321227209          07/01/17    07/05/17
08/28/17   6649219235          07/21/17    07/25/17
08/02/17   6636559788          07/06/17    07/10/17
08/08/17   6646542823          07/22/17    07/26/17
11/19/17   3323749716          07/27/17    07/31/17
07/27/17   6636559776          07/17/17    07/22/17
08/09/17   6646542821          07/24/17    07/27/17
07/11/17   6611384113          07/01/17    07/06/17
07/28/17   6622865614          07/13/17    07/16/17
08/04/17   6634384073          07/17/17    07/20/17
08/08/17   6646542814          07/16/17    07/19/17
08/08/17   6646542816          07/24/17    07/27/17
07/27/17   6624964747          07/02/17    07/04/17
08/01/17   6634384070          07/14/17    07/16/17
08/10/17   6649219236          07/29/17    07/31/17
11/16/17   3323707959          07/03/17    07/07/17
07/12/17   6611384111          07/03/17    07/07/17
07/19/17   6622865592          07/10/17    07/14/17
07/27/17   6636559769          07/17/17    07/21/17
09/19/17   3316592544          07/26/17    07/29/17
07/28/17   6636559775          07/11/17    07/14/17
11/16/17   3323707272          07/11/17    07/13/17
08/03/17   6649219221          07/26/17    07/28/17
08/03/17   6649219222          07/24/17    07/25/17
11/01/17   3321871806          07/25/17    07/28/17


                                                               Exhibit A, Page 81
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 82 of 118 Page ID #:82


08/01/17    6639232005         07/17/17    07/21/17
08/11/17    6652138827         07/24/17    07/28/17
08/02/17    6629147366         07/11/17    07/14/17
08/04/17    6636559774         07/17/17    07/21/17
11/20/17    3323751394         07/24/17    07/28/17
08/03/17    6634384049         07/17/17    07/21/17
11/16/17    3323694503         07/31/17    07/31/17
10/31/17    3321846076         07/24/17    07/24/17
07/20/17    6624964730         07/10/17    07/10/17
11/16/17    3323706924         07/14/17    07/14/17
04/18/18    3342831548         07/24/17    07/24/17
11/27/17    3321849135         07/31/17    07/31/17
11/17/17    3323728551         07/20/17    07/20/17
12/07/17    3326109207         07/27/17    07/27/17
11/07/17    3322515009         07/31/17    07/31/17
11/20/17    3323751772         07/31/17    07/31/17
09/15/17    6697202620         08/14/17    08/18/17
11/03/17    8192290899         08/19/17    08/23/17
08/21/17    6661637280         08/02/17    08/06/17
10/05/17    8171479539         08/05/17    08/12/17
11/19/17    3323749691         08/19/17    08/23/17
10/04/17    8169464259         08/01/17    08/05/17
08/21/17    6661637283         08/02/17    08/06/17
03/06/18    6944470365         08/03/17    08/06/17
10/24/17    3321210572         08/01/17    08/05/17
10/11/17    8174446681         08/11/17    08/16/17
11/19/17    3323749720         08/01/17    08/05/17
11/19/17    3323749727         08/07/17    08/11/17
09/04/17    6685146359         08/11/17    08/14/17
08/22/17    6661637268         08/01/17    08/04/17
11/19/17    3323749677         08/11/17    08/14/17
11/04/17    8193059605         08/24/17    08/27/17
11/04/17    8193059609         08/28/17    08/31/17
11/19/17    3323749734         08/14/17    08/16/17
08/11/17    6663351433         08/01/17    08/03/17
10/11/17    8174446682         08/07/17    08/08/17
10/23/17    8182903193         08/14/17    08/21/17
09/14/17    6709774784         08/31/17    08/31/17
09/05/17    6686465361         08/14/17    08/18/17
11/21/17    3324291976         08/09/17    08/11/17
08/11/17    6663351432         08/04/17    08/04/17
08/16/17    6671188348         08/11/17    08/11/17
11/21/17    3324291865         08/07/17    08/07/17
11/24/17    3324335132         09/06/17    09/11/17
10/05/17    6745437169         09/15/17    09/23/17
12/07/17    8217168201         09/20/17    09/24/17
11/24/17    3324335053         09/01/17    09/05/17
12/07/17    8217168198         09/25/17    09/29/17
11/24/17    3324335139         09/12/17    09/16/17
10/23/17    6768444138         09/25/17    09/30/17
01/31/18    6927082092         09/01/17    09/04/17
10/05/17    6757116606         09/21/17    09/28/17
11/15/17    8200682205         09/14/17    09/17/17
11/22/17    8205065903         09/18/17    09/21/17
11/22/17    8205065905         09/25/17    09/28/17


                                                               Exhibit A, Page 82
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 83 of 118 Page ID #:83


11/24/17    3324335150         09/17/17    09/20/17
11/24/17    3324335102         09/21/17    09/24/17
09/19/17    6717179248         09/01/17    09/04/17
09/28/17    6733306115         09/08/17    09/11/17
03/14/18    3338082957         09/05/17    09/07/17
09/22/17    6733306098         09/01/17    09/05/17
09/22/17    6733306100         09/08/17    09/12/17
11/09/17    8196901461         09/08/17    09/10/17
1.1/17/17   8201593144         09/11/17    09/13/17
11/22/17    8205065904         09/22/17    09/24/17
10/13/17    6753915780         09/25/17    09/27/17
11/24/17    3324335119         09/28/17    09/30/17
09/19/17    6717179249         09/05/17    09/07/17
09/22/17    6733306101         09/13/17    09/15/17
09/28/17    6742842176         09/18/17    09/20/17
09/28/17    6742842175         09/21/17    09/22/17
12/25/17    8228864959         09/30/17    09/30/17
04/04/18    3341029553         09/10/17    09/10/17
11/28/17    8208695168         09/30/17    09/30/17
10/05/17    6757116605         09/29/17    09/29/17
11/07/17    6799584726         10/01/17    10/05/17
11/07/17    6770627578         10/01/17    10/05/17
11/07/17    6782761620         10/06/17    10/10/17
11/07/17    6807768752         10/23/17    10/28/17
10/12/17    6770627568         10/02/17    10/07/17
10/30/17    6799584705         10/10/17    10/14/17
11/07/17    6799584727         10/06/17    10/09/17
11/21/17    6838492679         10/25/17    10/31/17
10/11/17    6768444140         10/04/17    10/07/17
10/31/17    6799584707         10/18/17    10/21/17
10/20/17    6785022005         10/09/17    10/12/17
10/30/17    6799584711         10/18/17    10/21/17
10/23/17    6777727641         10/04/17    10/07/17
11/06/17    6782761612         10/11/17    10/13/17
11/02/17    6807768755         10/25/17    10/27/17
10/11/17    6768444141         10/02/17    10/03/17
10/30/17    6799584706         10/16/17    10/17/17
11/16/17    6820612049         10/30/17    10/31/17
10/20/17    6785022006         10/13/17    10/14/17
10/30/17    6799584710         10/16/17    10/17/17
11/02/17    6807768754         10/23/17    10/24/17
10/23/17    6768444137         10/02/17    10/03/17
11/06/17    6794673202         10/16/17    10/17/17
11/06/17    6794673200         10/19/17    10/20/17
11/10/17    6823003651         10/30/17    10/31/17
10/11/17    6768444145         10/02/17    10/03/17
11/14/17    6818314135         10/31/17    10/31/17
12/11/17    8219490747         10/01/17    10/01/17
10/20/17    6785022002         10/09/17    10/09/17
11/06/17    6794673201         10/18/17    10/18/17
11/03/17    6810427515         10/23/17    10/23/17
11/29/17    6831525535         11/05/17    11/09/17
11/20/17    6818314136         11/01/17    11/04/17
01/06/18    8239182519         11/06/17    11/10/17
12/27/17    6900903802         11/22/17    11/25/17


                                                               Exhibit A, Page 83
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 84 of 118 Page ID #:84


12/27 /17   6900903803         11/27/17    11/30/17
11/16/17    6833391954         11/06/17    11/09/17
01/07/18    8239441504         11/01/17    11/03/17
11/09/17    6820612051         11/02/17    11/03/17
11/10/17    6823003653         11/02/17    11/03/17
01/30/18    8265012525         11/20/17    11/24/17
12/11/17    6860506737         11/20/17    11/24/17
01/03/18    8236381794         11/10/17    11/10/17
11/09/17    6820612050         11/01/17    11/01/17
01/03/18    8236381793         11/11/17    11/11/17
12/19/17    6872435621         11/27/17    11/29/17
11/10/17    6823003652         11/01/17    11/01/17
01/23/18    8255628160         11/13/17    11/13/17
01/23/18    8255628161         11/15/17    11/17/17
02/20/18    8284953957         12/04/17    12/09/17
02/13/18    8280091712         12/11/17    12/15/17
03/12/18    8304347098         12/19/17    12/21/17
02/19/18    8284484422         12/18/17    12/22/17
03/07/18    8300506870         12/26/17    12/29/17
02/12/18    8279242413         12/01/17    12/02/17
02/12/18    8279248986         12/01/17    12/08/17
02/20/18    8284491594         12/11/17    12/15/17
02/27/18    8287981823         12/18/17    12/22/17
03/13/18    8304362275         12/25/17    12/29/17
03/08/18    8301531601         12/25/17    12/25/17
02/06/18    6938463423         01/05/18    01/10/18
01/23/18    6930703463         01/03/18    01/07/18
02/06/18    6961040196         01/20/18    01/24/18
02/06/18    6950949861         01/11/18    01/15/18
02/02/18    6966007834         01/10/18    01/17/18
01/25/18    6940657272         01/11/18    01/14/18
02/27/18    7009955720         01/28/18    01/31/18
01/31/18    6940657271         01/08/18    01/10/18
02/02/18    6966007833         01/05/18    01/09/18
02/06/18    6961040197         01/25/18    01/27/18
02/09/18    6979896197         01/29/18    01/31/18
02/02/18    6966007835         01/25/18    01/26/18
02/02/18    6950949857         01/15/18    01/19/18
02/02/18    6966007832         01/22/18    01/26/18
02/09/18    6979896196         01/15/18    01/15/18
02/09/18    6979896194         01/29/18    01/31/18
02/08/18    6966007836         01/08/18    01/26/18
04/05/18    3341064088         02/11/18    02/16/18
03/19/18    7030364220         02/22/18    02/28/18
03/14/18    7027965422         02/12/18    02/18/18
03/14/18    7027965424         02/19/18    02/25/18
02/27/18    7009955700         02/02/18    02/10/18
03/13/18    7022906829         02/15/18    02/19/18
03/13/18    7022906830         02/20/18    02/24/18
04/05/18    3341064069         02/17/18    02/21/18
02/27/18    7009955701         02/12/18    02/17 /18
03/14/18    7027965423         02/08/18    02/11/18
03/13/18    7022906831         02/25/18    02/28/18
03/05/18    7009955719         02/12/18    02/14/18
03/14/18    7027965421         02/05/18    02/07/18


                                                               Exhibit A, Page 84
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 85 of 118 Page ID #:85


03/21/18   7038037204          02/26/18    02/27/18
02/09/18   6979896198          02/01/18    02/02/18
02/27/18   7009955721          02/01/18    02/01/18
02/09/18   6979896195          02/02/18    02/02/18
03/22/18   7050684062          03/11/18    03/18/18
05/04/18   3345159379          03/19/18    03/25/18
05/04/18   3345159396          03/26/18    03/31/18
05/02/18   8349961326          03/05/18    03/10/18
04/26/18   7075372085          03/26/18    03/31/18
04/11/18   7077081607          03/28/18    03/31/18
05/02/18   8349227375          03/05/18    03/09/18
04/05/18   7053013623          03/05/18    03/09/18
04/16/18   7053013624          03/12/18    03/16/18
05/01/18   8346528357          03/01/18    03/04/18
04/10/18   7063115799          03/19/18    03/21/18
04/26/18   3344002157          03/26/18    03/29/18
04/26/18   8344005375          03/01/18    03/03/18
04/03/18   7063115789          03/19/18    03/21/18
04/13/18   7075372084          03/22/18    03/24/18
05/04/18   3345159361          03/17/18    03/18/18
04/20/18   7075372116          03/22/18    03/22/18
04/03/18   7063115788          03/17/18    03/17/18
04/16/18   7089671901          04/01/18    04/08/18
04/25/18   7100491933          04/10/18    04/15/18
05/10/18   7122528490          04/22/18    04/27/18
04/18/18   7090653502          04/01/18    04/04/18
01/09/19   7544364055          04/27/18    04/30/18
05/03/18   7110298483          04/16/18    04/17/18
04/12/18   7089671836          04/08/18    04/08/18
09/20/18   7361935497          05/18/18    05/27/18
03/27/19   7680520067          05/18/18    05/21/18
07/19/18   7257068570          05/05/18    05/10/18
05/29/18   7147568898          05/07/18    05/11/18
11/16/18   7460542378          05/25/18    05/27/18
05/29/18   7147568997          05/04/18    05/07/18
06/19/18   7189854330          05/29/18    05/31/18
03/12/19   7680520068          05/22/18    05/24/18
05/29/18   7147569012          05/08/18    05/10/18
05/18/18   7135286864          05/01/18    05/01/18
07/12/18   7231856841          06/25/18    06/30/18
06/21/18   7197233319          06/01/18    06/05/18
06/21/18   7197233294          06/06/18    06/10/18
07/06/18   7221881959          06/18/18    06/23/18
07/12/18   7233818680          06/25/18    06/30/18
06/26/18   7206753712          06/11/18    06/14/18
07/06/18   7221881968          06/17/18    06/20/18
07/05/18   7221881953          06/21/18    06/24/18
06/20/18   7194905558          06/04/18    06/08/18
06/27/18   7209181034          06/11/18    06/15/18
08/03/18   8426501959          06/27/18    06/30/18
06/27/18   7206753716          06/15/18    06/16/18
07/02/18   7206755718          06/15/18    06/16/18
07/06/18   7221881947          06/18/18    06/19/18
01/08/19   7544364060          07/27/18    07/31/18
07/19/18   7242220090          07/01/18    07/05/18


                                                               Exhibit A, Page 85
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 86 of 118 Page ID #:86


07/19/18   7242225830          07/02/18    07/07/18
07/25/18   7256054205          07/09/18    07/14/18
03/25/19   7680522379          07/02/18    07/07/18
09/17/18   8461681049          07/19/18    07/22/18
09/24/18   8466249180          07/23/18    07/26/18
09/17/18   8461681099          07/16/18    07/18/18
08/07/18   7277111935          07/27/18    07/29/18
08/14/18   7289805447          07/30/18    07/31/18
03/21/19   7680522384          07/09/18    07/09/18
08/29/18   7315498251          08/14/18    08/19/18
08/22/18   7301636070          08/03/18    08/08/18
08/14/18   7289805449          08/01/18    08/05/18
08/22/18   7301636659          08/06/18    08/10/18
08/30/18   7317693898          08/13/18    08/17/18
09/07/18   7341019474          08/27/18    08/31/18
08/22/18   7301636649          08/09/18    08/12/18
09/06/18   7325376153          08/21/18    08/24/18
08/31/18   7327934891          08/20/18    08/24/18
08/30/18   7317693911          08/18/18    08/20/18
08/28/18   7317693916          08/13/18    08/15/18
09/06/18   7327935017          08/20/18    08/21/18
01/08/19   7544364066          08/01/18    08/02/18
08/28/18   7317693922          08/16/18    08/17/18
08/16/18   7301636672          08/11/18    08/11/18
09/03/18   7325376162          08/25/18    08/25/18
09/07/18   7341017921          08/27/18    08/27/18
09/19/18   7348752925          09/03/18    09/08/18
12/15/18   8524963512          09/28/18    09/30/18
10/10/18   7389356891          09/24/18    09/28/18
09/26/18   7373427420          09/17/18    09/21/18
10/03/18   7386601413          09/24/18    09/28/18
09/26/18   7363136593          09/12/18    09/14/18
09/25/18   7363136592          09/10/18    09/11/18
10/03/18   7373427418          09/20/18    09/21/18
09/07/18   7341019477          09/01/18    09/01/18
11/15/18   7470301540          11/06/18    11/11/18
11/08/18   7456360724          11/01/18    11/05/18
10/31/18   7442014865          10/15/18    10/18/18
10/31/18   7442014871          10/26/18    10/29/18
11/20/18   7477970322          11/15/18    11/18/18
10/31/18   7442014861          10/19/18    10/21/18
10/31/18   7442014854          10/08/18    10/12/18
10/18/18   7416447771          10/08/18    10/12/18
11/20/18   7477970321          11/12/18    11/14/18
10/23/18   7424400243          10/17/18    10/19/18
11/08/18   7456363895          10/30/18    10/31/18
11/30/18   7495478540          11/19/18    11/20/18
03/27/19   7672399417          10/08/18    10/12/18
12/21/18   8540361814          10/22/18    10/23/18
03/20/19   7672399416          10/03/18    10/05/18
10/23/18   7424316877          10/15/18    10/19/18
10/17/18   7411456377          10/01/18    10/01/18
11/15/18   7470301540          11/06/18    11/11/18
11/08/18   7456360724          11/01/18    11/05/18
11/20/18   7477970322          11/15/18    11/18/18


                                                               Exhibit A, Page 86
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 87 of 118 Page ID #:87


01/11/19   7548289966          11/07/18    11/09/18
11/20/18   7477970321          11/12/18    11/14/18
02/14/19   8576005875          11/29/18    11/30/18
11/30/18   7495478540          11/19/18    11/20/18




                                                               Exhibit A, Page 87
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 88 of 118 Page ID #:88




                              EXHIBITD


                                                              Exhibit A, Page 88
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 89 of 118 Page ID #:89


Beachside Recovery, LLC
UHC Claim Master

DATE             CLAIM NUMBER   FROM DOS   TO DOS
N/A             N/A             03/04/16   03/07/16
N/A             N/A             06/02/16   06/05/16
N/A             N/A             06/06/16   06/10/16
N/A             N/A             07/07/16   07/10/16
N/A             N/A             07/11/16   07/13/16
N/A             N/A             07/14/16   07/16/16
N/A             N/A             07/17/16   07/18/16
N/A             N/A             08/09/16   08/12/16
N/A             N/A             08/15/16   08/19/16
N/A             N/A             08/01/16   08/05/16
N/A             N/A             08/08/16   08/10/16
N/A             N/A             08/12/16   08/12/16
N/A             N/A             08/15/16   08/17/16
N/A             N/A             08/22/16   08/22/16
N/A             N/A             08/23/16   08/26/16
N/A             N/A             09/09/16   09/11/16
N/A             N/A             09/19/16   09/19/16
N/A             N/A             09/10/16   09/14/16
N/A             N/A             09/06/16   09/09/16
N/A             N/A             09/12/16   09/16/16
N/A             N/A             09/19/16   09/23/16
N/A             N/A             09/26/16   09/30/16
N/A             N/A             09/02/16   09/09/16
N/A             N/A             09/12/16   09/16/16
N/A             N/A             09/26/16   09/30/16
N/A             N/A             09/26/16   09/28/16
N/A             N/A             09/12/16   09/15/16
N/A             N/A             09/16/16   09/18/16
N/A             N/A             09/20/16   09/23/16
N/A             N/A             09/26/16   09/28/16
N/A             N/A             09/29/16   09/30/16
N/A             N/A             09/26/16   09/30/16
N/A             N/A             09/10/16   09/12/16
N/A             N/A             09/13/16   09/16/16
N/A             N/A             09/17/16   09/18/16
N/A             N/A             09/19/16   09/23/16
N/A             N/A             09/26/16   09/30/16
N/A             N/A             09/17/16   09/18/16
N/A             N/A             09/25/16   09/26/16
N/A             N/A             09/16/16   09/18/16
N/A             N/A             09/21/16   09/21/16
N/A             N/A             09/28/16   09/30/16
N/A             N/A             10/03/16   10/07/16
N/A             N/A             10/11/16   10/14/16
N/A             N/A             10/24/16   10/28/16
N/A             N/A             10/31/16   10/31/16
N/A             N/A             10/10/16   10/12/16
N/A             N/A             10/24/16   10/26/16
N/A             N/A             10/03/16   10/07/16
N/A             N/A             10/10/16   10/12/16
N/A             N/A             10/14/16   10/14/16


                                                              Exhibit A, Page 89
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 90 of 118 Page ID #:90


N/A         N/A               10/24/16    10/28/16
N/A         N/A               10/10/16    10/14/16
N/A         N/A               10/03/16    10/07/16
N/A         N/A               10/10/16    10/13/16
N/A         N/A               10/14/16    10/18/16
N/A         N/A               10/19/16    10/28/16
N/A         N/A               10/01/16    10/04/16
N/A         N/A               10/05/16    10/07/16
N/A         N/A               10/10/16    10/14/16
N/A         N/A               10/17/16    10/20/16
N/A         N/A               10/24/16    10/31/16
N/A       , N/A               10/27/16    10/30/16
N/A         N/A               10/31/16    10/31/16
N/A         N/A               10/05/16    10/17/16
N/A         N/A               10/18/16    10/21/16
N/A         N/A               10/24/16    10/28/16
N/A         N/A               10/31/16    10/31/16
N/A         N/A               10/11/16    10/12/16
N/A         N/A               11/24/16    11/27/16
N/A         N/A               11/01/16    11/04/16
N/A         N/A               11/07/16    11/09/16
N/A         N/A               11/01/16    11/04/16
N/A         N/A               11/01/16    11/05/16
N/A         N/A               11/06/16    11/08/16
N/A         N/A               11/09/16    11/11/16
N/A         N/A               11/14/16    11/18/16
N/A         N/A               11/28/16    11/30/16
N/A         N/A               11/01/16    11/06/16
N/A         N/A               11/07/16    11/07/16
N/A         N/A               11/14/16    11/21/16
N/A         N/A               11/22/16    11/25/16
N/A         N/A               11/28/16    11/30/16
N/A         N/A               11/09/16    11/12/16
N/A         N/A               11/13/16    11/15/16
N/A         N/A               11/16/16    11/20/16
N/A         N/A               11/21/16    11/25/16
N/A         N/A               11/26/16    11/27/16
N/A         N/A               11/08/16    11/12/16
N/A         N/A               11/13/16    11/15/16
N/A         N/A               11/16/16    11/20/16
N/A         N/A               11/22/16    11/26/16
N/A         N/A               11/02/16    11/02/16
N/A         N/A               11/07/16    11/11/16
N/A         N/A               11/14/16    11/18/16
N/A         N/A               11/21/16    11/25/16
N/A         N/A               11/30/16    11/30/16
N/A         N/A               12/14/16    12/17 /16
N/A         N/A               12/19/16    12/24/16
N/A         N/A               12/02/16    12/16/16
N/A         N/A               12/12/16    12/17 /16
N/A         N/A               12/19/16    12/21/16
N/A         N/A               12/22/16    12/23/16
N/A         N/A               12/26/16    12/27/16
N/A         N/A               12/01/16    12/02/16
N/A         N/A               12/02/16    12/02/16


                                                              Exhibit A, Page 90
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 91 of 118 Page ID #:91


N/A        N/A                12/05/16    12/07/16
N/A        N/A                12/05/16    12/07/16
N/A        N/A                12/20/16    12/23/16
N/A        N/A                12/26/16    12/29/16
N/A        N/A                12/01/16    12/02/16
N/A        N/A                12/05/16    12/09/16
N/A        N/A                12/14/16    12/23/16
N/A        N/A                12/26/16    12/29/16
N/A        N/A                12/06/16    12/06/16
N/A        N/A                12/19/16    12/24/16
N/A        N/A                12/27/16    12/29/16
N/A        N/A                12/30/16    12/31/16
N/A        N/A                12/14/16    12/16/16
N/A        N/A                12/26/16    12/30/16
N/A        N/A                12/01/16    12/02/16
N/A        N/A                01/06/17    01/06/17
N/A        N/A                01/09/17    01/13/17
N/A        N/A                01/12/17    01/17/17
N/A        N/A                01/18/17    01/21/17
N/A        N/A                01/23/17    01/28/17
N/A        N/A                01/01/17    01/05/17
N/A        N/A                01/16/17    01/17/17
N/A        N/A                01/23/17    01/27/17
N/A        N/A                01/30/17    01/31/17
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/09/17
N/A        N/A                01/24/17    01/27/17
N/A        N/A                01/28/17    01/31/17
N/A        N/A                01/02/17    01/06/17
N/A        N/A                01/09/17    01/11/17
N/A        N/A                01/09/17    01/13/17
N/A        N/A                01/16/17    01/19/17
N/A        N/A                01/01/17    01/02/17
N/A        N/A                01/04/17    01/07/17
N/A        N/A                01/09/17    01/14/17
N/A        N/A                01/16/17    01/18/17
N/A        N/A                01/19/17    01/20/17
N/A        N/A                01/23/17    01/27/17
N/A        N/A                01/30/17    01/31/17
N/A        N/A                01/16/17    01/20/17
N/A        N/A                01/24/17    01/27/17
N/A        N/A                02/01/17    02/03/17
N/A        N/A                02/01/17    02/02/17
N/A        N/A                02/03/17    02/04/17
N/A        N/A                02/06/17    02/11/17
N/A        N/A                02/13/17    02/17/17
N/A        N/A                02/20/17    02/24/17
N/A        N/A                02/10/17    02/10/17
N/A        N/A                02/13/17    02/14/17
N/A        N/A                02/19/17    02/22/17
N/A        N/A                02/23/17    02/25/17
N/A        N/A                02/26/17    02/28/17
N/A        N/A                03/27/17    03/30/17
N/A        N/A                03/31/17    03/31/17
N/A        N/A                03/01/17    03/02/17


                                                              Exhibit A, Page 91
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 92 of 118 Page ID #:92


N/A         N/A                03/01/17    03/01/17
N/A         N/A                03/01/17    03/04/17
N/A         N/A                03/13/17    03/16/17
N/A         N/A                03/20/17    03/24/17
N/A         N/A                03/05/17    03/14/17
N/A         N/A                03/15/17    03/24/17
N/A         N/A                03/17/17    03/21/17
N/A         N/A                03/22/17    03/26/17
N/A         N/A                03/23/17    03/31/17
N/A         N/A                03/01/17    03/01/17
N/A         N/A                03/27/17    03/31/17
N/A         N/A                03/06/17    03/09/17
N/A         N/A                03/10/17    03/10/17
N/A         N/A                03/13/17    03/17/17
N/A         N/A                03/20/17    03/24/17
N/A         N/A                03/27/17    03/31/17
N/A         N/A                04/21/17    04/21/17
N/A         N/A                04/24/17    04/29/17
N/A         N/A                04/28/17    04/28/17
N/A         N/A                04/21/17    04/24/17
N/A         N/A                04/25/17    04/27/17
N/A         N/A                04/28/17    04/30/17
N/A         N/A                04/01/17    04/01/17
N/A         N/A                04/03/17    04/08/17
N/A         N/A                04/10/17    04/12/17
N/A         N/A                04/13/17    04/14/17
N/A         N/A                04/17/17    04/21/17
N/A         N/A                04/24/17    04/28/17
N/A         N/A                04/25/17    04/27/17
N/A         N/A                04/28/17    04/30/17
N/A         N/A                04/01/17    04/01/17
N/A         N/A                04/03/17    04/08/17
N/A         N/A                04/10/17    04/15/17
N/A         N/A                04/17/17    04/21/17
N/A         N/A                04/03/17    04/07/17
N/A         N/A                04/10/17    04/14/17
N/A         N/A                04/17/17    04/21/17
N/A         N/A                04/24/17    04/28/17
N/A         N/A                04/04/17    04/06/17
N/A         N/A                04/09/17    04/12/17
N/A         N/A                04/13/17    04/15/17
05/12/17    6508710555         05/02/17    05/02/17
05/24/17    6528269764         05/16/17    05/17/17
05/26/17    6532780987         05/01/17    05/04/17
08/18/17    3313005590         05/26/17    05/26/17
07/04/17    8088248109         05/31/17    05/31/17
05/22/17    6522612886         05/08/17    05/08/17
08/18/17    3313005443         05/08/17    05/13/17
08/18/17    3313005478         05/15/17    05/20/17
12/04/17    3325491858         05/15/17    05/20/17
05/24/17    6528269763         05/16/17    05/21/17
05/26/17    6532780990         05/15/17    05/20/17
02/16/18    3334574612         05/06/17    05/06/17
02/16/18    3334575072         05/07/17    05/07/17
08/18/17    3313005295         05/18/17    05/19/17


                                                               Exhibit A, Page 92
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 93 of 118 Page ID #:93


06/05/17    6528269762         05/16/17    05/20/17
09/13/17    8153033332         05/30/17    05/31/17
05/30/17    6518283428         05/01/17    05/02/17
08/18/17    3313005693         05/29/17    05/31/17
06/30/17    8092410151         05/04/17    05/06/17
08/18/17    3313005328         05/15/17    05/17/17
05/10/17    6504367057         05/01/17    05/04/17
08/18/17    3313005538         05/22/17    05/25/17
05/21/17    6522612942         05/12/17    05/14/17
05/25/17    6530521640         05/19/17    05/21/17
07/04/17    8088248119         05/28/17    05/30/17
06/13/17    6506320715         05/01/17    05/03/17
06/12/17    6541266374         05/22/17    05/24/17
06/12/17    6541266372         05/25/17    05/27/17
05/13/17    6510974060         05/03/17    05/06/17
05/12/17    6508710548         05/01/17    05/05/17
05/17/17    6516237425         05/08/17    05/12/17
05/24/17    6528269645         05/15/17    05/19/17
05/11/17    6506320604         05/01/17    05/05/17
09/14/17    8154282603         05/27/17    05/29/17
06/12/17    6528269767         05/19/17    05/21/17
07/06/17    8098712843         05/01/17    05/04/17
07/14/17    8104767842         05/08/17    05/11/17
02/16/18    3334575310         05/12/17    05/15/17
05/21/17    6522612944         05/08/17    05/11/17
05/25/17    6530521641         05/15/17    05/18/17
06/19/17    6551410904         05/28/17    05/31/17
11/03/17    3311771795         05/23/17    05/26/17
05/11/17    6506320723         05/04/17    05/07/17
06/05/17    6528269761         05/15/17    05/18/17
08/18/17    3313005214         05/08/17    05/13/17
06/21/17    6577187180         06/12/17    06/12/17
06/28/17    6588671641         06/23/17    06/23/17
06/22/17    6579210802         06/12/17    06/12/17
06/28/17    6588671637         06/19/17    06/19/17
07/07/17    6603697836         06/26/17    06/26/17
07/05/17    6600090636         06/28/17    06/30/17
12/05/17    3325510424         06/19/17    06/23/17
12/27/17    3325510475         06/26/17    06/30/17
07/28/17    6624964773         06/30/17    06/30/17
03/06/19    7668036298         06/30/17    06/30/17
12/20/17    3327406709         06/12/17    06/13/17
08/18/17    3313005741         06/01/17    06/02/17
07/05/17    6600090638         06/26/17    06/27/17
07/04/17    8088248110         06/01/17    06/02/17
08/23/17    8137720807         06/21/17    06/22/17
06/30/17    6577187178         06/14/17    06/16/17
10/18/17    3320646274         06/19/17    06/20/17
09/17/17    3316563331         06/08/17    06/10/17
06/28/17    6588671640         06/19/17    06/22/17
06/29/17    6588671638         06/20/17    06/23/17
08/25/17    8138522317         06/27/17    06/30/17
07/10/17    6593375563         06/23/17    06/25/17
09/06/17    3315348724         06/05/17    06/07/17
06/14/17    6564153778         06/05/17    06/09/17


                                                               Exhibit A, Page 93
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 94 of 118 Page ID #:94


07/07/17    6593375562         06/20/17    06/22/17
07/27/17    6624964777         06/25/17    06/27/17
07/27/17    6624964778         06/28/17    06/30/17
09/06/17    3315349025         06/01/17    06/04/17
06/19/17    6551410902         06/01/17    06/04/17
07/04/17    8088248112         06/05/17    06/10/17
06/22/17    6579210803         06/13/17    06/17/17
09/07/17    3315380738         06/15/17    06/18/17
07/04/17    8088248124         06/12/17    06/17/17
06/22/17    6579210805         06/05/17    06/10/17
08/29/17    8141858500         07/01/17    07/01/17
01/27/18    6954589744         07/03/17    07/07/17
12/26/17    3328012682         07/10/17    07/14/17
08/15/17    6653671750         07/12/17    07/13/17
08/17/17    6661637308         07/28/17    07/28/17
03/06/19    7668036299         07/01/17    07/01/17
10/02/17    8168647798         07/27/17    07/27/17
08/15/17    6668941587         07/21/17    07/24/17
08/14/17    6659859235         07/29/17    07/31/17
12/01/17    3324957983         07/30/17    07/31/17
10/05/17    8170653756         07/20/17    07/22/17
09/22/17    8158988520         07/08/17    07/10/17
10/07/17    8162100180         07/16/17    07/21/17
08/09/17    6649219249         07/17/17    07/21/17
08/02/17    6634384087         07/20/17    07/22/17
07/12/17    6611384072         07/03/17    07/07/17
08/02/17    6634384086         07/16/17    07/19/17
09/29/17    8164429521         07/22/17    07/26/17
12/01/17    3324957828         07/24/17    07/29/17
08/21/17    6653671751         07/14/17    07/20/17
08/01/17    6634384090         07/16/17    07/22/17
09/13/17    8153034773         07/08/17    07/13/17
07/28/17    6636559807         07/14/17    07/20/17
09/06/17    8148294541         07/02/17    07/07/17
03/03/18    6940657290         07/10/17    07/15/17
08/31/17    055823722          08/15/17    08/17/17
01/27/18    6954579784         08/07/17    08/09/17
08/14/17    6659859236         08/01/17    08/01/17
08/17/17    6663351484         08/01/17    08/01/17
11/13/17    3323103186         08/07/17    08/08/17
09/16/17    6707306646         08/30/17    08/31/17
08/21/17    6668941589         08/06/17    08/08/17
08/24/17    6673292431         08/01/17    08/03/17
08/31/17    6697202570         08/14/17    08/17/17
08/31/17    6697202567         08/14/17    08/17/17
10/27/17    8185224236         08/28/17    08/31/17
08/31/17    055823766          08/15/17    08/17/17
08/21/17    6668941588         08/02/17    08/05/17
02/19/18    6961040202         08/25/17    08/28/17
10/18/17    8179818714         08/21/17    08/26/17
09/01/17    055828688          08/18/17    08/22/17
10/10/17    8173671046         08/02/17    08/06/17
09/13/17    055872287          08/23/17    08/28/17
03/02/18    6999580681         09/19/17    09/24/17
10/10/17    6753915799         09/26/17    09/30/17


                                                               Exhibit A, Page 94
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 95 of 118 Page ID #:95


09/27/17    6728855275         09/09/17    09/13/17
02/13/18    6958618332         09/15/17    09/18/17
02/28/18    6958618336         09/21/17    09/24/17
09/27/17    6742842121         09/18/17    09/22/17
09/28/17    055932376          09/11/17    09/15/17
10/09/17    055969700          09/18/17    09/22/17
09/16/17    6707306648         09/02/17    09/04/17
09/20/17    6728855278         09/06/17    09/08/17
11/16/17    8191468786         09/28/17    09/30/17
02/28/18    6958618335         09/18/17    09/20/17
09/19/17    055892508          09/04/17    09/08/17
09/29/17    6745437130         09/18/17    09/21/17
11/15/17    8200681198         09/20/17    09/23/17
09/28/17    6742842123         09/13/17    09/15/17
12/01/17    6856149312         09/20/17    09/22/17
09/20/17    6728855279         09/09/17    09/10/17
09/22/17    6721289773         09/06/17    09/08/17
10/04/17    6753915735         09/14/17    09/15/17
09/28/17    6742842124         09/18/17    09/19/17
11/11/17    8193053236         09/01/17    09/01/17
09/20/17    6728855276         09/05/17    09/05/17
09/20/17    6728855207         09/14/17    09/14/17
09/29/17    6745437128         09/16/17    09/16/17
09/27/17    6742842119         09/16/17    09/16/17
09/19/17    055892509          09/02/17    09/02/17
10/09/17    055969701          09/16/17    09/16/17
09/07/17    6707306550         09/01/17    09/01/17
09/25/17    6735060600         09/11/17    09/11/17
12/11/17    8219456312         10/06/17    10/12/17
11/16/17    8191468790         10/09/17    10/14/17
11/16/17    8191468789         10/04/17    10/08/17
11/16/17    8191468792         10/15/17    10/19/17
11/10/17    6805600877         10/24/17    10/28/17
11/14/17    6805600872         10/20/17    10/24/17
10/24/17    6770627531         10/02/17    10/07/17
02/14/18    6958618338         10/12/17    10/15/17
11/06/17    6792424337         10/19/17    10/22/17
11/08/17    6805600875         10/26/17    10/29/17
12/12/17    8220316732         10/13/17    10/16/17
11/16/17    8191468784         10/01/17    10/03/17
11/08/17    6805600874         10/23/17    10/25/17
10/18/17    6780560851         10/11/17    10/14/17
02/07/18    8275417526         10/23/17    10/26/17
10/30/17    6782761591         10/09/17    10/12/17
11/04/17    6807768733         10/16/17    10/19/17
11/24/17    6818314154         10/29/17    10/31/17
11/01/17    6792424335         10/17/17    10/19/17
12/29/17    3328579720         10/18/17    10/20/17
11/04/17    6807768735         10/20/17    10/23/17
03/01/18    3336318514         10/22/17    10/23/17
11/14/17    6815780591         10/30/17    10/31/17
10/26/17    6794673151         10/16/17    10/17/17
02/07/18    8275417494         10/27/17    10/28/17
01/03/18    3329167246         10/13/17    10/14/17
11/09/17    6818314065         10/30/17    10/31/17


                                                               Exhibit A, Page 95
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 96 of 118 Page ID #:96


11/04/17   6807768736         10/24/17    10/25/17
10/11/17   6753915801         10/01/17    10/01/17
12/29/17   3328579755         10/21/17    10/21/17
11/20/17   6823003708         11/01/17    11/07/17
11/30/17   6844209290         11/13/17    11/19/17
12/14/17   6856149416         11/20/17    11/26/17
12/18/17   8215485739         11/06/17    11/11/17
11/20/17   6818314157         11/01/17    11/05/17
02/01/18   8270295571         11/23/17    11/27/17
11/14/17   6818314152         11/01/17    11/05/17
12/18/17   8215485743         11/15/17    11/19/17
07/03/18   8379215271         11/13/17    11/18/17
12/12/17   6866812554         11/27/17    11/30/17
01/09/18   6856149418         11/20/17    11/21/17
01/09/18   6863859736         11/26/17    11/28/17
03/06/18   3336916674         11/26/17    11/28/17
12/08/17   6847757667         11/19/17    11/21/17
01/17/18   8248175914         11/20/17    11/24/17
02/22/18   8286010620         11/22/17    11/25/17
11/16/17   6833391892         11/06/17    11/09/17
11/23/17   6844209213         11/13/17    11/16/17
12/07/17   6831525553         11/10/17    11/12/17
11/22/17   6844209291         11/12/17    11/14/17
02/01/18   8261136111         11/27/17    11/30/17
12/11/17   6831525552         11/08/17    11/09/17
01/09/18   8215485745         11/20/17    11/21/17
11/24/17   6831525480         11/10/17    11/11/17
02/21/18   8285456755         11/20/17    11/21/17
12/27/17   8230295200         11/01/17    11/02/17
12/27/17   8230295201         11/03/17    11/04/17
01/04/18   8237749001         11/10/17    11/11/17
01/24/18   8261144626         11/22/17    11/22/17
01/10/18   8242383559         11/17/17    11/17/17
03/19/18   8309920720         12/01/17    12/07/17
01/05/18   6881501385         12/01/17    12/07/17
02/28/18   8288933392         12/08/17    12/12/17
03/02/18   8292125442         12/13/17    12/17/17
03/19/18   8309920722         12/11/17    12/15/17
12/27/17   6892208127         12/11/17    12/15/17
03/07/18   8286009332         12/19/17    12/23/17
12/19/17   6879062403         12/04/17    12/07/17
12/13/17   6879062313         12/04/17    12/08/17
12/20/17   6892208129         12/11/17    12/15/17
02/05/18   8273407437         12/01/17    12/03/17
02/15/18   8281126590         12/21/17    12/23/17
01/02/18   6909166847         12/20/17    12/22/17
12/27/17   6892208205         12/08/17    12/09/17
03/13/18   8305235668         12/29/17    12/30/17
02/22/18   8286009360         12/16/17    12/18/17
03/23/18   8313697018         12/18/17    12/20/17
12/07/17   6869063667         12/01/17    12/01/17
03/28/18   8317076986         01/14/18    01/20/18
02/12/18   6961040212         01/22/18    01/27/18
01/29/18   6938463440         01/08/18    01/13/18
01/24/18   6938463441         01/09/18    01/13/18


                                                              Exhibit A, Page 96
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 97 of 118 Page ID #:97


02/12/18    6961040210         01/25/18    01/28/18
03/23/18    7044449001         01/22/18    01/25/18
01/23/18    6929399816         01/04/18    01/07/18
02/06/18    6938463438         01/12/18    01/15/18
02/09/18    6948695352         01/18/18    01/21/18
01/31/18    6946413396         01/14/18    01/17/18
02/02/18    6953347887         01/19/18    01/22/18
02/06/18    6938463437         01/09/18    01/11/18
01/24/18    6929399817         01/03/18    01/05/18
01/24/18    6929399818         01/06/18    01/08/18
02/15/18    6975366929         01/29/18    01/31/18
03/23/18    7044449002         01/19/18    01/21/18
01/23/18    6929399814         01/01/18    01/03/18
03/13/18    8305266596         01/15/18    01/19/18
04/04/18    3341031014         01/22/18    01/26/18
03/19/18    3338679733         01/08/18    01/12/18
03/19/18    3338679844         01/15/18    01/19/18
03/19/18    3338680056         01/22/18    01/26/18
02/13/18    6950949795         01/15/18    01/19/18
03/29/18    8317562555         01/22/18    01/26/18
02/19/18    6966007812         01/25/18    01/29/18
01/19/18    6929399755         01/01/18    01/06/18
02/07/18    6961040209         01/26/18    01/28/18
02/14/18    6975366927         01/29/18    01/31/18
02/23/18    6992159993         02/06/18    02/09/18
01/11/18    6927082020         01/04/18    01/06/18
02/28/18    6990075683         01/30/18    01/31/18
02/22/18    6975366931         01/30/18    01/31/18
03/29/18    3340421834         01/29/18    01/31/18
02/12/18    6948695351         01/16/18    01/17/18
02/14/18    6975366934         01/28/18    01/29/18
01/19/18    6940657231         01/08/18    01/09/18
02/27/18    6979896161         01/29/18    01/30/18
02/07/18    6961040211         01/21/18    01/21/18
04/19/18    3342857654         01/31/18    01/31/18
01/31/18    6948695353         01/18/18    01/18/18
02/07/18    6975366847         01/31/18    01/31/18
02/01/18    6948695288         01/13/18    01/13/18
03/19/18    3338680152         01/29/18    01/29/18
02/22/18    6992160070         02/07/18    02/13/18
02/27/18    6994276586         02/09/18    02/14/18
03/08/18    7017394306         02/19/18    02/24/18
02/28/18    7002147522         02/13/18    02/18/18
02/15/18    6979896246         02/01/18    02/06/18
03/07/18    6992160074         02/08/18    02/13/18
02/22/18    6990075687         02/03/18    02/07/18
02/22/18    6990075688         02/08/18    02/12/18
02/16/18    6992159994         02/05/18    02/10/18
02/22/18    7002147446         02/12/18    02/17/18
02/22/18    7002147445         02/12/18    02/17/18
02/26/18    6990075684         02/01/18    02/04/18
02/22/18    6990075685         02/05/18    02/08/18
03/30/18    7002147444         02/14/18    02/19/18
02/28/18    6999580682         02/15/18    02/18/18
02/19/18    6975366928         02/01/18    02/04/18


                                                               Exhibit A, Page 97
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 98 of 118 Page ID #:98


03/07/18    7014955788         02/23/18    02/25/18
03/15/18    7025347789         02/26/18    02/28/18
02/22/18    6975366933         02/02/18    02/04/18
03/06/18    6992160075         02/05/18    02/07/18
03/12/18    6999580616         02/12/18    02/16/18
03/22/18    7022906793         02/19/18    02/23/18
03/30/18    6992159991         02/09/18    02/13/18
03/12/18    7017394307         02/25/18    02/27/18
02/28/18    7002147519         02/14/18    02/16/18
02/22/18    6992160071         02/05/18    02/07/18
03/07/18    6992159990         02/06/18    02/09/18
02/23/18    6992159993         02/06/18    02/09/18
02/07/18    6975366848         02/01/18    02/03/18
02/16/18    6992159992         02/08/18    02/10/18
03/05/18    7019815979         02/19/18    02/21/18
03/30/18    7019815978         02/20/18    02/22/18
03/14/18    7025347794         02/27/18    02/28/18
02/14/18    6975366930         02/01/18    02/02/18
03/27/18    7027965348         02/26/18    02/28/18
02/27/18    6999580617         02/12/18    02/14/18
02/22/18    6975366932         02/01/18    02/01/18
03/30/18    7057057268         03/11/18    03/17/18
03/21/18    7040322229         03/05/18    03/10/18
04/14/18    7053013572         03/13/18    03/18/18
03/26/18    7027965440         03/01/18    03/05/18
03/21/18    7038037213         03/02/18    03/06/18
04/06/18    7053013654         03/08/18    03/12/18
03/14/18    7025347795         03/01/18    03/04/18
05/16/18    7129699847         03/28/18    03/31/18
03/21/18    7038037214         03/07/18    03/10/18
03/31/18    7035752517         03/06/18    03/07/18
04/02/18    7040322175         03/02/18    03/06/18
03/28/18    7050684072         03/11/18    03/12/18
03/16/18    7025347790         03/01/18    03/01/18
05/10/18    8357354763         03/07/18    03/07/18
03/29/18    7065297874         03/21/18    03/22/18
05/08/18    7114940278         04/23/18    04/23/18
05/22/18    7135287622         04/30/18    04/30/18
08/24/18    7304166218         04/30/18    04/30/18
05/17/18    7135286882         04/30/18    04/30/18
08/29/18    7308375058         04/01/18    04/01/18
04/25/18    8336580527         04/02/18    04/02/18
04/27/18    7100490371         04/12/18    04/13/18
05/01/18    7110298323         04/17/18    04/18/18
05/11/18    7122536926         04/22/18    04/23/18
04/27/18    7102800633         04/09/18    04/12/18
05/22/18    7137443953         04/28/18    04/30/18
04/26/18    8336580529         04/03/18    04/05/18
04/20/18    7089671765         04/02/18    04/06/18
05/08/18    7114940277         04/16/18    04/20/18
05/10/18    7122536916         04/26/18    04/29/18
04/24/18    7098171621         04/06/18    04/09/18
04/24/18    7098171622         04/10/18    04/13/18
05/08/18    7122537300         04/26/18    04/29/18
05/10/18    7122536896         04/21/18    04/25/18


                                                               Exhibit A, Page 98
 Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 99 of 118 Page ID #:99


05/11/18    7127400466         04/25/18    04/30/18
05/10/18    7122536874         04/15/18    04/20/18
04/25/18    7100490375         04/11/18    04/16/18
05/31/18    7162321400         05/14/18    05/14/18
05/21/18    7135287619         05/04/18    05/05/18
05/22/18    7147572377         05/07/18    05/08/18
08/03/18    8418907344         05/04/18    05/05/18
05/16/18    7135286827         05/01/18    05/03/18
08/02/18    8418907336         05/01/18    05/03/18
06/12/18    7194275523         06/06/18    06/08/18
06/14/18    7182944213         05/29/18    05/31/18
05/25/18    7137443922         05/01/18    05/04/18
06/12/18    7172811051         05/20/18    05/23/18
06/12/18    7172810276         05/19/18    05/23/18
05/29/18    7147566393         05/06/18    05/11/18
05/22/18    7135287628         05/01/18    05/06/18
05/25/18    7147566546         05/07/18    05/12/18
05/16/18    7137428955         05/01/18    05/06/18
06/05/18    7159926079         05/12/18    05/18/18
05/25/18    7159926813         05/13/18    05/19/18
05/23/18    7147566348         05/07/18    05/13/18
07/05/18    7219436300         06/17/18    06/23/18
06/25/18    7206757021         06/11/18    06/16/18
06/14/18    7187528342         06/01/18    06/05/18
09/04/18    8451199420         06/26/18    06/30/18
06/20/18    7194894258         06/06/18    06/10/18
06/20/18    7194894265         06/06/18    06/10/18
06/18/18    7188269966         06/02/18    06/05/18
08/09/18    8431016178         06/21/18    06/24/18
07/11/18    7232841729         06/21/18    06/24/18
06/27/18    7206755726         06/11/18    06/14/18
06/12/18    7194275523         06/06/18    06/08/18
07/11/18    7232841719         06/15/18    06/17/18
07/11/18    7232841722         06/18/18    06/20/18
09/03/18    8451188291         06/29/18    06/30/18
07/12/18    7231857379         06/24/18    06/25/18
07/05/18    8402437495         06/07/18    06/08/18
12/17/18    7526406414         06/30/18    06/30/18
08/24/18    7320280168         06/25/18    06/25/18
07/17/18    7243139016         06/30/18    06/30/18
07/04/18    7231851420         06/29/18    06/29/18
08/03/18    7283153431         07/01/18    07/01/18
08/03/18    7283153402         07/02/18    07/08/18
08/03/18    7283152947         07/09/18    07/15/18
11/16/18    8466263734         07/31/18    07/31/18
08/29/18    7314086498         07/21/18    07/21/18
07/18/18    7253720470         07/07/18    07/07/18
07/19/18    7236106752         07/01/18    07/01/18
09/21/18    8465079793         07/23/18    07/23/18
09/11/18    8457399319         07/16/18    07/16/18
08/13/18    7296358845         07/30/18    07/31/18
09/19/18    7363939216         07/06/18    07/07/18
09/19/18    7363939203         07/30/18    07/31/18
08/29/18    7314105155         07/30/18    07/31/18
07/25/18    7265427249         07/16/18    07/17/18


                                                               Exhibit A, Page 99
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 100 of 118 Page ID #:100


07/18/18    7254240699         07/07/18    07/08/18
07/25/18    7265427250         07/18/18    07/20/18
07/17/18    7235850966         07/01/18    07/02/18
08/08/18    7280620486         07/25/18    07/27/18
09/19/18    7362294095         07/02/18    07/05/18
07/11/18    7242225045         07/02/18    07/06/18
07/18/18    7253720500         07/09/18    07/13/18
07/25/18    7265427248         07/16/18    07/20/18
08/01/18    7277110051         07/23/18    07/27/18
09/10/18    8456514118         07/10/18    07/12/18
07/24/18    7254862727         07/12/18    07/15/18
09/19/18    7363939212         07/09/18    07/14/18
09/19/18    7363939230         07/16/18    07/21/18
09/19/18    7363939236         07/23/18    07/28/18
08/30/18    7318812983         07/24/18    07/28/18
07/19/18    7243261665         07/03/18    07/06/18
07/25/18    7266298297         07/09/18    07/14/18
07/25/18    7266298295         07/16/18    07/21/18
08/28/18    7314105149         07/23/18    07/28/18
07/18/18    7253720473         07/09/18    07/14/18
07/24/18    7254240700         07/09/18    07/13/18
09/10/18    8456527456         07/09/18    07/13/18
09/17/18    8461667456         07/17/18    07/22/18
07/17/18    7243139018         07/01/18    07/06/18
07/17/18    7243139013         07/02/18    07/08/18
08/13/18    7296419998         08/03/18    08/03/18
09/19/18    7363939244         08/27/18    08/27/18
08/13/18    7296358841         08/01/18    08/01/18
10/19/18    8481728580         08/05/18    08/05/18
08/28/18    7311283542         08/08/18    08/10/18
10/15/18    8479423918         08/20/18    08/21/18
10/23/18    8483482701         08/27/18    08/28/18
09/19/18    7363939208         08/03/18    08/04/18
10/29/18    8493507859         08/21/18    08/25/18
10/29/18    8493507883         08/27/18    08/31/18
09/11/18    7336616935         08/27/18    08/31/18
09/17/18    7344574921         08/27/18    08/31/18
09/19/18    7363939224         08/20/18    08/24/18
10/22/18    8482943166         08/20/18    08/24/18
08/09/18    7292857089         08/01/18    08/04/18
10/16/18    8479967730         08/15/18    08/18/18
10/23/18    8483482658         08/22/18    08/25/18
09/07/18    7323992489         08/20/18    08/22/18
10/19/18    8481753136         08/16/18    08/19/18
08/22/18    7314105158         08/06/18    08/11/18
09/19/18    7363939219         08/06/18    08/11/18
10/08/18    7349988944         09/05/18    09/09/18
09/19/18    7362018047         09/07/18    09/10/18
12/11/18    7513650247         09/10/18    09/15/18
10/03/18    7374521483         09/17/18    09/21/18
10/02/18    7373851940         09/03/18    09/07/18
10/03/18    7373851941         09/10/18    09/14/18
10/06/18    7385010108         09/17/18    09/21/18
09/18/18    7344574923         09/03/18    09/06/18
09/17/18    7347183387         09/05/18    09/08/18


                                                              Exhibit A, Page 100
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 101 of 118 Page ID #:101


11/05/18    7440592701         09/05/18    09/08/18
10/08/18    7349988929         09/10/18    09/10/18
10/11/18    7393226432         09/24/18    09/26/18
09/25/18    7361655788         09/05/18    09/07/18
09/18/18    7347183404         09/03/18    09/04/18
09/18/18    7347183396         09/01/18    09/01/18
09/18/18    7344574922         09/01/18    09/01/18
11/01/18    7430281138         10/17/18    10/17/18
12/05/18    7457619377         10/29/18    11/05/18
11/01/18    7430281126         10/15/18    10/16/18
11/02/18    7426554553         10/15/18    10/20/18
11/05/18    7445599606         10/22/18    10/27/18
11/13/18    7445659883         10/27/18    10/28/18
11/13/18    7445659879         10/22/18    10/23/18
10/30/18    7427188709         10/15/18    10/17/18
10/30/18    7427188710         10/18/18    10/20/18
10/18/18    7416748450         10/08/18    10/12/18
12/13/18    7520249444         11/30/18    11/30/18
12/06/18    7468268431         11/06/18    11/06/18
11/28/18    7468268443         11/08/18    11/08/18
11/29/18    7491532917         11/20/18    11/20/18
12/06/18    7506509164         11/30/18    11/30/18
12/17/18    7506157403         11/27/18    11/28/18
11/20/18    7459539040         11/05/18    11/07/18
01/09/19    7553755746         11/20/18    11/25/18
12/07/18    7490813018         11/20/18    11/26/18
03/05/19    7652943528         11/20/18    11/26/18
01/17/19    7559837423         11/13/18    11/19/18
03/05/19    7652943522         11/14/18    11/19/18
02/27/19    7652943536         11/27/18    12/04/18
12/24/18    7520060630         11/24/18    12/03/18
12/13/18    7520249453         12/05/18    12/05/18
12/27/18    7543598575         12/12/18    12/12/18
12/13/18    7520249461         12/03/18    12/03/18
12/27/18    7544360460         12/18/18    12/18/18
12/27/18    7543598576         12/17/18    12/17/18
12/27/18    7543598580         12/10/18    12/17/18
01/07/19    7560291584         12/27/18    12/29/18
01/18/19    7544375106         12/08/18    12/09/18
01/09/19    7543336158         12/14/18    12/16/18
03/05/19    7652944592         12/05/18    12/08/18
01/09/19    7543387689         12/10/18    12/13/18
01/17/19    7560291583         12/19/18    12/26/18
01/03/19    7543336160         12/04/18    12/10/18
12/14/18    7520060639         12/04/18    12/10/18
01/15/19    7559970568         12/27/18    12/31/18
12/27/18    7543336161         12/11/18    12/18/18
01/09/19    7543387682         12/03/18    12/07/18
02/26/19    7652918669         12/09/18    12/17/18
04/09/19    7732150554         12/17/18    12/26/18




                                                              Exhibit A, Page 101
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 102 of 118 Page ID #:102




                     EXHIBIT B




                                                              Exhibit B, Page 102
              Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 103 of 118 Page ID #:103




                          1   Zachary Rothenberg (SBN 215404)
                              Salvatore J. Zimmitti (SBN 245678)
                          2   NELSON HARDIMAN LLP
                              1100 Glendon Avenue, 14th Floor
                          3   Los Angeles, CA 90024
                              Telephone: (310) 203-2800
                          4   Facsimile: (310) 203-2727
                              zrothenberg@nelsonhardiman.com
                          5   szimmitti@nelsonhardiman.com

                      6       Attorneys for Plaintiffs SOBERTEC LLC
                              And BEACHSIDE RECOVERY LLC
                      7
                                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      8
                                                                 COUNTY OF ORANGE
                      9

                     10
                              SOBERTEC LLC, a California limited           CASE NO.: 30-2019-01069823-CU-CO-CJC
          ~    ...   11       liability company, and BEACHSIDE
CL        ~    6              RECOVERY LLC, a California limited           [Assigned to Hon. James L. Crandall, Dept. C33]
...J - 0
...J u."'
z ~ ~                12       liability company,
      -
<( .. z
:a: . 0~             13
                                                    Plaintiffs,            STIPULATION AND PROTECTIVE
                                                                           ORDER REGARDING CONFIDENTIAL
0   b~
a::       C   .,J                    v.                                    DOCUMENTS, INFORMATION AND
<(        :   <
J: <          0      14                                                    MATERIAL - "CONFIDENTIAL" OR
z     C       0               UNITEDHEALTH GROUP INC, a                    "HIGHLY CONFIDENTIAL-
0     0       w
(/)
      ,,
      C
              .,J
              W      15       Delaware corporation, UNITED                 ATTORNEYS' EYES ONLY"
-I    ~ "z                    HEALTHCARE SERVICES, INC., a                 DESIGNATION ·
UJ    Cl
z     O <            16       Minnesota corporation,
      0"'
      - 0
      -       ..J
                              UNITEDHEALTHCARE INSURANCE
                     17       COMPANY, a Connecticut corporation,          Action Filed: May 14, 2019
                              UNITED BEHAVIORAL HEALTH,                    Trial Date: None Set
                     18       INC., a California Corporation,
                              UNITED HEALTHCARE ·SERVICE LLC,
                     19       a Delaware limited liability company,
                              OPTUMINSIGHT, INC., a Delaware
                     20       corporation, OPTUM SERVICES, INC., a
                              Delaware corporation, and DOES 1-100,
                     21       inclusive,

                     22                            Defendants.

                     23

                     24

                     25

                     26

                     27

                     28
     603957.l                                                          1
                                                         STIPULATION AND PROTECTIVE ORDER
                                                                                                Exhibit B, Page 103
      Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 104 of 118 Page ID #:104




                      1              WHEREAS, discovery in the above-entitled matter (hereinafter, the "Action") may require

                      2    the disclosure of documents, information, and material containing confidential commercial,

                      3    personal, financial, protected health, or other sensitive information;

                      4              WHEREAS, certain documents, information, and materials relevant to the claims and

                      5    defenses in this Action may be subject to the Standard of Privacy of Individually Identifiable

                      6   Health Information, 45 C.F.R. Parts 160 and 164, promulgated pursuant to the Health Insurance

                      7   Portability and Accountability Act of 1996 ("HIP AA"); California Code of Civil Procedure section

                      8   56 et seq.; or other applicable statutory or regulatory privacy protections; and

                  9                  WHEREAS, Plaintiffs SOBERTEC LLC and BEACHSIDE RECOVERY LLC

                 10       ("Plaintiffs") and Defendants UNITEDHEALTH GROUP INC., UNITED HEALTHCARE

       ~
           .
           N
                 11       SERVICES,         INC.,     UNITEDHEALTHCARE            INSURANCE          COMPANY,        UNITED
a.     0   0
..J -      0
..J u. ..
                 12       BEHAVIORAL HEALTH, INC., UNITEDHEALTHCARE SERVICE LLC, OPTUMINSIGHT,
z =~
<C .., z
~ ~~             13       INC., and OPTUM SERVICES, INC. ("Defendants") (collectively, the "Parties", or individually,
0   b~
0::   C    .J
<C : <
:i: <      0     14       a "Party") acknowledge and agree that it is appropriate to provide safeguards to prevent the public
z     C    Cl)
0     0    w
C/)
      ".J
      C    W     15       dissemination of such confidential information, and to establish procedures to limit disclosure of
-I    ~    (9
w     C>   z
z     O    <     16       such information;
      o en
      ~    0
      ~    .J

                 17               IT IS HEREBY STIPULATED, by and between the Parties, by and through their
                 18       respective counsel of record, in order to facilitate the exchange of documents, information, and

                 19       material which may be subject to confidentiality limitations on disclosure due to federal laws, state

                 20       laws, and privacy rights, the Parties enter into this Stipulation and Protective Order regarding

                 21       Confidential Documents, Information, and Material (the "Agreement" or "Protective Order") as

                 22       follows:

                 23              1.        In this Stipulation and Protective Order, the terms set forth below shall have the

                 24       following meanings:

                 25                        a.       "Confidential Information" means any document, information, or material

                 26                                 in any form, or any portion thereof, produced in this Action that is

                 27                                 designated "Confidential" or "Highly Confidential-Attorneys' Eyes Only"

                 28                                 and relates to individual patient claims and/or contains confidential
    603957.1                                                              2
                                                           STIPULATION AND PROTECTIVE ORDER
                                                                                                    Exhibit B, Page 104
            Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 105 of 118 Page ID #:105




                           1                       commercial, personal, financial, or protected health information.

                           2                b.     "Disclosing Party" means the Party, person, or entity that discloses and

                           3                       designates or instructs the designation of documents, information, or

                           4                       material as "Confidential" or "Highly Confidential - Attorneys' Eyes

                           5                       Only."

                           6               c.     "Documents" means any "Writing," "Original" and "Duplicate" as those

                           7                      terms are defined in California Evidence Code sections 250, 255, and 260,

                           8                      which have been produced in discovery in this Action by any Party, person,

                       9                          or entity; and any copies, reproductions, or summaries of all or any part of

                      10                          the foregoing.

            ~    ;:   11                   d.     "Receiving Party" means the Party, person, or entity who is the intended
a.
...J    -
         b      0
                0
...J    u. m

z :             ~
                      12                          recipient of Confidential Information.
                z
<( ...
::i:    -. "'   0
                      13              2.   The Disclosing Party shall have the right to designate Confidential Information as·
0a::        ~~
            C   ..J
<(      ~ ..
::c .. u              14       follows:
z       C       1/)
0        ow
(J'J
        'O ..J
        C       W     15                   a.     A Disclosing Party may designate as "Confidential" any document,
..J ~ c.,
UJ      C)      z
z       O       <(
                      16                          information, or material produced in discovery, pursuant to legal process,
        0       1/)
        -o
        -       ..J

                      17                          or exchanged informally for settlement purposes, if the person making the

                      18                          designation reasonably believes, in good faith, that the items designated

                      19                          contain or constitute (a) trade secrets, (b) proprietary or otherwise sensitive

                      20                          non-public    business   information,    (c)   information    implicating   an

                      21                          individual's legitimate expectation of privacy, or (d) "protected health

                      22                          information" as defined in 45 C.F.R. §§ 160.103 and 164.501.

                      23                   b.     A Disclosing Party may designate as "Highly Confidential - Attorneys'

                      24                          Eyes Only" any information or documents produced in discovery, pursuant

                      25                          to legal process, or exchanged informally for settlement purposes, if the

                      26                          person making the designation reasonably believes, in good faith, that the
                                                                                                                      -
                      27                          material so designated contains or constitutes highly confidential personal

                      28                          or commercial information, such as trade secrets, financial information,
       603957.1                                                            3
                                                            STIPULATION AND PROTECTIVE ORDER
                                                                                                    Exhibit B, Page 105
            Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 106 of 118 Page ID #:106




                            1                         business strategy, or other information, disclosure of which would be

                            2                         especially detrimental or harmful to the Disclosing Party or its business.

                            3           3.    -Confidential Information shall be used by the Parties, persons, or entities receiving

                            4   them only for the purposes of preparing for, conducting, . participating in the conduct of,

                            5   prosecuting, and/or defending this Action, and not for any business or other purpose whatsoever.

                            6           4.    Entering into, agreeing to, and/or complying with the terms of this Protective Order

                            7   shall not:

                        8                     a. Operate as an admission by any person that any particular document,

                        9                         information, or material contains or reflects trade secrets, proprietary,

                       10                         confidential, or competitively sensitive business, commercial, financial, or

            ~
                ...N   11                         personal information;
a..  ~ 0
..J - 0
..J u. "'
z : ::z                12                     b. Operate as a waiver for any person the right to challenge another Party's
<( ...

!§ .;   - "'    0      13                         designation of any documents, information, or materials as Confidential
0           ~   !:
a:::        C   .J
<(          :   <(
::r::   <(      0      14                         Information;
Z       c.c,;
0       0 UJ

(/)
        ".J
        C       UJ     15                     c. Alter, waive, modify, or abridge any right, privilege, or protection available to
....J ~         (!)
w (.') z
z       O       <(
                       16                         any Party with respect to discovery, including but not limited to any Party's
        0       .,

        -       0
        -       .J

                       17                        right to assert the attorney-client privilege, the attorney work product doctrine,

                       18                         or other privileges, or any Party's right to contest any such assertion; or

                       19                     d. Prejudice the right of any person to seek relief from the Court from any

                       20                         provision of this Protective Order.

                       21              5.     Protected Health Information:

                       22                     a. All parties and counsel in this action (including all plaintiffs' counsel,

                       23                        regardless of the particular individual(s) they represent) are authorized to

                       24                        receive, subpoena, and transmit protected health information to the extent and

                       25                        subject to the conditions set forth herein.

                       26                     b. All "covered entities," as defined in 45 C.F.R. § 160.103, are authorized to

                       27                        disclose protected health information in this action to the extent and subject to
                       28                        the conditions set forth herein.
    603957.1                                                                  4
                                                             STIPULATION AND PROTECTIVE ORDER
                                                                                                       Exhibit B, Page 106
           Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 107 of 118 Page ID #:107




                          1                  c. Nothing in this Order authorizes counsel to obtain medical records or protected

                          2                       health information through means other than formal discovery requests,

                      3                           subpoenas, depositions, patient authorizations, or other lawful processes.

                      4                      d. This Order does not control or limit the use of protected health information that

                      5                           comes into possession of any party or any party's counsel from source other

                      6                           than a covered entity as defined in 45 C.F.R. § 160.103.

                      7              6.      Confidential Information must be clearly designated as such before the Confidential

                      8       Information is produced. The designation label must not obscure or interfere with the legibility of

                      9       the Confidential Information.

                     10                      a.      For Documents (other than transcripts of depositions or other pretrial or trial

0.
           ~
           0
           0
               .
               N
               0
                     11                              proceedings), the Disclosing Party must affix the designation label of
..J - 0
..J u. ..
z<( :..        ~
                     12                              "Confidential" or "Highly Confidential - Attorneys' Eyes Only" on each
               z
~ ~~                 13                              page of any Document containing Confidential Information.
0      ~       u.
0::    C       ..J
c(     :       c(
:c ..          0     14                      b.      For deposition testimony, the Disclosing Party may either:
z      CI//
0       0      w
en
       'O
       C
               ..J
               W     15                               1.      Identify on the record, before the close of deposition, the specific
-J ~           (!)
W G Z
z      O       ..
                     16                                       portions of the testimony that are Confidential Information, or
       0"'0
       r
       r       ..J

                     17                              ii.      State on the record, before the close of deposition, that the entirety

                     18                                       of the deposition testimony is Confidential Information and that the

                     19                                       Disclosing Party has the right to identify the specific portions of the

                     20                                       testimony that are Confidential Information within thirty (30) days

                     21                                       of receipt of the deposition transcript. Depositions shall be treated

                     22                                       as "CONFIDENTIAL" during the thirty~day period following

                     23                                       receipt of the transcript.

                     24                              Where specific portions are designated as Confidential Information, the

                     25                              transcript pages containing Confidential Information may be separately

                     26                              bound by the court reporter, who must affix the designation label as

                     27                              "Confidential" or "Highly Confidential -Attorneys' Eyes Only" at the top

                     28                              of each page.
      603957.1                                                                  5
                                                              STIPULATION AND PROTECTIVE ORDER
                                                                                                        Exhibit B, Page 107
             Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 108 of 118 Page ID #:108




                            1                          The deposition of any witness (or any portion of such deposition) that

                            2                          encompasses "CONFIDENTIAL" or "CONFIDENTIAL-ATTORNEY'S

                        3                              EYES ONLY" information shall be taken only in the presence of persons

                        4                              who are qualified to have access to such information. It shall be the

                        5                              responsibility of the party invoking any such designation of deposition

                        6                             testimony to alert any party attending the deposition.

                        7                      c.     For Confidential Information in some form other than Documents or

                        8                             deposition testimony, the Disclosing Party must affix the designation label

                        9                             of "Confidential" or "Highly Confidential - Attorneys' Eyes Only" in a

                       10                             prominent place on the exterior of the container or containers in which the

          o N
             ~   "     11                             Confidential Information is stored. If only portions of the item are
Q. 0             0
.J -             0
.J u.
z . -z   •
                 O>
                 <(    12                             Confidential Information, the Disclosing Party, to the extent practicable,
<( ..

~ -.; °'
      0                13                             shall identify the Confidential Information.
0         ~ u.
a::      C       _,
<(       :
:i::     <(
                 <(
                 0     14              7.      Confidential Information designated as "Confidential" shall be maintained in
z        C       Cl)
0        .., w_,
         0

Cl)      C       W     15       confidence, and not disclosed, directly or indirectly, through the production of Confidential
....J    .!      (!)
w        (!)     z
z        O       <(
                       16       Information or otherwise, to any person except as provided in this paragraph:
         -
         0       Cl)

         -       0
                 _,
                       17                      a.     Any authors of the Confidential Information or persons identified on the

                       18                             face of the document as having received the Confidential Information in a

                       19                             communication occurring prior to production;

                       20                     b.      Outside counsel for the Parties in this Action (including co-counsel,

                       21                             members, and employees of counsel's law firm);

                       22                     c.      In-house counsel for the Receiving Party;

                       23                     d.      Consultants or experts retained by any Party or its counsel to furnish expert

                       24                             or litigation support services for the prosecution or defense of this Action;

                       25                     e.      Directors, officers, and employees of the Receiving Party to whom it is

                       26                            · necessary that the Confidential Information be shown for the purposes of

                       27                             this Action;

                       28                     f.      Personnel of the Honorable James L. Crandall, presiding in this Action in
        603957.1                                                               6
                                                              STIPULATION AND PROTECTIVE ORDER
                                                                                                        Exhibit B, Page 108
           Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 109 of 118 Page ID #:109




                          1                          the Superior Court for the State of California, County of Orange (the

                          2                          "Court"), pursuant to the restrictions set forth in Paragraph 10 of the

                          3                          Protective Order and/or at the direction of the Court;

                          4                   g.     Such other persons as hereafter may be designated by written agreement of

                          5                          the Parties or by order of the Court; and

                          6                  h.      Witnesses (other than persons described in paragraph 7(a)).

                      7               8.     Confidential Information designated as "Highly Confidential - Attorneys' Eyes

                      8       Only" (hereinafter "Attorneys' Eyes Only Material") shall be disclosed only to the "qualified

                      9       persons" listed in subparagraphs 7(a), (b), (d), (f), and (g) above, unless otherwise agreed or

                     10       ordered. For the purposes of subparagraph 7(b), Attorneys' Eyes Only Material may not be shown

a.
           ~
           0
           0
                .
               ...
               0
                     11       to any member or employee of any law firm or other entity or individual who has been, is currently,
...I   -       0
...I
z<( :..
       II.     O>

               ~
                     12       or will be in the foreseeable future involved in the negotiation of contracts on behalf of any of the
               z
~ ~~                 13       Parties to this Agreement, unless the person authored the document or is identified on the face of
C :            ~
~      C       ..J
<(     :
:c <
               ,c(
               0     14       the document as a previous recipient. Additionally, Attorneys' Eyes Only Material may be shown
z      C       II)
0      0       w
C/J
       "..J
       CW            15       to persons listed 1n subparagraphs 7(c) and 6(h) under the following conditions:
-' !           (.?
w      CJ      z
z      O       <     16                      a.      For the purposes of subparagraph 7(c), Attorneys' Eyes Only Material may
       0       II)

       -       0
       -       ..J

                     17                              be shown to in-house litigation counsel for the Parties, provided that any in-

                     18                              house litigation counsel to whom Attorneys' Eyes Only Material is shown

                     19                              is not and will not in the foreseeable future be involved in the negotiation

                     20                              of contracts between the Parties, and does not share the documents, or the

                     21                              contents thereof, with any of the Parties' directors, officers, agents, or

                     22                              employees who negotiate contracts between the Parties.

                     23                      b.      Attorneys' Eyes Only Material may be shown to persons under

                     24                              subparagraph 7(h) if the witness is an employee of the party who produced

                     25                             the information designated as "Highly Confidential - Attorneys' Eyes

                     26                             Only", if the witness is identified on the face of the document as a previous

                     27                             recipient, or if the party who produced the information as "Highly

                     28                             Confidential - Attorneys' Eyes Only" consents before such designated
    603957.1                                                                 7
                                                             STIPULATION AND PROTECTIVE ORDER
                                                                                                      Exhibit B, Page 109
           Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 110 of 118 Page ID #:110




                         1                           information is disclosed to the witness.

                         2            9.     Any Party, person, or entity receiving information designated as "Confidential" or

                         3    "Highly Confidential - Attorneys' Eyes Only" shall not reveal or discuss such information to or

                         4    with any person who is not permitted to receive such information, except as set forth herein.

                     5               10.     Confidential Information held by a Party may be disclosed to persons as provided

                     6        in Paragraphs 7 or 8 provided that prior to such disclosure the person to whom disclosure of

                     7        Confidential Information is to be made shall acknowledge and confirm in the form of a

                     8       Declaration, attached hereto as Exhibit "A", that he or she has read this Protective Order and agrees

                     9       to comply with its terms.

                    10               11.     In the event a Party inadvertently fails to designate documents, information, or
              ...   11       material as "Confidential" or "Highly Confidential - Attorneys' Eyes Only" before copies are
a.         ~~
..J -        0
..J u.       O>


z  ~ ~
                    12       produced to another Party, the Disclosing Party shall diligently notify in writing all recipients of
<( " z
       ~~
-:E
0
a:::
       ",,u.
       C     ..J
                    13       the documents, information, or material which should be designated as "Confidential" or "Highly
<(     : <
:c     <(    0      14       Confidential - Attorneys' Eyes Only." The Disclosing Party shall specifically identify, by
Z      C     0
0       0 w

(/)
       "O ..J
       C     W      15       reference to document title, page number, and/or any alpha and/or numeric production designation,
...J   !     C,
w      <!)   z
z      O     <(
                    16       the documents, information, or material to be designated as "Confidential" or "Highly Confidential
       0     (/J

       -     0
       -     ..J

                    17       - Attorneys' Eyes Only." The Disclosing Party shall have the right to recover all copies of the

                    18       documents, information, or material to be designated as "Confidential" or "Highly Confidential -

                    19       Attorneys' Eyes Only" and apply the "Confidential" or "Highly Confidential - Attorneys' Eyes

                    20       Only" designation label, and the Receiving Party shall return to the Disclosing Party all copies of

                    21       unlabeled documents, information, or material that was inadvertently disclosed, or destroy the

                    22       same at the request of the Disclosing Party. The inadvertent or in camera disclosure of Confidential

                    23       Information shall not, under any circumstances, be deemed a waiver, in whole or in part, of any

                    24       Party's claims of confidentiality.

                    25               12.    If any Party objects to the designation of documents, information, or material as
                    26       Confidential Information, then that Party shall state the objection in writing to all counsel ofrecord

                    27       in this Action. If the Parties are unable to resolve the objection by mutual agreement, the Disclosing

                    28       Party may seek a ruling on the challenged material from the Court, giving at least fourteen (14)
      603957.1                                                                8
                                                            STIPULATION AND PROTECTIVE ORDER
                                                                                                       Exhibit B, Page 110
          Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 111 of 118 Page ID #:111




                         1    days advance written notice to the Receiving Party. In any such proceeding, the Disclosing Party

                         2    shall bear the burden of proof for demonstrating that the documents, information or material

                         3    qualifies as Confidential Information as defined in this Agreement. Until the Court rules on the

                         4    objection, the disputed documents, information, or material shall continue to be treated as

                         5    Confidential Information according to its designations as "Confidential" or "Highly Confidential

                     6       - Attorneys' Eyes Only". Neither Party shall be obligated to challenge the propriety of any

                     7       designation of documents, information, or material, and a failure to so challenge shall not preclude

                     8       a subsequent attack on the propriety of such designation, unless prejudice can be shown by the

                     9       Disclosing Party to have resulted from the delay in challenging the designation.

                    10                13.    In the event any Confidential Information is or was used in any pretrial or discovery

          ;; N
               .    11       proceeding in this action, it shall not lose its confidentiality through such use. All pleadings,
a.        0   0
..J - 0
..J u. "'
z :           ~
                    12       motions, oral discovery, and written discovery in this Action which contain or discuss Confidential
<( ...        z
      -       It
:i:        .0       13       Information shall be presented only to persons authorized to receive such Confidential Information
ci        ~ ~
c::       C   ..J
<(        :   <
J: <          0     14       under this Protective Order.
z "',;;w
0     0

(/)
      'O ..J
      "' w          15               14.     Following a party's receipt of documents subpoenaed from a third party (either from
_J    ~ 0
w "'z
z     O       <
                    16       anotlier party or the third-party), any party may designate which, if any, of those documents shall
      0       IJ)

      -       0
      -       .J

                    17       be considered "Confidential" or "Highly Confidential - Attorneys' Eyes Only." The third party

                    18       or third parties producing such documents also shall designate which, if any, of those documents

                    19       shall be considered "Confidential" or "Highly Confidential - Attorneys' Eyes Only." All such

                    20       documents so designated shall be handled in accordance with this Protective Order. Upon any

                    21       party or non-party making such a designation, subpoenaing counsel shall consider all such

                    22       designated documents "Confidential" or "Highly Confidential - Attorneys' Eyes Only," and

                    23       handle same in accordance with this Protective Order. A copy of the Protective Order shall be

                    24       served along with any subpoena for discovery served upon a third party or non-party in connection

                    25       with this action.

                    26               15.    Non-party witnesses may avail themselves of the procedures and protections in this

                    27       Protective Order by agreeing in writing to be bound by this Protective Order.

                    28               16.    In the event additional parties join or are joined in this action, they shall not have
    603957.1                                                                 9
                                                            STIPULATION AND PROTECTIVE ORDER
                                                                                                      Exhibit B, Page 111
       Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 112 of 118 Page ID #:112




                        1    access to Confidential Information until the newly joined party has executed and filed with the

                        2    Court its agreement to be fully bound by this Protective Order.

                        3            17.    To the extent that it is necessary to file Confidential Information containing non-

                        4    redacted PHI, proprietary, personal, or other information, the filing party shall ask the Court to

                    5        seal the materials. The procedures set forth in Rules 2.550 and 2.551 of the California Rules of

                    6        Court shall govern such material filed with the Court.

                    7               18.     This Protective Order shall be considered a Qualified Protective Order complying

                    8       with 45 C.F.R. §164.512(e)(l)(v)(A) and (B) and authorizing disclosure of protected health

                    9       information pursuant to 45 C.F.R. §164.512(e)(l)(iv)(A). Notwithstanding state or federal law

                   10       limiting a Producing Party's authority to disclose protected health information, the Producing Party
             .     11       is permitted to release protected health information in its possession in response to a discovery
Q.
_,     -
           ~~0
-I     IL <»

z : ::z            12       request, provided that such a request otherwise complies with the requirements of the California
<( ..
::i:   -. "' 0
                   13       Code of Civil Procedure. The parties may not use or disclose Confidential Health Information
0      ~ ~
a::    C     .J
<(     :     <
:c     <(    0     14       produced in this action for any purpose in any other action. Confidential Health Information shall
z C,.,;
0      0
       ,, .J
             UJ
(/)    C     UJ    15       be subject to all other provisions of this Protective Order.
....J ~      (!)
w      (!)   z
z      O     <(
                   16               19.     Within 90 days following the termination of this Action through settlement or
       0     1/)

       -     0
       -     .J

                   17       adjudication, and upon written request, all Confidential Information shall be returned to the

                   18       Disclosing Party or destroyed; and all copies, summaries, or transcripts thereof, and any other

                   19       documents which contain, reflect, refer, or relate to such Confidential Information which are not

                   20       returned to the Disclosing Party shall be destroyed. Upon written request, counsel of record for

                   21       each Party shall attest to compliance with the terms of this paragraph in an affidavit or declaration

                   22       served on the other Party within the 90 day period. This paragraph shall not preclude counsel from

                   23       maintaining a file copy of any pleadings, motions, oral discovery, and written discovery that

                   24       contains or attaches Confidential Information.

                   25              20.     This Protective Order may be executed in counterparts, each when taken together

                   26       with the others, shall constitute a whole, as if executed simultaneously on the same document.

                   27              21.     This Protective Order may be amended or modified only by further order of the

                   28       Court upon written stipulation of the Parties or, if the Parties have a disagreement regarding
    603957.1                                                               10
                                                           STIPULATION AND PROTECTIVE ORDER
                                                                                                    Exhibit B, Page 112
     Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 113 of 118 Page ID #:113




                           1   potential amendment or modification, by application to the Court. The obligations imposed by the

                           2   Protective Order shall survive the termination of this action, and
                       3
                       4              IT IS SO STIPULATED.
                       5       DATED:
                                          :7
                                               )Jvt.JL,) ,2019           NELSON HARDIMAN LLP
                       6

                       7
                                                                         By:
                       8
                       9

                      10                                                        Attorneys for Plaintiffs
                                                                                SOBERTEC LLC and
            ~
                ...
                N     11                                                        BEACHSIDE RECOVERY LLC
 a.         ~   0
 ..J - ..
 ..Ju. ..
 z: !                 12
. c( :: :
 ::i: .         0
                      13
 C      Gu..
            ~   -
 a::    C       .J
 c(     :       -<
 J: ,(          0     14       DATED:     :rune l/                       DORSEY & WHI1NEY LLP
 z C.;                                                      2019
 0      0       w
 (/J
        .. .J
        CW            15
 ...J   .!      C>
 w      C,      z
 z      O       ,(
                      16
        0       U)

        -       0
        -       .J                                                       By:
                      17
                      18
                                                                                Attorneys for
                      19                                                        Defendants UNITEDHEALTH GROUP INC.,
                                                                                UNITED HEALTHCARE SERVICES, INC.,
                      20                                                        UNITEDHEALTHCARE INSURANCE
                                                                                COMPANY, UNITED BEHAVIORAL
                      21
                                                                                HEALTH, INC., UNITEDHEALTHCARE
                      22                                                        SERVICE LLC, OPTUMINSIGHT, INC., and
                                                                                OPTUM SERVICES, INC.
                      23
                      24
                      25
                      26
                      27
                      28
     603957.1                                                                  11
                                                             STIPULATION AND PROTECTIVE ORDER


                                                                                                     Exhibit B, Page 113
       Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 114 of 118 Page ID #:114




                    1                                  ORDER

                    2       GOOD CAUSE APPEARING THEREFOR, IT IS SO ORDERED.

                    3
                    4   DATED: - - - - - -           By:
                                                           HON. JAMES L. CRANDALL
                    5                                      Superior Court of the State of California,
                    6                                      County of Orange

                    7
                    8
                    9

                   10
       ~
       0
             ...
             N
                   11
Cl.    0     C>
...J   -     C>
...J
z =
       u."'
     '.':
                   12
<(.. z
:E -. ~            13
0      ~~
a:: " ..,
<(     ~ <
J: <         0     14
z
0      ""'w
(/)
       "..,
       0

       Cw·         15
_J     .!    C)
w      (!)   z
z      O     <     16
       0"'
       -
       - 0
         ..,
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
       603957.1                                            12
                                             STIPULATION AND PROTECTIVE ORDER
                                                                                  Exhibit B, Page 114
         Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 115 of 118 Page ID #:115




                           I                                              EXHIBIT A

                           2                                            DECLARATION

                           3           I , - - - - - - - - - - - - - - - - ' hereby declare:
                           4           1.      My address is:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           5

                           6           2.      My present occupation i s : - - - - - - - - - - - - - - - - - -
                           7           3.      ! have read a copy of the STIPULATION AND PROTECTIVE ORDER
                       8       REGARDING CONFIDENTIAL DOCUMENTS, INFORMATION AND MATERIAL (the

                       9       "Protective Order") in the action entitled "Sobertec LLC v. UnitedHealth Group Inc., et al." (the

                      10       "Action") pending in the Superior Court of the State of California, County or Orange, Case No.:

         ~      N
                 .    11       30-2019-01069823-CU-CO-CJC, and understand the provisions of the Protective Order.
a..     6       0
...J -          0
...J u.         O>


 z ~ ~
                      12               4.     I will comply with all of the provisions of the Protective Order. I will hold in
     :z
<( "~~
::J:        .   0
                      13       confidence, will not disclose to anyone other than those persons specifically authorized by the
o·
a::
        ~ ~
        C       -'
<(      :       <(
:c      <       0     14       Protective Order, and will not copy or use except for the purposes of the Action, any materials
z       C       (/)
0       0       w
(/)
        "C W...       15       that I receive in connection with the Action.
....J   ~       C)
w       C)      :z
z       O       <
                      16              5.      I hereby consent to the jurisdiction of the Superior Court of the State of
        0"'0
        ~
        ~       ...
                      17       California, County of Orange, for the purposes of enforcing the Order and this Declaration.
                      18              I declare under penalty of perjury under the laws of the State of California that the

                      19       foregoing is true and correct.

                      20              Executed on the           of _ _ _ _ _ _ _, 20_, in _ _ _ _ _ _ _ _ __

                      21

                      22
                                                                                Declarant
                      23

                      24

                      25

                      26

                      27

                      28
     603957.1                                                                  13
                                                                STIPULATION AND PROTECTIVE ORDER
                                                                                                       Exhibit B, Page 115
                     Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 116 of 118 Page ID #:116




                                   1                                                                  PROOF OF SERVICE

                                   2                I am a citizen of the United States and employed in Los Angeles County, California. I am
                                             over the age of 18 and not a party to the within action. My business address is 1100 Glendon
                                   3         A venue, 14th Floor, Los Angeles, California 90024.

                                   4                On June 5, 2019, I served on the interested parties the document(s) described as
                                             STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL
                                   5         DOCUMENTS, INFORMATION AND MATERIAL - "CONFIDENTIAL" OR
                                             "HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY" DESIGNATION by
                                   6         transmitting a true and correct copy thereof addressed as follows:

                                   7                                                              SEE ATTACHED SERVICE LIST
                                   8                 00     (BY MAIL) I placed a true and correct copy of the above referenced document
                                             with postage fully prepaid in an envelope(s) for collection and mailing, following ordinary
                                  9          business practices, at the business offices of NELSON HARDIMAN, LLP, and addressed as
                                             shown above, for deposit in the United States Postal Service. I am readily familiar with the
                                10           practice of NELSON HARDIMAN, LLP for collection and processing correspondence for
                                             mailing with the United States Postal Service, and I am aware service is presumed invalid if
                ~
                00
                    ..          11           postal cancellation date or postage meter date is more than one day after the deposit for mailing .
                ~o
        a.. u..,
        :j !; ~                 12                  D       (BY OVERNIGHT. DELIVERY) I enclosed the documents in an envelope or
        z .. z
        i       ~le
                ·O                          package provided by an overnight delivery carrier and addressed to the persons at the address
        -
        0
                Ou.
                "-
                                13          referenced above. I placed the envelope or package for collection and overnight delivery at an
        [l:'.
        1 ~o    C ..J

                0<                          office or a regularly utilized drop box of the overnight delivery carrier.
        Z ccd
                                14
        0 ow                                       00       (BY ELECTRONIC MAIL) I caused a courtesy copy of the above-referenced
        en ,,..,
        -I cw
        w       ~"              15          document to be transmitted to the interested parties via electronic transmission from the email
        Z       t,Z

                0
                    <                       address of rsoll@nelsonhardiman.com to the email address( es) as stated above.
                0(1)
                ~o              16
                ~   ...                            D      (BY ELECTRONIC SERVICE) I caused a copy of the above-referenced
                                17          document to be transmitted to the interested parties via electronic transmission from the e-portal
                                            of One Legal to the email address(es) as stated above.
                                18
                                                   D      (BY PERSONAL SERVICE) I caused Nationwide Attorney Service to deliver
                                19          such envelope(s) by hand to the offices of the addressee(s).
                               20
                                            [X]             (State)                 I declare under penalty of perjury under the laws of the State of California that
                               21
                                                                                    the above is true and correct.
                               22

                               23                           Executed June 5, 2019, at Los Angeles, California.

                               24

                               25           Frances Sheldon
                                            Type or Print Name
                               26

                               27

                               28
                                                                                                               1
                                                                                                         PROOF OF SERVICE
                                            606176.1
                                                                                                                                          Exhibit B, Page 116
~~-~-----···-----·~------------------·---------------··------·-----'-----·-·
                                                            '                --··-·-·-···--· ..
           Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 117 of 118 Page ID #:117




                  1                                       SERVICE LIST
                                            Sobertec LLC v. UnitedHealth Group Inc., et al.
                  2              Orange County Superior Court Case No. 30-2019-01069823-CU-CO-CJC

                  3
                      Divya S. Gupta
                  4   DORSEY & WHI1NEY LLP
                      600 Anton Blvd., Suite 2000
                  5
                      Costa Mesa, CA 92626
                  6   Tel: 714-800-1493
                      Gupta.diyya@dorsey.com
                  7   Attorneys for DEFENDANTS

                  8

                  9   Meghan DesLauriers
                      DORSEY & WHI1NEY LLP
                 10   50 South Sixth Street, Suite 1500

       kN
       00
           .     11
                      Minneapolis, MN 55402-1498
                      Tel: 612-340-2600
       ~o
Q.     IL a>
                      deslauriers.meghan@dorsey.com
::I ~ :':        12
z "'z                 Attorneys for DEFENDANTS
<( - "'
:a   .0
-
Q
       °'IL
       ~-        13
a:::   C ..J
<( "<
:C ~o
Z c~
                 14
0 ow
(/) "      ..J
-' "'w
W..!c,           15
Z      C)Z

       0
           <
       OU)

       -o
                 16
       -.,
                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
                                                              2
                                                          PLEADING TITLE
                      606176.1
                                                                                    Exhibit B, Page 117
Case 8:19-cv-01206-JVS-MRW Document 1 Filed 06/17/19 Page 118 of 118 Page ID #:118



      1                                  PROOF OF SERVICE
      2                     STATE OF CALIFORNIA, COUNTY OF ORANGE
              I am employed in the City of Costa Mesa, County of Orange State of
      3 California. I am over the age of 18 years and not a party to the within action. My
        business address is 600 Anton Boulevard, Suite 20GO, Costa Mesa, CA 92626. On
      4 June 17, 2019, I served the documents named below on the parties in this action as
        follows:
      5
         DOCUMENT(S) SERVED: NOTICE OF REMOVAL OF ACTION TO
      6                                 FEDERAL COURT
      7 SERVED UPON:
      8 Zachary Rothenberg
        Salvatore J. Zimmitti
      9 NELSON HARDIMAN LLP
        1100 Glendon Avenue, 14 th Floor
     10 Los Angeles, CA 90024
        Tel: (310) 203-2800; Fax: (310) 203-2727
     11 D
                  (BY MAIL) I caused each such envelope, with postage thereon fully
     12           prepaid, to be placed in the United States mail at Costa Mesa, California.
     13           I am readily familiar with the practice of Dorsey & Whitney LLP for
                  collection and processing of correspondence for mailing, said practice
     14           being that in the ordinary course of business, mail is deposited in the
     15           United States Postal Service the same day as it is placed for collection.
        D         (BY ELECTRONIC MAIL) The above-referenced document was
     16           transmitted in "pdf' format by electronic mail ("e-mail") to each of the e­
     17          mail addresses listed, and no errors were reported.
        D        (BY PERSONAL SERVICE) I delivered to an authorized courier or
     18          driver authorized by Legal Solution to receive documents to be delivered
     19          on the same date. A proof of service signed by the courier will be filed
                 with the court upon request.
     20 �        (BY FEDERAL EXPRESS) I am readily familiar with the practice of
     21          Dorsey & Whitney LLP for collection and processing of correspondence
                 for overnight delivery and know that the document(s) described herein
     22          will be deposited in a box or other facility regularly maintained by Federal
     23          Express for overnight delivery.
                 (FEDERAL) I declare that I am employed in the office of a member of the
     24 �
                 bar of this court, at whose direction this service was made.
     25
               Executed on June 17, 2019, at Costa Mesa, California.
     26
     27                                         /cf;. nl,Rdii,\�o ......�
                                                      Carme11uras
     28
                                                  118
                                                                         NOTICE OF REMOVAL
